Case 19-50272-KBO   Doc 71-5   Filed 03/02/21   Page 1 of 87




       EXHIBIT E




                                        A097
              Case
              Case 19-50272-KBO
                   17-10124-KBO Doc
                                Doc 71-5
                                    617 Filed
                                         Filed 11/07/17
                                               03/02/21 Page
                                                        Page 12 of
                                                                of 86
                                                                   87

                                                                                       Solicitation Version



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                        )
In re:                                                  ) Chapter 11
                                                        )
LSC Wind Down, LLC, et al., 1                           ) Case No. 17-10124 (KJC)
                                                        )
                                 Debtors.               ) (Jointly Administered)
                                                        )


             DISCLOSURE STATEMENT WITH RESPECT TO
         MODIFIED JOINT CHAPTER 11 PLAN OF LIQUIDATION OF
   LSC WIND DOWN, LLC F/K/A LIMITED STORES COMPANY, LLC AND ITS
DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

                                         NOVEMBER 2, 2017



KLEHR HARRISON HARVEY BRANZBURG LLP

Domenic E. Pacitti (DE Bar No. 3989)
Michael W. Yurkewicz (DE Bar No. 4165)
919 Market Street, Suite 1000
Wilmington, DE 19801
Telephone: (302) 426-1189
Facsimile: (302) 426-9193
Email:      dpacitti@klehr.com
Email:      myurkewicz@klehr.com

Counsel for the Debtors and Debtors-in-Possession




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal taxpayer-
    identification number, are: LSC Wind Down, LLC f/k/a Limited Stores Company, LLC (6463), LS Wind
    Down, LLC f/k/a Limited Stores, LLC (0165), and TLSGC Wind Down, LLC f/k/a The Limited Stores GC,
    LLC (6094).




PHIL1 6590302v.1
                                                                      A098
              Case
              Case 19-50272-KBO
                   17-10124-KBO Doc
                                Doc 71-5
                                    617 Filed
                                         Filed 11/07/17
                                               03/02/21 Page
                                                        Page 23 of
                                                                of 86
                                                                   87




                                   DISCLAIMER

      THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT
RELATES TO THE MODIFIED JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LSC
WIND DOWN, LLC F/K/A LIMITED STORES COMPANY, LLC, LS WIND DOWN, LLC
F/K/A LIMITED STORES, LLC, AND TLSGC WIND DOWN, LLC F/K/A THE LIMITED
STORES GC, LLC, AND IS INCLUDED HEREIN FOR PURPOSES OF SOLICITING
ACCEPTANCES OF THE PLAN AND MAY NOT BE RELIED UPON FOR ANY PURPOSE
OTHER THAN TO DETERMINE HOW TO VOTE ON THE PLAN. NO PERSON MAY
GIVE ANY INFORMATION OR MAKE ANY REPRESENTATIONS, OTHER THAN THE
INFORMATION AND REPRESENTATIONS CONTAINED IN THIS DISCLOSURE
STATEMENT, REGARDING THE PLAN OR THE SOLICITATION OF ACCEPTANCES OF
THE PLAN.

      ALL CREDITORS ARE ADVISED AND ENCOURAGED TO READ THIS
DISCLOSURE STATEMENT AND THE PLAN IN THEIR ENTIRETY BEFORE VOTING
TO ACCEPT OR REJECT THE PLAN. PLAN SUMMARIES AND STATEMENTS MADE IN
THIS DISCLOSURE STATEMENT ARE QUALIFIED IN THEIR ENTIRETY BY
REFERENCE TO THE PLAN, OTHER EXHIBITS ANNEXED OR REFERRED TO IN THE
PLAN, AND THIS DISCLOSURE STATEMENT. THE STATEMENTS CONTAINED IN
THIS DISCLOSURE STATEMENT ARE MADE ONLY AS OF THE DATE HEREOF, AND
THERE CAN BE NO ASSURANCE THAT THE STATEMENTS CONTAINED HEREIN
WILL BE CORRECT AT ANY TIME AFTER THE DATE HEREOF.

      THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
WITH SECTION 1125 OF THE BANKRUPTCY CODE AND RULE 3016(C) OF THE
FEDERAL RULES OF BANKRUPTCY PROCEDURE AND NOT NECESSARILY IN
ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR OTHER LAWS
GOVERNING DISCLOSURE OUTSIDE THE CONTEXT OF CHAPTER 11. THIS
DISCLOSURE STATEMENT HAS BEEN NEITHER APPROVED NOR DISAPPROVED BY
THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SEC”), NOR HAS THE
SEC PASSED UPON THE ACCURACY OR ADEQUACY OF THE STATEMENTS
CONTAINED HEREIN. PERSONS OR ENTITIES TRADING IN OR OTHERWISE
PURCHASING, SELLING OR TRANSFERRING SECURITIES OR CLAIMS OF LSC WIND
DOWN, LLC F/K/A LIMITED STORES COMPANY, LLC, LS WIND DOWN, LLC F/K/A
LIMITED STORES, LLC, AND TLSGC WIND DOWN, LLC F/K/A THE LIMITED STORES
GC, LLC SHOULD EVALUATE THIS DISCLOSURE STATEMENT AND THE PLAN IN
LIGHT OF THE PURPOSE FOR WHICH THEY WERE PREPARED.

     AS TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS, AND OTHER
ACTIONS OR THREATENED ACTIONS, THIS DISCLOSURE STATEMENT SHALL NOT
CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY,
STIPULATION, OR WAIVER, BUT RATHER AS A STATEMENT MADE IN
SETTLEMENT NEGOTIATIONS. THIS DISCLOSURE STATEMENT SHALL NOT BE
ADMISSIBLE IN ANY NON-BANKRUPTCY PROCEEDING NOR SHALL IT BE
CONSTRUED TO BE CONCLUSIVE ADVICE ON THE TAX, SECURITIES, OR OTHER


                                         2
PHIL1 6590302v.1
                                                    A099
              Case
              Case 19-50272-KBO
                   17-10124-KBO Doc
                                Doc 71-5
                                    617 Filed
                                         Filed 11/07/17
                                               03/02/21 Page
                                                        Page 34 of
                                                                of 86
                                                                   87




LEGAL EFFECTS OF THE PLAN AS TO HOLDERS OF CLAIMS AGAINST, OR EQUITY
INTERESTS IN, THE DEBTORS.

     THIS DISCLOSURE STATEMENT SUMMARIZES CERTAIN PROVISIONS OF
THE PLAN, STATUTORY PROVISIONS, DOCUMENTS RELATED TO THE PLAN,
EVENTS IN THE CHAPTER 11 CASES OF THE DEBTORS, AND FINANCIAL
INFORMATION. THE DEBTORS ARE SOLELY RESPONSIBLE FOR ALL STATEMENTS
IN THIS DISCLOSURE STATEMENT. THE INFORMATION CONTAINED IN THIS
DISCLOSURE STATEMENT HAS BEEN PROVIDED BY THE DEBTORS UNLESS
OTHERWISE NOTED. ALTHOUGH THE DEBTORS BELIEVE THAT THE PLAN AND
RELATED DOCUMENT SUMMARIES ARE FAIR AND ACCURATE, SUCH
INFORMATION IS QUALIFIED TO THE EXTENT THAT THEY DO NOT SET FORTH
THE ENTIRE TEXT OF THE PLAN, SUCH DOCUMENTS OR ANY STATUTORY
PROVISIONS THAT MAY BE REFERENCED THEREIN. THE DEBTORS BELIEVE THAT
THE INFORMATION CONTAINED HEREIN IS CORRECT, BUT MAKE NO
REPRESENTATION WITH RESPECT TO ITS ACCURACY OR COMPLETENESS.




                                         3
PHIL1 6590302v.1
                                                    A100
              Case
              Case 19-50272-KBO
                   17-10124-KBO Doc
                                Doc 71-5
                                    617 Filed
                                         Filed 11/07/17
                                               03/02/21 Page
                                                        Page 45 of
                                                                of 86
                                                                   87




1.      INTRODUCTION

        1.1        Purpose of Disclosure Statement.

        LSC Wind Down, LLC f/k/a Limited Stores Company, LLC, LS Wind Down, LLC f/k/a
Limited Stores, LLC, and TLSGC Wind Down, LLC f/k/a The Limited Stores GC, LLC
(collectively, the “Debtors”), provide this Disclosure Statement (the “Disclosure Statement”)
to the Office of the United States Trustee and to all of the Debtors’ known Claimholders and
Interestholders pursuant to section 1125(b) of Title 11 of the United States Code (the
“Bankruptcy Code”) for the purpose of soliciting acceptances of the Modified Joint Chapter 11
Plan of Liquidation of LSC Wind Down, LLC f/k/a Limited Stores Company, LLC and its Debtor
Affiliates (the “Plan”), which has been filed with the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”). By Order dated November 7, 2017, the
Disclosure Statement was approved by the Bankruptcy Court as containing “adequate
information” under section 1125 of the Bankruptcy Code.

       The Debtors strongly urge you to read this Disclosure Statement because it contains a
summary of the Plan and important information concerning the Debtors’ history and operations.
The Disclosure Statement also provides information as to alternatives to the Plan. A copy of the
Plan accompanies this Disclosure Statement as a separate document.

      PLEASE NOTE THAT MUCH OF THE INFORMATION CONTAINED HEREIN
HAS BEEN TAKEN, IN WHOLE OR IN PART, FROM INFORMATION CONTAINED
IN THE DEBTORS’ BOOKS AND RECORDS AND FROM MOTIONS AND OTHER
PAPERS FILED WITH THE BANKRUPTCY COURT BY THE DEBTORS AND
OTHER PARTIES-IN-INTEREST. ALTHOUGH THE DEBTORS HAVE ATTEMPTED
TO BE ACCURATE IN ALL MATERIAL RESPECTS, THEY ARE UNABLE TO
WARRANT OR REPRESENT THAT ALL OF THE INFORMATION CONTAINED IN
THIS DISCLOSURE STATEMENT IS WITHOUT ERROR.

        Unless otherwise defined herein, capitalized terms contained in this Disclosure Statement
shall have the same meanings as ascribed to them in the Plan. All capitalized terms used in this
Disclosure Statement and not defined herein or in the Plan, but that are defined in the
Bankruptcy Code, shall have the respective meanings ascribed to them in the Bankruptcy Code.
All capitalized terms used in this Disclosure Statement and not defined herein, in the Plan or in
the Bankruptcy Code, but that are defined in the Federal Rules of Bankruptcy Procedure (the
“Bankruptcy Rules” or “Bankruptcy Rule”), shall have the respective meanings ascribed to
them in the Bankruptcy Rules. Holders of Claims or Interests receiving this Disclosure
Statement should carefully review the Plan in conjunction with their review of this Disclosure
Statement.

               PLEASE REVIEW THE PLAN IN ITS ENTIRETY IN DETAIL.

NO REPRESENTATION CONCERNING THE DEBTORS OR THE VALUE OF THEIR
ASSETS HAS BEEN AUTHORIZED BY THE BANKRUPTCY COURT OTHER THAN
AS SET FORTH IN THIS DISCLOSURE STATEMENT OR ANY OTHER
DISCLOSURE STATEMENT APPROVED BY THE BANKRUPTCY COURT. THE

                                                 4
PHIL1 6590302v.1
                                                              A101
              Case
              Case 19-50272-KBO
                   17-10124-KBO Doc
                                Doc 71-5
                                    617 Filed
                                         Filed 11/07/17
                                               03/02/21 Page
                                                        Page 56 of
                                                                of 86
                                                                   87




DEBTORS   ARE    NOT    RESPONSIBLE FOR   ANY   INFORMATION,
REPRESENTATION OR INDUCEMENT MADE TO OBTAIN YOUR ACCEPTANCE,
WHICH IS OTHER THAN, OR INCONSISTENT WITH, INFORMATION
CONTAINED HEREIN AND IN THE PLAN.

        The purpose of this Disclosure Statement is to provide Claimholders and Interestholders,
to the extent they are entitled to vote, with information determined by the Bankruptcy Court to
be adequate to enable them to make an informed decision to vote to accept or reject the Plan.

        1.2        Brief Summary of the Plan

        As described in more detail in this Disclosure Statement, during the course of the
Debtors' bankruptcy cases, the Debtors sold substantially all of their remaining Estate Assets,
which included the Debtors’ intellectual property and related assets and remaining inventory.
The net proceeds received by the Debtors upon the sale of substantially all of their remaining
Estate Assets were used to indefeasibly pay the DIP Facility Claim and Prepetition Term Secured
Claim in full. The remaining proceeds of the sales of the Estate Assets, the collection and
liquidation of remaining Estate Assets of the Debtors and the proceeds of Third Party Claims
will be used to make payments, to the extent of Available Cash, to Holders of Allowed Claims in
the order of priority under section 507 of the Bankruptcy Code, including Allowed
Administrative Claims (including Professional Fee Claims), Allowed Priority Tax Claims and
Allowed Claims in Class 1, Class 2, Class 3, Class 4, Class 5, and Class 6. To the extent of any
Available Cash and the proceeds of Third Party Claims after payment of Allowed Administrative
Claims (including Professional Fee Claims), Allowed Priority Tax Claims and Allowed Claims
in Class 1, Class 2, Class 3, Class 4, Class 5, and Class 6, the Plan Trustee shall make Pro Rata
Distributions to holders of General Unsecured Claims in Class 7 from such sums.

        1.3        Confirmation of Plan.

                1.3.1 Requirements. The requirements for Confirmation of the Plan are set
forth in detail in section 1129 of the Bankruptcy Code. The following summarizes some of the
pertinent requirements:

                       (a)     Acceptance by Impaired Classes. Except to the extent that the
cramdown provisions of section 1129(b) of the Bankruptcy Code may be invoked, each Class of
Claims must either vote to accept the Plan or be deemed to accept the Plan because the Claims or
Interests of such Class are not Impaired.

                       (b)   Feasibility. The Bankruptcy Court is required to find that the Plan
is likely to be implemented and that parties required to perform or pay monies under the Plan
will be able to do so.

                        (c)     “Best Interest” Test. The Bankruptcy Court must find that the
Plan is in the “best interest” of all Claimholders. To satisfy this requirement, the Bankruptcy
Court must determine that each Holder of a Claim against the Debtors: (i) has accepted the Plan;
or (ii) will receive or retain under the Plan money or other property which, as of the Effective



                                               5
PHIL1 6590302v.1
                                                              A102
              Case
              Case 19-50272-KBO
                   17-10124-KBO Doc
                                Doc 71-5
                                    617 Filed
                                         Filed 11/07/17
                                               03/02/21 Page
                                                        Page 67 of
                                                                of 86
                                                                   87




Date, has a value not less than the amount such holder would receive if the Debtors’ property
was liquidated under Chapter 7 of the Bankruptcy Code on such date.

                         (d)   “Cramdown” Provisions. Under the circumstances which are set
forth in detail in section 1129(b) of the Bankruptcy Code, the Bankruptcy Court may confirm the
Plan even though a Class of Claims or Interests has not accepted the Plan, so long as one
Impaired Class of Claims has accepted the Plan, excluding the votes of Insiders (as defined in the
Bankruptcy Code), if the Plan is fair and equitable and does not discriminate unfairly against
such non-accepting Classes. The Debtors will invoke the “cramdown” provisions of section
1129(b) of the Bankruptcy Code as to holders of Interests since under the Plan, the Class in
which Interests reside are deemed to have rejected the Plan. Should any voting Class fail to
accept the Plan, the Debtors will also invoke the “cramdown” provision as to such Class.

               1.3.2 Procedure. To confirm the Plan, the Bankruptcy Court must hold a
hearing to determine whether the Plan meets the requirements of section 1129 of the Bankruptcy
Code (the “Confirmation Hearing”). The Bankruptcy Court has set December 20, 2017 at
3:00 p.m. Eastern Time, for the Confirmation Hearing.

                1.3.3 Objection to Confirmation.        Any party-in-interest may object to
Confirmation of the Plan and appear at the Confirmation Hearing to pursue such objection. The
Bankruptcy Court has set December 13, 2017 at 4:00 p.m. Eastern Time, as the deadline for
filing and serving upon Debtors’ counsel, the United States Trustee’s Office, and counsel to the
Creditors’ Committee objections to Confirmation of the Plan. Objections to Confirmation must
be filed with the Bankruptcy Court at the following address:

                              U.S. Bankruptcy Court for the District of Delaware
                              824 Market Street
                              Wilmington, Delaware 19801

with a copy served upon counsel to the Debtors:

                              Domenic E. Pacitti, Esquire
                              Michael Yurkewicz, Esquire
                              Klehr Harrison Harvey Branzburg LLP
                              919 N. Market Street, Suite 1000
                              Wilmington, DE 19801

and a copy served upon the Office of the United States Trustee:

                              United States Trustee
                              844 King Street, Room 2311
                              Lockbox 35
                              Wilmington, DE 19801

and a copy served upon counsel to the Creditors’ Committee:




                                                6
PHIL1 6590302v.1
                                                               A103
              Case
              Case 19-50272-KBO
                   17-10124-KBO Doc
                                Doc 71-5
                                    617 Filed
                                         Filed 11/07/17
                                               03/02/21 Page
                                                        Page 78 of
                                                                of 86
                                                                   87




                                 James S. Carr, Esquire
                                 Kristin S. Elliott, Esquire
                                 Kelley Drye & Warren LLP
                                 101 Park Avenue
                                 New York, NY 10178

                                               - and -

                                 James E. O'Neill, Esquire
                                 Pachulski Stang Ziehl & Jones LLP
                                 919 North Market Street, 17th Floor
                                 P.O. Box 8705
                                 Wilmington, DE 19899-8705

                1.3.4 Effect of Confirmation and Effective Date. Except as otherwise provided
in the Plan or in the Confirmation Order, upon the Effective Date, title to all Plan Trust Assets
shall be transferred to the Plan Trust. The Plan Trust shall be established on the Effective Date
for the purpose of liquidating the Plan Trust Assets, winding down the remaining affairs of the
Debtors, reconciling and objecting to Claims, seeking approval of the settlement of the WARN
Action or, if necessary, defending the WARN Action, prosecuting Third Party Claims and
making Distributions to holders of Allowed Claims in accordance with Treasury Regulation
section 301.7701-4(d), with no objective to continue or engage in the conduct of a trade or
business. The Plan Trustee may affect the dissolution of one or more of the Debtors at any time
after the Effective Date. Confirmation serves to make the Plan binding upon the Debtors, all
Creditors, Interest Holders and other parties-in-interest, regardless of whether they cast a ballot
(“Ballot”) to accept or reject the Plan.

        1.4        Voting on the Plan.

               1.4.1 Impaired Claims or Interest. Pursuant to section 1126 of the Bankruptcy
Code, only the holders of Claims in Classes “Impaired” by the Plan and receiving distributions or
other treatment under the Plan may vote on the Plan. Pursuant to section 1124 of the Bankruptcy
Code, a Class of Claims may be “Impaired” if the Plan alters the legal, equitable or contractual
rights of the holders of such Claims or Interests treated in such Class. Claimholders not
Impaired by the Plan are deemed to accept the Plan and do not have the right to vote on the Plan.
The Claimholders in any Class that will not receive any payment or distribution or retain any
property pursuant to the Plan are deemed to reject the Plan and do not have the right to vote.

                1.4.2 Eligibility. In order to vote on the Plan, a Claimholders must have timely
filed or been assigned a timely filed proof of Claim, unless its Claim is scheduled by the Debtors
and is not identified as disputed, unliquidated or contingent on the Debtors’ Schedules of Assets
and Liabilities (the “Schedules”), and an objection or request for estimation of such Claim has
not been filed on or before the Solicitation Date as set forth in the Disclosure Statement
Approval Order. Claimholders having a Claim in more than one Class may vote in each Class in
which they hold a separate Claim by casting a Ballot in each Class.



                                                  7
PHIL1 6590302v.1
                                                                A104
              Case
              Case 19-50272-KBO
                   17-10124-KBO Doc
                                Doc 71-5
                                    617 Filed
                                         Filed 11/07/17
                                               03/02/21 Page
                                                        Page 89 of
                                                                of 86
                                                                   87




               1.4.3 Binding Effect. Whether a Claimholder votes on the Plan or not, such
Person will be bound by the terms of the Plan if the Plan is confirmed by the Bankruptcy Court.
Absent some affirmative act constituting a vote, a Claimholder will not be included in the vote:
(i) for purposes of accepting or rejecting the Plan; or (ii) for purposes of determining the number
of Persons voting on the Plan.

              1.4.4 Procedure. Members of Classes 3, 5, 6 and 7 may vote to accept or reject
the Plan. Classes 1, 2, and 4 are not Impaired by the Plan and are deemed, therefore, to accept
the Plan. Classes 8 and 9 are Impaired by the Plan and are deemed to have rejected the Plan
because the Claims in Class 8 and Interests in Class 9 will receive no distributions under the
Plan. In order for your vote to count, you must complete, date, sign and properly mail the
enclosed Ballot (please note that envelopes have been included with the Ballot) to:

                              if by regular mail:

                              Donlin, Recano & Company, Inc.
                              Re: LSC Wind Down, LLC, et al.
                              Attn: Voting Department
                              P.O. Box 192016
                              Blythebourne Station, Brooklyn, NY 11219

                              if by overnight delivery:

                              Donlin, Recano & Company, Inc.
                              Re: LSC Wind Down, LLC, et al.
                              Attn: Voting Department
                              6201 15th Ave.
                              Brooklyn, NY 11219

        Pursuant to Bankruptcy Rule 3017, the Bankruptcy Court has ordered that original
Ballots for the acceptance or rejection of the Plan must be received by mail or overnight delivery
by Donlin, Recano & Co., Inc. (the “Balloting Agent”) at the address set forth above on or
before 4:00 p.m. Eastern Time on December 13, 2017. Once you have delivered your Ballot,
you may not change your vote, except for cause shown to the Bankruptcy Court after notice and
hearing.

       The following types of Ballots will not be counted in determining whether the Plan has
been accepted or rejected:

                       (i)    any Ballot received after the Voting Deadline;

                        (ii)    any Ballot that is illegible or contains insufficient information to
permit the identification of the claimant;

                         (iii) any Ballot cast by a person or entity that does not hold a Claim in a
class that is entitled to vote to accept or reject the Plan;


                                                 8
PHIL1 6590302v.1
                                                                A105
              Case
               Case19-50272-KBO
                    17-10124-KBO Doc
                                  Doc71-5
                                      617 Filed
                                          Filed 03/02/21
                                                11/07/17 Page
                                                         Page 10
                                                              9 ofof86
                                                                     87




                      (iv)     any Ballot cast for a Claim identified in the Schedules as
unliquidated, contingent, or disputed for which no proof of claim was timely filed;

                    (v)     any Ballot cast for a Claim for which an objection or request for
estimation has been filed on or before the Solicitation Date as set forth in the Disclosure
Statement Approval Order;

                          (vi)   any unsigned Ballot or Ballot that does not contain an original
signature;

                      (vii) any Ballot transmitted to the Balloting Agent by facsimile or other
means not specifically approved in the Disclosure Statement Approval Order;

                       (viii) any Ballot that is otherwise properly completed, executed and
timely returned, but does not indicate a vote to accept or reject the Plan or that indicates a vote to
both accept and reject the Plan.

        The following types of Ballots will be counted in determining whether the Plan has been
accepted or rejected: whenever a creditor casts more than one Ballot voting the same claim(s)
before the Voting Deadline, the last Ballot received before the Voting Deadline shall be deemed
to reflect the voter’s intent, and thus, to supersede any prior Ballots.

        1.5        Acceptance of the Plan.

               1.5.1 Claimholder Acceptance. As a Claimholder, your acceptance of the Plan
is important. In order for the Plan to be accepted by an Impaired Class of Claims, a majority in
number and two-thirds in dollar amount of the Claims voting (of each Impaired Class of Claims)
must vote to accept the Plan, or the Plan must qualify for “cramdown” of any non-accepting
Class pursuant to section 1129(b) of the Bankruptcy Code. At least one impaired Class of
Creditors, excluding the votes of Insiders, must actually vote to accept the Plan. You are urged
to complete, date, sign and promptly mail the enclosed Ballot. Please be sure to complete the
Ballot properly and legibly identify the exact amount of your Claim and the name of the
Claimholder.

               1.5.2 Cramdown Election. If all Classes do not accept the Plan, but at least one
Impaired Class votes to accept the Plan, excluding the votes of Insiders, the Debtors may attempt
to invoke the “cramdown” provisions of the Bankruptcy Code. Cramdown may be an available
remedy, because the Debtors believe that, with respect to each Impaired Class, the Plan is fair
and equitable within the meaning of section 1129(b)(2) of the Bankruptcy Code and does not
discriminate unfairly.

        1.6        Sources of Information.

       The information contained in this Disclosure Statement has been obtained from the
Debtors’ books and records and from motions and other papers filed with the Bankruptcy Court
by the Debtors and other parties-in-interest. Every reasonable effort has been made to present
accurate information and such information is believed to be correct as of the date hereof. Any


                                                  9
PHIL1 6590302v.1
                                                                 A106
              Case
              Case 19-50272-KBO
                   17-10124-KBO Doc
                                Doc 71-5
                                    617 Filed
                                         Filed 11/07/17
                                               03/02/21 Page
                                                        Page 10
                                                             11 of
                                                                of 86
                                                                   87




value given as to the Estate Assets of the Debtors is based upon an estimation of such value.
You are strongly urged to consult with your financial and legal advisors to understand fully the
Plan and Disclosure Statement.

       The Debtors, after consultation with counsel for the Creditors Committee, have also
incorporated proposed changes and additions to the Disclosure Statement suggested by the
Creditors Committee. Notwithstanding the incorporation of the Committee’ suggested changes,
the Committee takes issue with the releases set forth in sections 9.3 and 9.4 of the Plan as
described in section 2.3.8 herein.

        The financial information contained in this Disclosure Statement is given as of the date
hereof, unless otherwise specified. The delivery of this Disclosure Statement does not, under
any circumstance, imply that there has been no change in the facts set forth herein since such
date. This Disclosure Statement is intended, among other things, to summarize the Plan and
must be read in conjunction with the Plan and its exhibits. If any conflicts exist between the Plan
and Disclosure Statement, the terms of the Plan shall control.

        1.7        Additional Information.

        Should you have any questions regarding the Plan or this Disclosure Statement, or require
clarification of any information presented herein, please contact:

                                 Domenic E. Pacitti, Esquire
                                 Michael Yurkewicz, Esquire
                                 Klehr Harrison Harvey Branzburg LLP
                                 919 Market Street, Suite 1000
                                 Wilmington, DE 19801
                                 Telephone: (302) 426-1189

2.      THE DEBTORS

        2.1        Description of the Debtors.

        On January 17, 2017 (the “Petition Date”), each of the Debtors filed a voluntary petition
for relief under Chapter 11 of the Bankruptcy Code in the Bankruptcy Court. Each Debtor is
authorized to operate its business and manage its properties as a debtor-in-possession pursuant to
sections 1107(a) and 1108 of the Bankruptcy Code. On January 18, 2017, the Bankruptcy Court
entered an order providing for the joint administration of the Debtors’ Chapter 11 cases.

        The Debtors were a multi-channel retailing company and operated under the name “The
Limited,” which specialized in the sale of women’s clothing. Founded in 1963 as a single store
in Upper Arlington, Ohio, the Debtors focused on selling women’s sportswear at moderate
prices, and it enjoyed quick success. The Debtors expanded over the past five decades to become
a household name throughout the United States for women’s apparel. In its early days, The
Limited marketed to the baby-boomer generation, offering casual sportswear and adding career
clothing when the baby-boomers entered the workforce. In 1969, The Limited business, then



                                                 10
PHIL1 6590302v.1
                                                               A107
              Case
              Case 19-50272-KBO
                   17-10124-KBO Doc
                                Doc 71-5
                                    617 Filed
                                         Filed 11/07/17
                                               03/02/21 Page
                                                        Page 11
                                                             12 of
                                                                of 86
                                                                   87




comprising six stores, went public as The Limited, Inc. (now L Brands, Inc. - “L Brands”). By
1976, there were 100 The Limited stores.

        Over the next several decades, The Limited pioneered vertically integrated specialty
retailing, where it controlled every element of the process, including design, production,
marketing, selling, and customer service. Through this strategy, The Limited was able to
inexpensively produce goods and quickly respond to fashion trends by utilizing rapid response
inventory and distribution strategies. The Limited grew in the 1980s by identifying popular
fashion trends that it could then deliver at lower prices. By 1985, The Limited had carved out a
5 percent market share of the women’s apparel market in the United States.

       In 1980, L Brands expanded by launching Limited Express, a younger, more fashion-
forward store. Over the next decade, L Brands expanded by acquiring or launching a number of
other companies, including Victoria’s Secret (a brand specializing in intimate apparel), Lane
Bryant (a retailer specializing in plus-size women’s clothing), Lerner New York (a budget
women’s clothing chain), Henri Bendel (an upscale women’s department store), Limited Too (a
“tween” young women’s retailer), and Abercrombie & Fitch (a casual sportswear retailer). This
continued in the 1990s with Structure, later branded as Express Men (a store specializing in
contemporary clothing for younger men at a moderate price) and Cacique (a women’s intimates
brand). In addition, L Brands acquired a majority interest in Galyan’s Trading Company, a
sporting goods and outdoor apparel company, and also launched White Barn Candle Company
and Bath & Body Works.

        In 2007, certain affiliates of Sun Capital Partners, Inc. (“Sun”) acquired a 75 percent
interest in The Limited from L Brands (and purchased the remaining 25 percent from L Brands
in 2010), leaving the majority of the other brands acquired by L Brands over the years behind in
operations wholly separate from those of The Limited. Sun subsequently invested $50 million
into the business and the Debtors also arranged a $75 million credit facility to, among other
things, provide capital to reenergize their brand and build a long-term platform for growth.
Under Sun’s ownership, the Debtors expanded their e-commerce business, increased their use of
email, and developed a social media presence

        At its peak, the Debtors operated approximately 750 brick and mortar retail store
locations in the United States, but in recent years the Debtors’ operations comprised
approximately 250 retail locations across 42 states—primarily in leased mall-based locations—as
well as an e-commerce channel, which was accessible through the Debtors’ website at
www.TheLimited.com.

        2.2        The Debtors’ Operations and Financial Difficulties.

                   2.2.1   Corporate Structure.

        LSC Wind Down, LLC f/k/a Limited Stores Company, LLC (“LSC”), is the direct or
indirect parent of the other Debtor entities. LSC holds 100% of the membership interests in LS
Wind Down, LLC f/k/a Limited Stores, LLC (0165) (“LS”) and LS holds 100% of the
membership interests in TLSGC Wind Down, LLC f/k/a The Limited Stores GC, LLC.


                                                  11
PHIL1 6590302v.1
                                                                A108
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 12
                                                            13 of
                                                               of 86
                                                                  87




                   2.2.2   The Debtors’ Debt Structure.

        As of the Petition Date, the Debtors had consolidated outstanding funded debt obligations
in the aggregate principal amount of approximately $13.4 million, primarily consisting of the
Prepetition Term Secured Credit Facility (described below). Historically, the Debtors also had
outstanding obligations pursuant to a Prepetition Revolving Secured Credit Facility (described
below), which were satisfied shortly before commencing these chapter 11 cases.

        Limited Stores, LLC, as lead borrower, The Limited Stores GC, LLC, as borrower,
Limited Stores Company, LLC as facility guarantor, Bank of America, N.A. as administrative
agent and collateral agent, certain lenders from time to time, and Banc of America Securities
LLC, as lead arranger and bookrunner, were parties to that certain Credit Agreement, dated as of
August 24, 2007 (as amended, amended and restated, supplemented, or otherwise modified,
refinanced, or replaced from time to time prior to the Petition Date, the “Prepetition Revolving
Secured Credit Agreement”). The Prepetition Revolving Secured Credit Agreement provided
for a senior secured revolving credit facility (the “Prepetition Revolving Secured Credit
Facility”) in an amount of up to $50 million, subject to certain terms and conditions.
Obligations under the Prepetition Revolving Secured Credit Facility were secured by a first
priority lien on substantially all of the Debtors’ assets. Pursuant to the terms of that certain
Payoff Letter, dated as of January 4, 2017 (the “Payoff Letter”), all prepetition obligations owed
by the Debtors under the Prepetition Revolving Secured Credit Agreement were repaid in full as
set forth therein. Thus, as of the Petition Date, no amounts remained outstanding under the
Prepetition Revolving Secured Credit Facility.

                Incidental to the satisfaction of all other prepetition obligations owed by the
Debtors under the Prepetition Revolving Secured Credit Agreement, and in connection with the
execution of the Payoff Letter, the Debtors cash collateralized outstanding letters of credit issued
pursuant to the Prepetition Revolving Secured Credit Agreement and funded an indemnity
reserve required under the Prepetition Revolving Secured Credit Agreement by depositing
approximately $1,127,560 (the “BofA Cash Collateral”) in that certain bank account ending in
–0010 maintained with Bank of America, N.A., and subject to a security interest granted to Bank
of America, N.A. As a result, Bank of America, N.A. retained a first priority lien on the BofA
Cash Collateral in connection with any obligations that may arise on account of such outstanding
letters of credit to secure the Debtors’ workers compensation program obligations to Liberty
Mutual Insurance Company and reserves, including any draws thereon. Subsequently, after
payment of fees and expenses, including letter of credit fees, Bank of America, N.A. released
$854,130.00 of the BofA Cash Collateral to Liberty Mutual Insurance Company, who has
retained $692,000.00 of this amount to serve as cash collateral for Debtors’ workers
compensation program obligations to Liberty Mutual Insurance Company, and the balance of the
BofA Cash Collateral to the Debtors.

       Limited Stores, LLC, as lead borrower, The Limited Stores GC, LLC, as borrower,
Limited Stores Company, LLC as facility guarantor, Cerberus Business Finance, LLC, as
administrative agent and collateral agent (in such capacity, the “Prepetition Term Secured
Agent”), and certain lenders from time to time are parties to that certain Term Loan Agreement
(the “Prepetition Term Secured Lenders”), dated as of December 20, 2011, (as amended,


                                                  12
PHIL1 6590302v.1
                                                                A109
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 13
                                                            14 of
                                                               of 86
                                                                  87




amended and restated, supplemented, or otherwise modified, refinanced, or replaced from time to
time prior to the Petition Date, the “Prepetition Term Secured Credit Agreement”). The
aggregate Prepetition Term Secured Credit Agreement commitment was $35 million, subject to
certain terms and conditions. Obligations under the Prepetition Term Secured Credit Agreement
were secured by a first priority lien (formerly a second priority lien prior to execution of the
Payoff Letter) on substantially all of the Debtors’ assets, including cash collateral and the assets
that are the subject of the Sale. As of the Petition Date, approximately $13.4 million in principal
amount remained outstanding under the Prepetition Term Secured Credit Agreement.

                   2.2.3   Events Leading to the Filings.

        Despite years of popularity, the Debtors, like the rest of the retail industry, faced a
challenging commercial environment over the last several years, brought on by increased
competition, particularly with regard to large fast fashion retailers, and the shift away from
shopping at brick and mortar stores. The increase in online shopping and decrease in mall traffic
particularly affected mall-based retailers, such as the Debtors, who maintained significant rent
and payroll obligations to operate their brick and mortar stores, despite the decreasing sales in
those locations.     Given the Debtors’ substantial brick and mortar presence, and the
accompanying expenses associated therewith, the Debtors’ business was heavily dependent on
consumer traffic at its mall-based locations, and resulting sales conversion, to meet their sales
and profitability targets. The combination of the above factors, and others plaguing the retail
industry as a whole, contributed to the Debtors falling short of their targeted sales and
profitability performance, and contributed to increasing operational losses.

      Specifically, and stemming from an 8.3% decrease in mall traffic from 2015 through
November 2016, the Debtors’ sales dropped 15.6% in stores and 8.1% overall,, 7.9% below the
company’s 2016 projections. As a direct result, the company’s EBITDA declined approximately
93% from 2015 to 2016, 95% below the company’s 2016 projections.

       As a result of the decreased operating performance described above, the Debtors were
unable to comply with various covenants in their debt documents, including the Term Loan
Agreement and Prepetition Secured Credit Agreement. Consequently, the Debtors entered into
various amendments to the Term Loan Agreement over the course of 2015 and 2016, including
the fourth, fifth, sixth, and seventh amendments to the Term Loan Agreement, dated March 11,
2015, February 24, 2016, August 25, 2016, and November 11, 2016, respectively. The Debtors
also entered into amendments to the Prepetition Secured Credit Agreement during 2015 and
2016, including the fourth and fifth amendments to the Credit Agreement, dated May 27, 2015,
and August, 26, 2016, respectively.

       These events placed significant strain on the Debtors’ business and liquidity, ultimately
necessitating these chapter 11 cases to effectuate an orderly and efficient liquidation and wind
down process.

                   2.2.4   The Debtors’ Solicitation and Marketing Efforts.

       In light of the broader market downturn and the Debtors’ declining financial
performance, in September 2016 the Debtors elected to revisit the potential to monetize their

                                                   13
PHIL1 6590302v.1
                                                                 A110
              Case
              Case 19-50272-KBO
                   17-10124-KBO Doc
                                Doc 71-5
                                    617 Filed
                                         Filed 11/07/17
                                               03/02/21 Page
                                                        Page 14
                                                             15 of
                                                                of 86
                                                                   87




intellectual property—a concept they had first explored in mid-2015. In a marketing process led
by Guggenheim Securities, LLC (“Guggenheim”), the Debtors thoroughly marketed all of their
assets, including their intellectual property, over the ensuing nearly five months. Although the
Debtors believed at the time, and continue to believe now, that selling or otherwise monetizing
the intellectual property was the most likely path to maximizing the value of the Debtors’ assets
for the benefit of their stakeholders, the Debtors also solicited proposals from potentially
interested parties for the sale of the Debtors’ entire business. Despite the Debtors’ best efforts
and anticipated potential transactions, a going concern transaction involving the Debtors’ brick
and mortar business ultimately could not be realized. Subsequently, the written indications of
interest the Debtors received generally contemplated the liquidation of the Debtors’ existing
inventory coupled with a separate sale of their intellectual property and e-commerce assets.

        As a result, the Debtors, in consultation with their advisors, determined that a pre-filing
liquidation of the Debtors’ inventory, coupled with a separate sale of the Debtors’ intellectual
property and e-commerce assets, was the best and most efficient alternative to maximize the
value of the Debtors’ estates.

        With respect to the inventory liquidation, the Debtors solicited proposals in
early-December from various entities that specialize in conducting liquidation sales of retail
inventory, some of whom had previously partnered with parties interested in the Debtors’
intellectual property assets. After reviewing the proposals they received, on December 12, 2016,
the Debtors engaged Hilco to assist with the liquidation of their existing brick and mortar store
inventory. With Hilco’s assistance, the Debtors commenced liquidation sales in their brick and
mortar stores on December 14, 2016. The pace of these sales exceeded the Debtors’
expectations, and by January 8, 2017, the Debtors had sold through substantially all of their brick
and mortar inventory, and had ceased operations at, and vacated the premises of all stores shortly
thereafter. In addition, prior to the Petition Date, the Debtors ceased operating their e-commerce
business.

       Contemporaneously with the engagement of Hilco, the Debtors continued their marketing
process with respect to their intellectual property and e-commerce assets. The Debtors received
several written, non-binding indications of interest for their intellectual property and related e-
commerce assets. Of those, two parties entered into formal asset purchase agreement
negotiations with the Debtors. After several weeks of negotiations and extensive due diligence
by the parties, the process culminated in a bidding contest between those parties, and Limited IP
Acquisition LLC ultimately prevailed as the successful bidder and entered into an asset purchase
agreement prepetition for the Debtors’ intellectual property and related assets, subject to higher
and better offers through a section 363 sale process. Shortly thereafter, the Debtors commenced
these chapter 11 cases.

        2.3        The Debtors’ Bankruptcy Proceedings.

                2.3.1 Employment of Professionals. The Debtors requested and obtained
authority to employ the following professionals: (i) Klehr Harrison Harvey Branzburg LLP as
counsel; (ii) Timothy D. Boates of RAS Management Advisors, LLC as Chief Restructuring
Officer; and (iii) Guggenheim Securities, LLC as investment banker.


                                                14
PHIL1 6590302v.1
                                                               A111
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 15
                                                            16 of
                                                               of 86
                                                                  87




                 2.3.2 DIP Financing/Debtors’ Use of Cash Collateral. Cerberus Business
Finance LLC in its capacity as DIP Agent (“DIP Agent”) for various lenders (the “DIP
Lenders”) under the Senior Secured and Superpriority Debtor-in-Possession Credit Agreement
governing the DIP Facility, date as of January 18, 2017 among the Debtors, the DIP Agent and
the DIP Lenders (as amended, restated, supplemented or otherwise modified from time to time)
(the “DIP Facility Credit Agreement”) agreed to allow the Debtors to use Cash Collateral and
to provide the Debtors with a $6.0 million senior-secured debtor in possession credit facility (the
“DIP Facility”). Although the Debtors, through their advisors, searched for alternative
financing arrangements, the Debtors were unable to find any alternatives. The Bankruptcy
Court approved the DIP Facility by final order entered on February 16, 2017 [Docket No. 233]
(the “DIP Order”). Among other things, the DIP Order established deadlines for parties in
interest to file challenges to the claims and liens of the Prepetition Term Secured Lenders. The
Challenge Period (defined in the DIP Order) has expired and was resolved pursuant to the
Stipulation (I) Resolving Committee’s Challenge Rights Under Final DIP Order; and (II)
Releasing Funds Escrowed For the Benefit of the DIP Agent and the Pre-Petition Agent [Docket
No. 428]

        To implement its proposed sale processes and continue to retain and inspire confidence in
its business partners, access to liquidity was critical. The authorization to use Cash Collateral
and the DIP Facility provided liquidity that the Debtors believed was necessary to conclude the
sale processes on an expedited basis and wind down the Debtors’ affairs.

               2.3.3 The Creditors’ Committee. On January 24, 2017, the Office of the United
States Trustee appointed an official committee of the Debtors’ unsecured creditors (the
“Creditors’ Committee”) pursuant to section 1102(a) of the Bankruptcy Code. The Creditors’
Committee consists of five of the Debtors’ largest unsecured creditors: LF Centennial PTE LTD;
LLS Freight/aka Mast Logistics Services, Inc.; Tru Fragrance & Beauty LLC; Simon Property
Group, Inc.; and GGP Limited Partnership. The CIT Group/Commercial Services, Inc. is also an
ex officio member of the Creditors’ Committee. The Creditors’ Committee retained (i) Kelley
Drye & Warren LLP and Pachulski Stang Ziehl & Jones LLP, as lead and local co-counsel
respectively, and (ii) CBIZ Accounting, Tax & Advisory of New York, LLC as financial advisor.

              2.3.4 The Sale of Substantially All of the Remaining Estate Assets. The
Debtors determined that the best method to realize value was to pursue a section 363 sale on an
expedited basis for the Debtors intellectual property and related assets and to sell remaining
inventory and miscellaneous assets.

        On February 23, 2017 the Court entered the Order (A) Approving the Asset Purchase
Agreement Between the Debtors and the Purchaser, (B) Authorizing the Sale of Certain of the
Debtors' Assets Free and Clear of Liens, Claims, Encumbrances, and Interests, (C) Authorizing
the Assumption and Assignment of Contracts; and (D) Granting Related Relief [Docket No. 276]
(the “IP Asset Sale Order”) approving the sale of the Debtors’ intellectual property and related
assets to Limited IP Acquisition LLP for a purchase price of $26.75 million. The Debtors closed
the sale under the IP Asset Sale Order on February 24, 2017 and a portion of the cash proceeds
of the sale was used to repay the DIP Facility and the balance due under the Prepetition Term
Secured Credit Facility.


                                                15
PHIL1 6590302v.1
                                                               A112
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 16
                                                            17 of
                                                               of 86
                                                                  87




       On March 8, 2017, the Court entered an order approving the sale of excess inventory for
$875,124. In addition, pursuant to the Order Establishing Procedures for De Minimis Asset
Transactions, the Debtors have also sold certain furniture, fixtures, and equipment for
approximately $291,670.

               2.3.5 Schedules and Bar Date. On February 10, 2017, the Debtors filed their
schedules of assets and liabilities and statements of financial affairs. On February 16, 2017, the
Court established April 5, 2017 as the Bar Date for prepetition creditors, including creditors with
Claims arising under section 503(b)(9) of the Bankruptcy Code, to file proofs of claim and July
17, 2017 as the Bar Date for governmental units to file proofs of claim.

                2.3.6 WARN Action. On the Petition Date, Kaitlin O’Rourke, on behalf of
herself and all others similarly situated, filed a complaint bearing adversary proceeding number
17-50005 against the Debtors based on the Debtors’ purported violation of the Worker
Adjustment and Retraining Notification Act. The WARN Action was brought by approximately
248 former employees and seeks damages in the amount of 60 days’ pay and ERISA benefits due
to the Debtors’ purported failure to give at least 60 days’ advance written notice of termination.
The Plaintiffs’ in the WARN Action asserted damages in excess of $2,300,000, of which Priority
WARN Claims of approximately $1,600,000 were asserted.

        On March 23, 2017, the Debtors filed an Answer and Affirmative Defenses (the
“Answer”) in which the Debtors denied the claims set forth in the Complaint. In the Answer,
the Debtors asserted, among other defenses, the “faltering company” and “unforeseeable
business circumstances” exceptions to the WARN Act and denied the alleged WARN Act
violations. After the filing of the Answer, the Plaintiffs in the WARN Action, the Debtors and
the Creditors’ Committee engaged in informal discovery and lengthy settlement discussions that
ultimately resulted in a settlement of the WARN Action pursuant to a Settlement Agreement (the
“Settlement Agreement”). The Debtors in consultation with the Creditors’ Committee believe
that a trial on the merits of the WARN Action would require both sides to engage in extensive
discovery at significant expense, with inherently uncertain results at trial. In light of these
factors, the Debtors in consultation with the Creditors’ Committee determined that the terms of
the settlement, set forth in the Settlement Agreement, are well within the range of
reasonableness.

        The Settlement Agreement will be the subject of a separate motion under Bankruptcy
Rule 9019 and provides that as soon as practicable on or after the fifth business day following
the later of the Settlement Effective Date and the Plan Effective Date (as defined in the
Settlement Agreement), the Plan Trustee shall make the Settlement payment of $810,625.00
(“Settlement Payment”) to a Qualified Settlement Fund established for the WARN Action,
which shall be called O’Rourke v. Limited Stores, LLC QSF. Class counsel in the WARN
Action shall retain a third party settlement administrator (the “Settlement Administrator”) to
distribute the Settlement Payment as set forth in the Settlement Agreement and further manage
all applicable tax withholdings and reporting. The Settlement Payment is inclusive of all
amounts payable by the Plan Trustee in this settlement and compromise, including, without
limitation, attorneys’ fees and costs, the Class Representative Service Payment (as defined in the
Settlement Agreement), and the costs of notice and administration of the settlement.


                                                16
PHIL1 6590302v.1
                                                               A113
              Case
              Case 19-50272-KBO
                   17-10124-KBO Doc
                                Doc 71-5
                                    617 Filed
                                         Filed 11/07/17
                                               03/02/21 Page
                                                        Page 17
                                                             18 of
                                                                of 86
                                                                   87




               2.3.7 Pending Litigation against Comenity Bank. On June 14, 2017, the
Debtors filed a complaint bearing adversary proceeding number 17-50558 against Comenity
Bank f/k/a World Financial Network Bank (“Comenity”), the administrator of the Debtors’
private label credit card program. The Comenity Action seeks the return of over $2 million in
funds that Comenity purportedly collected and unlawfully refused to turn over to the Debtors.
The Complaint further seeks to subordinate, disallow, and recharacterize Comenity’s partially
secured proof of claim in the amount of $27,421,894. On July 13, 2017, Comenity filed and
answer with affirmative defenses to the complaint. On August 1, 2017, the Court entered an
order scheduling the mediation of the Comenity Action, as modified or amended (the
“Scheduling Order”). Pursuant to the Scheduling Order, the Debtors, Committee, and
Comenity are currently scheduled to mediate the Comenity Action on January 30, 2018

               2.3.8 Potential Claims against the Debtors’ Officers, Directors, Other Parties
and the Releases under Sections 9.3 and 9.4 of the Plan. The Creditors’ Committee has
informed the Debtors that the Creditors’ Committee believes that certain claims may exist
against the Debtors’ officers and directors and potentially other parties that would be subject to
the Third Party Claims (if not otherwise settled or released under the Plan). The propriety of the
Releases set forth in Sections 9.3 and 9.4 of the Plan has been raised by both the Creditors’
Committee and the UST. In particular, the Creditors’ Committee has informed the Debtors that
these parties should not be covered by the Releases in Sections 9.3 and 9.4 of the Plan under
controlling case law in this Circuit. The Debtors, Creditors’ Committee and counsel for certain
of the potential defendants of these Third Party Claims have had, and will continue to have,
discussions of these potential Third Party Claims and the propriety of the Releases under Federal
Rule of Evidence 408. The rights of all parties with standing, including the Creditors’
Committee, the UST and the Debtors, with respect to the propriety of the Releases set forth in
Sections 9.3 and 9.4 of the Plan are preserved and reserved until the Confirmation Hearing.

        2.4        Claims Against the Debtors.

              2.4.1 Administrative Claims – Substantial Contribution Claims. As of the date
of this Disclosure Statement there have been no Administrative Claims - Substantial
Contribution Claims filed against the Debtors. The Debtors estimate that a maximum of
approximately $0.00 in Administrative Substantial Contribution Claims will be allowed and
remain unpaid as of the Effective Date of the Plan.

               2.4.2 Administrative Claims - 503(b)(9) Claims. The amount of Administrative
Claims – 503(b)(9) Claims filed against the Debtors to date is approximately $22,681.13. The
Debtors estimate that a maximum of approximately $0.00 in Administrative 503(b)(9) Claims
will be allowed and unpaid as of the Effective Date of the Plan.

               2.4.3 Administrative Claims – Tax Claims. The amount of Administrative
Claims – Tax Claims filed against the Debtors is approximately $1,202,240.47. The Debtors
estimate that a maximum of approximately $0.00 in Administrative Tax Claims will be allowed
and unpaid as of the Effective Date of the Plan.



                                                 17
PHIL1 6590302v.1
                                                               A114
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 18
                                                            19 of
                                                               of 86
                                                                  87




               2.4.4 Priority Tax Claims. The Debtors have scheduled $0.00 for Priority Tax
Claims and the amount of Priority Tax Claims filed against the Debtors to date is approximately
$14,194,053.10. Many Priority Tax Claims filed against the Debtors are duplicative, erroneously
classified, unsupportable and/or for contingent/unliquidated amounts and will be the subject of
claims objections filed by the Debtors or Plan Trustee. The Debtors estimate that a maximum of
approximately $1,306,517.63 in Priority Tax Claims will be allowed and unpaid as of the
Effective Date of the Plan.

              2.4.5 Liberty Mutual Claim. The Debtors have scheduled $767.00 for the
Liberty Mutual Claim and the amount of the Liberty Mutual Claim filed against the Debtors to
date is approximately $576,185.00. The Debtors estimate that a maximum of approximately
$576,185.00 for the Liberty Mutual Claim will be allowed and unpaid as of the Effective Date of
the Plan, for which Liberty Mutual is holding cash collateral in the approximate amount of
$692,000.00.

               2.4.6 Miscellaneous Secured Claims. The Debtors have scheduled $1,668.83
for Miscellaneous Secured Claims and the amount of Miscellaneous Secured Claims filed against
the Debtors to date is approximately $1,496,621.34. Many Miscellaneous Secured Claims filed
against the Debtors are duplicative, erroneously classified, unsupportable and/or for
contingent/unliquidated amounts and will be the subject of claims objections filed by the Debtors
or Plan Trustee. The Debtors estimate that a maximum of approximately $0.00 in Miscellaneous
Secured Claims will be allowed and unpaid as of the Effective Date of the Plan. Therefore, the
Debtors do not anticipate that there will be any Deficiency Claims.

              2.4.7 Priority WARN Claims. The Debtors have scheduled an unknown
amount for Priority WARN Claims and the amount of the Priority WARN Claims asserted in the
WARN Action is approximately $1,600,000.00. The Debtors estimate that a maximum of
approximately $810,625.00 in Priority WARN Claims will be allowed and unpaid as of the
Effective Date of the Plan pursuant to the Settlement Agreement with the Holders of Priority
WARN Claims described in Section 2.3.6 herein.

               2.4.8 Priority Non-Tax Claims. The Debtors have scheduled $151,310.50
for Priority Non-Tax Claims and the amount of Priority Non-Tax Claims filed against the
Debtors to date is approximately $1,856,000.00. Many Priority Non-Tax Claims filed against the
Debtors are duplicative, erroneously classified, unsupportable and/or for contingent/unliquidated
amounts and will be the subject of claims objections filed by the Debtors or Plan Trustee. The
Debtors estimate that a maximum of approximately $46,997.30 in Priority Non-Tax Claims will
be allowed and unpaid as of the Effective Date of the Plan.

               2.4.9 General Unsecured Claims. The Debtors’ Schedules reflect General
Unsecured Claims against the Debtors in the approximate aggregate amount of approximately
$64,016,494.54. The amount of General Unsecured Claims filed against the Debtors is
approximately $304,749,852.86. Many General Unsecured Claims filed against the Debtors are
duplicative, erroneously classified, unsupportable and/or for contingent/unliquidated amounts
and will be the subject of claims objections filed by the Debtors or Plan Trustee. The Debtors



                                               18
PHIL1 6590302v.1
                                                              A115
              Case
              Case 19-50272-KBO
                   17-10124-KBO Doc
                                Doc 71-5
                                    617 Filed
                                         Filed 11/07/17
                                               03/02/21 Page
                                                        Page 19
                                                             20 of
                                                                of 86
                                                                   87




estimate that a maximum of approximately $153,409,152.64 in General Unsecured Claims could
be allowed.

               2.4.10 Subordinated Claims. The Debtors have scheduled $0.00 for
Subordinated Claims. The Debtors presently are unable to estimate the amount of Claims that
will be subordinated.

3.      SUMMARY OF THE PLAN OF REORGANIZATION

     THIS SECTION PROVIDES A SUMMARY OF THE STRUCTURE AND MEANS
FOR IMPLEMENTING THE PLAN AND OF THE CLASSIFICATION AND TREATMENT
OF CLAIMS AND INTERESTS UNDER THE PLAN, AND IS QUALIFIED IN ITS
ENTIRETY BY REFERENCE TO THE PLAN, WHICH ACCOMPANIES THIS
DISCLOSURE STATEMENT AND TO THE EXHIBITS ATTACHED THERETO.

     THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT INCLUDE
SUMMARIES OF THE PROVISIONS CONTAINED IN THE PLAN AND IN DOCUMENTS
REFERRED TO THEREIN. THE STATEMENTS CONTAINED IN THIS DISCLOSURE
STATEMENT DO NOT PURPORT TO BE PRECISE OR COMPLETE STATEMENTS OF
ALL THE TERMS AND PROVISIONS OF THE PLAN OR DOCUMENTS REFERRED TO
THEREIN, AND REFERENCE IS MADE TO THE PLAN AND TO SUCH DOCUMENTS
FOR THE FULL AND COMPLETE STATEMENTS OF SUCH TERMS AND PROVISIONS.

     THE PLAN ITSELF AND THE DOCUMENTS REFERRED TO THEREIN CONTROL
THE ACTUAL TREATMENT OF CLAIMS AGAINST AND INTERESTS IN THE DEBTORS
UNDER THE PLAN AND WILL, UPON THE EFFECTIVE DATE, BE BINDING UPON
HOLDERS OF CLAIMS AGAINST AND INTERESTS IN THE DEBTORS AND OTHER
PARTIES IN INTEREST.

        3.1        In General.

        The Plan is proposed by the Debtors as consolidated entities. The Allowed Claims of
Claimholders will be paid in accordance with priorities set forth in the Bankruptcy Code, a
structure that the Debtors believe will produce a fundamentally equitable outcome for all
creditors.

               3.1.1 Estate Assets. On the Effective Date, the Estate Assets not sold pursuant
to the Asset Sale and other section 363 sale processes and not distributed pursuant to other
provisions of the Plan or Orders of the Bankruptcy Court shall be transferred to and vest in the
Plan Trust, and administered by the Plan Trustee pursuant to the Plan and Plan Trust Agreement.

                3.1.2 Plan Trustee. As of the Effective Date, the Plan Trustee shall be vested
with full legal power, capacity and authority, and shall be directed to administer, collect and
liquidate the remaining Estate Assets and to implement the Plan.

             3.1.3 Third Party Claims. Subject to the provisions of the Plan, the Plan
Trustee may, but is not required to, pursue any Third Party Claim or Avoidance Action not


                                              19
PHIL1 6590302v.1
                                                             A116
               Case
               Case 19-50272-KBO
                    17-10124-KBO Doc
                                 Doc 71-5
                                     617 Filed
                                          Filed 11/07/17
                                                03/02/21 Page
                                                         Page 20
                                                              21 of
                                                                 of 86
                                                                    87




otherwise released under the Plan, DIP Order or other Order of the Bankruptcy Court by
informal demand and/or by commencing litigation.

        3.2        Classification of Claims and Interests.

               3.2.1 Class 1. Class 1 consists of the Prepetition Revolving Secured Claim.
Class 1 is unimpaired by the Plan.

               3.2.2 Class 2. Class 2 consists of the Prepetition Term Secured Claim. Class 2
is unimpaired by the Plan.

              3.2.3 Class 3. Class 3 consists of the Liberty Mutual Secured Claim. Class 3 is
impaired by the Plan.

              3.2.4 Class 4. Class 4 consists of all Miscellaneous Secured Claims. Class 4 is
unimpaired by the Plan.

              3.2.5 Class 5. Class 5 consists of the Priority WARN Claims. Class 5 is
impaired by the Plan.

              3.2.6 Class 6. Class 6 consists of all Priority Non-Tax Claims. Class 6 is
impaired by the Plan.

              3.2.7 Class 7. Class 7 consists of all General Unsecured Claims, including all
Deficiency Claims. Class 7 is impaired by the Plan.

                   3.2.8   Class 8. Class 8 consists of all Subordinated Claims. Class 8 is impaired
by the Plan.

                   3.2.9   Class 9. Class 9 consists of all Interests. Class 9 is impaired by the Plan.

        3.3        Treatment of Claims and Interests.

              3.3.1 Class 1 (Prepetition Revolving Secured Claim). The holder of the
Prepetition Revolving Secured Claim was indefeasibly paid in full, in Cash, prior to the Petition
Date. The holder of the Prepetition Revolving Secured Claim has no further Claim against the
Debtors and will not receive any Distributions under the Plan.

               3.3.2 Class 2 (Prepetition Term Secured Claim). The holder of the Prepetition
Term Secured Claim was indefeasibly paid in full, in Cash, by the Debtors. The holder of the
Prepetition Term Secured Claim has no further Claim against the Debtors and will not receive
any Distributions under the Plan.

               3.3.3 Class 3 (Liberty Mutual Secured Claim). Except to the extent that a
holder of an Allowed Class 3 Liberty Mutual Secured Claim agrees to a less favorable treatment,
as a compromise with respect to Liberty Mutual Secured Claim and in full and final satisfaction
of the Liberty Mutual Secured Claim, Liberty Mutual shall receive the agreed sum agreed among
the Debtors, Plan Trustee and Liberty Mutual from the Cash held by Liberty Mutual to

                                                    20
PHIL1 6590302v.1
                                                                    A117
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 21
                                                            22 of
                                                               of 86
                                                                  87




collateralize the Liberty Mutual Secured Claim and the balance of such Cash held by Liberty
Mutual shall be paid to the Plan Trustee.

               3.3.4 Class 4 (Miscellaneous Secured Claims). Except to the extent that a
holder of an Allowed Class 4 Claim agrees to a less favorable treatment, the holder of each
Allowed Class 4 Claim shall receive at the discretion of the Plan Trustee: (i) Cash from the
Available Cash in an amount equal to the lesser of (a) the amount of Allowed Secured Claim and
(b) the value of the Debtors’ property securing such Allowed Secured Claim currently in the
possession of the Debtors or Plan Trust minus the amount of claims secured by such property
with legal priority senior to the lien priority of the holder of such Allowed Class 4 Claim; (ii)
delivery of the property securing such Allowed Class 4 Claim; or (iii) other treatment such that
the Allowed Class 4 Claim shall be rendered Unimpaired. Any Allowed Deficiency Claim of a
holder of an Allowed Class 4 Claim shall be treated as a Class 7 General Unsecured Claim.

               3.3.5 Class 5 (Priority WARN Claims). Except to the extent that a holder of
Class 5 Priority WARN Claim agrees to a less favorable treatment, in full satisfaction of any and
all Priority WARN Claims, the holder of each Class 5 Priority WARN Claim shall receive after
payment of all Allowed Administrative Claims, including Professional Fee Claims, and Allowed
Claims in Class 1, Class 2, Class 3, and Class 4, its Pro Rata share of Cash from the Available
Cash in the amount of $810,625.00, consistent with the settlement reached between the Debtors
and holders of Priority WARN Claims that will be subject of a separate motion under
Bankruptcy Rule 9019 filed with the Bankruptcy Court.

                3.3.6 Class 6 (Priority Non-Tax Claims). Except to the extent that a holder of
an Allowed Priority Non-Tax Claim agrees to a less favorable treatment, each holder of such
Allowed Priority Non-Tax Claim shall either: (a) be paid in full in Cash to the extent that there is
sufficient Available Cash to pay such Allowed Priority Non-Tax Claims in full after payment in
full of all Allowed Administrative Claims, including Professional Claims, Allowed Priority Tax
Claims and Allowed Claims in Class 1, Class 2, Class 3, Class 4, and Class 5; or (b) to the extent
that there are not sufficient Available Cash to pay Allowed Priority Non-Tax Claims in full, each
holder of such Allowed Priority Non-Tax Claim shall receive its Pro Rata share of the Available
Cash after payment in full of all Allowed Administrative Claims, including Professional Claims,
Allowed Priority Tax Claims, and Allowed Claims in Class 1, Class 2, Class 3, Class 4, and
Class 5. Allowed Priority Non-Tax Claims shall be paid as soon as reasonably practicable after
the Effective Date and after the reconciliation of all Disputed Priority Non-Tax Claims, unless
the Plan Trustee, in his, her or its sole discretion, determines that an earlier Distribution is
practicable consistent with the Plan.

               3.3.7 Class 7 (General Unsecured Claims). Except to the extent that a holder
of an Allowed Class 7 General Unsecured Claim agrees to a less favorable treatment, each holder
of an Allowed Class 7 General Unsecured Claim shall receive its Pro Rata share of Available
Cash after payment in full of (or reserve for) Plan Trust Expenses, all Allowed Administrative
Claims (including Professional Fee Claims), Allowed Priority Tax Claims, and Allowed Claims
in Class 1, Class 2, Class 3, Class 4, Class 5, and Class 6. Distributions on Account of Allowed
Class 7 General Unsecured Claims shall be made as soon as reasonably practicable after the
Effective Date and after the reconciliation of all Disputed General Unsecured Claims, unless the


                                                21
PHIL1 6590302v.1
                                                                A118
              Case
              Case 19-50272-KBO
                   17-10124-KBO Doc
                                Doc 71-5
                                    617 Filed
                                         Filed 11/07/17
                                               03/02/21 Page
                                                        Page 22
                                                             23 of
                                                                of 86
                                                                   87




Plan Trustee, in his, her or its sole discretion, determines that an earlier Distribution is
practicable consistent with the Plan and Plan Trust Agreement. For avoidance of doubt, the
holders of Priority WARN Claims shall not hold a Class 7 General Unsecured Claims and shall
receive no distribution on account of any Class 7 General Unsecured Claims.

                3.3.8 Class 8 (Subordinated Claims). The holders of Allowed Class 8
Subordinated Claims shall not be entitled to, and shall not receive or retain any property or
interest in property under the Plan, on account of such Subordinated Claims.

               3.3.9 Class 9 (Interests). The holders of Interests in Class 9 shall have their
Interests against the Debtors extinguished as of the Effective Date and shall receive no
Distributions under this Plan.

        3.4        Treatment of Unclassified Claims.

                   3.4.1   Administrative Claims - Professional Claims.

               (a)    Final Professional Fee Applications. All final requests for payment of
Professional Fee Claims pursuant to sections 327, 328, 330, 331, 363, 503(b), or 1103 of the
Bankruptcy Code must be made by application Filed with the Bankruptcy Court and served on
counsel to the Debtors, counsel to the Creditors’ Committee, counsel to the Plan Trustee, and
counsel to the U.S. Trustee no later than forty-five (45) calendar days after the Effective Date,
unless otherwise ordered by the Bankruptcy Court (the "Professional Fee Claim Bar Date").
Objections to such applications must be Filed and served on counsel to the Debtors, counsel to
the Plan Trustee, counsel to the Creditors’ Committee, counsel to the U.S. Trustee, and the
requesting Professional on or before the date that is fifteen (15) calendar days after the date on
which the applicable application was served (or such longer period as may be allowed by order
of the Bankruptcy Court or by agreement with the requesting Professional).

               (b)     Payment of Interim Amounts. The provisions of the Professional Fee
Order shall remain in effect as to amounts owing to Professionals prior to the Effective Date.

               (c)     Payment of Professional Fee Claims. All Professional Fee Claims shall
be paid from the Professional Fee Claim Escrow to the extent approved by order of the
Bankruptcy Court within five (5) Business Days after entry of such order. On the Effective Date,
the Debtors shall fully fund the Professional Fee Claim Escrow in an amount that is agreed upon
by the Debtors and the Creditors’ Committee prior to the Effective Date and that approximates
the total projected amount of unpaid Professional Fee Claims on the Effective Date. If the
Debtors and the Creditors’ Committee are unable to agree on an amount by which the
Professional Fee Claim Reserve is to be funded, then any of those parties may submit the issue to
the Bankruptcy Court, which, following notice and a hearing, shall fix the amount of the required
funding. All Professional Fee Claims that have not previously been paid, otherwise satisfied, or
withdrawn shall be paid from the Professional Fee Claim Escrow. Any excess funds in the
Professional Fee Claim Escrow shall be released to the Plan Trustee to be used for other
purposes consistent with the Plan.




                                                  22
PHIL1 6590302v.1
                                                                 A119
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 23
                                                            24 of
                                                               of 86
                                                                  87




               (d)    Post-Effective Date Services. After the Effective Date, any requirement
that Professionals comply with the Professional Fee Order or sections 327 through 331 of the
Bankruptcy Code in seeking retention or compensation for services rendered after such date shall
terminate. The Plan Trustee shall pay any Professionals for Post-Effective Date services
requested by the Plan Trustee.

               3.4.2 Administrative Claims - Substantial Contribution Compensation and
Expenses Bar Date. Any person or entity who requests compensation or expense reimbursement
for making a substantial contribution (“Substantial Contribution Claim”) in the Chapter 11
Cases pursuant to sections 503(b)(3), (4) and (5) of the Bankruptcy Code must file an application
with the clerk of the Bankruptcy Court on or before a date that is thirty (30) days subsequent to
the Effective Date (the “Section 503 Deadline”) and serve such application on counsel for the
Plan Trustee and on all other parties as otherwise required by the Bankruptcy Court and the
Bankruptcy Code on or before the Section 503 Deadline, or be forever barred from seeking such
compensation or expense reimbursement. All Allowed Substantial Contribution Claims shall be
paid by the Plan Trustee from the Plan Trust Assets within thirty (30) days of allowance by the
Bankruptcy Court.

               3.4.3 Administrative Claims – Allowed Claims under section 503(b)(9) of the
Bankruptcy Code. Allowed Section 503(b)(9) Claims shall be paid in full in Cash by the Plan
Trustee from the Plan Trust Assets as soon as reasonably practicable after the Effective Date.

               3.4.4 Administrative Claims – Allowed Administrative Tax Claims under
section 503(b)(1)(B) and (C) of the Bankruptcy Code. Allowed Administrative Claims under
section 503(b)(1)(B) and (C) of the Bankruptcy Code shall be paid in full in Cash by the Plan
Trustee from the Plan Trust Assets as soon as reasonably practicable after the Effective Date.

               3.4.5 Other Administrative Claims Bar Date. All requests for payment of an
Administrative Claim other than Professional Fee Claims, DIP Facility Claims, Administrative
Tax Claims under sections 503(b)(1)(B) and (C), amounts owed to the U.S. Trustee, Substantial
Contribution Claims and Section 503(b)(9) Claims must be filed with the Bankruptcy Court and
served on counsel to the Plan Trustee no later than thirty (30) days after the Effective Date.
Unless the Plan Trustee objects to an Administrative Claim on or prior to the Claims Objection
Deadline (subject to extension by consent or court order) such Administrative Claim shall be
deemed an Allowed Administrative Claim in the amount requested. All such Allowed
Administrative Claims shall be paid in full in Cash by the Plan Trustee from the Plan Trust
Assets as soon as reasonably practicable after the Effective Date.

                3.4.6 Priority Tax Claims. In full satisfaction, settlement, and release of and in
exchange for such Claims, Allowed Priority Tax Claims shall be paid by the Plan Trustee from
the Plan Trust Assets, at the Plan Trustee’s option, as follows: (a) Cash equal to the unpaid
portion of the Face Amount of such Allowed Priority Tax Claim on the later of the Effective
Date or thirty (30) calendar days following the date on which such Priority Tax Claim becomes
an Allowed Priority Tax Claim; (b) in regular installment payments in Cash over a period not
exceeding three (3) years after the Petition Date, plus interest on the unpaid portion thereof at the
rate determined under applicable non-bankruptcy law as of the calendar month in which the


                                                 23
PHIL1 6590302v.1
                                                                A120
              Case
              Case 19-50272-KBO
                   17-10124-KBO Doc
                                Doc 71-5
                                    617 Filed
                                         Filed 11/07/17
                                               03/02/21 Page
                                                        Page 24
                                                             25 of
                                                                of 86
                                                                   87




Confirmation Date occurs (provided that such election shall be without prejudice to the right to
prepay any such Allowed Priority Tax Claim in full or in part without penalty); or (c) such other
treatment as to which the holder of an Allowed Priority Tax Claim and the Plan Trustee shall
have agreed upon in writing.

              3.4.7 DIP Facility Claim. The DIP Facility has been indefeasibly paid in full in
cash, and the DIP Agent and DIP Lender have no Claims against the Debtors or the Debtors’
Assets.

        3.5        Implementation of the Plan.

               3.5.1 In General. The Plan is a liquidating plan and provides for the liquidation
of the Estate Assets and the payment of the proceeds generated therefrom to holders of Allowed
Claims in accordance with the priorities set forth in the Bankruptcy Code. The Plan Trustee
may, but is not required to, pursue any Third Party Claims not otherwise released under the Plan,
DIP Order or other Order of the Bankruptcy Court by informal demand and/or by the
commencement of litigation in any court of competent jurisdiction, with the Net Recoveries of
such Third Party Claims to be distributed in accordance with the Plan.

               3.5.2 Means of Implementing the Plan. The primary means by which the
Debtors will implement the Plan is through the Plan Trust and Plan Trustee. The Plan Trustee
may affect the dissolution of any one or more of the Debtors at any time after the Effective Date,
regardless of whether Final Distributions have been made.

               3.5.3 Transfer Taxes. Any transfer of the Plan Trust Assets or any portion(s) of
the Plan Trust Assets pursuant to the Plan shall constitute a “transfer under a plan” within the
purview of section 1146(c) of the Bankruptcy Code and shall not be subject to transfer, stamp or
similar Taxes.

               3.5.4 Estimated Plan Distribution. The Allowed Professional Fee Claims will
be paid from the Professional Fee Claims Escrow and the Allowed Administrative Claims,
Allowed Substantial Contribution Claims, Allowed Priority Non Tax Claims, and Allowed
Priority Tax Claims will be paid pursuant to priorities set forth in the Bankruptcy Code from the
Available Cash from the Plan Trust Assets and Third Party Claims. The amount of the Plan
distribution on account of Class 7 General Unsecured Claims cannot be determined with
certainty. The following table provides a summary of the classification and treatment of Claims
and Interests and the potential distributions to Holders of Allowed Claims and Interests under the
Plan.

     THE PROJECTED RECOVERIES SET FORTH IN THE TABLE BELOW ARE
ESTIMATES ONLY AND ARE SUBJECT TO CHANGE. FOR A COMPLETE
DESCRIPTION OF THE DEBTORS’ CLASSIFICATION AND TREATMENT OF
CLAIMS AND INTERESTS, REFERENCE SHOULD BE MADE TO ARTICLE III OF
THE PLAN.




                                                 24
PHIL1 6590302v.1
                                                               A121
                   Case
                   Case 19-50272-KBO
                        17-10124-KBO Doc
                                     Doc 71-5
                                         617 Filed
                                              Filed 11/07/17
                                                    03/02/21 Page
                                                             Page 25
                                                                  26 of
                                                                     of 86
                                                                        87




                                      SUMMARY OF EXPECTED RECOVERIES2
                                                                                                     Estimated Amount
             Claim/Equity                                                                                of Unpaid
Class           Interest                           Treatment of Claim/Interest                        Allowed Claims    Projected Recovery Under the Plan
N/A       Administrative Claims   All Professional Fee Claims shall be paid from the
           – Professional Fee     Professional Fee Claim Escrow to the extent approved by              Approximately     Paid in full pursuant to Plan unless
                 Claims           order of the Bankruptcy Court within five (5) Business Days                             otherwise paid pursuant to other
                                  after entry of such order. On the Effective Date, the Debtors        $1,142,000.00
                                                                                                                              Bankruptcy Court Order
                                  shall fully fund the Professional Fee Claim Escrow in an
                                  amount that is agreed upon by the Debtors and the Creditors’
                                  Committee prior to the Effective Date and that approximates
                                  the total projected amount of unpaid Professional Fee Claims
                                  on the Effective Date. If the Debtors and the Creditors’
                                  Committee are unable to agree on an amount by which the
                                  Professional Fee Claim Reserve is to be funded, then any of
                                  those parties may submit the issue to the Bankruptcy Court,
                                  which, following notice and a hearing, shall fix the amount of
                                  the required funding. All Professional Fee Claims that have
                                  not previously been paid, otherwise satisfied, or withdrawn
                                  shall be paid from the Professional Fee Claim Escrow. Any
                                  excess funds in the Professional Fee Claim Escrow shall be
                                  released to the Plan Trustee to be used for other purposes
                                  consistent with the Plan.


N/A       Administrative Claims   Any person or entity who requests compensation or expense
              – Substantial       reimbursement for making a substantial contribution                      $0.00                        $0.00
           Contribution Claims    (“Substantial Contribution Claim”) in the Chapter 11 Cases
                                  pursuant to sections 503(b)(3), (4) and (5) of the Bankruptcy
                                  Code must file an application with the clerk of the Bankruptcy
                                  Court on or before a date that is thirty (30) days subsequent to
                                  the Effective Date (the “Section 503 Deadline”) and serve
                                  such application on counsel for the Plan Trustee and on all
                                  other parties as otherwise required by the Bankruptcy Court
                                  and the Bankruptcy Code on or before the Section 503
                                  Deadline, or be forever barred from seeking such
                                  compensation or expense reimbursement. All Allowed
                                  Substantial Contribution Claims shall be paid by the Plan
                                  Trustee from the Available Cash within thirty (30) days of
                                  allowance by the Bankruptcy Court.


N/A       Administrative Claims   Allowed Section 503(b)(9) Claims shall be paid in full in
           – 503(b)(9) Claims     Cash by the Plan Trustee from the Available Cash as soon as              $0.00                        $0.00
                                  reasonably practicable after the Effective Date

N/A       Administrative Claims   Allowed Administrative Claims under section 503(b)(1)(B)
          – Administrative Tax    and (C) of the Bankruptcy Code shall be paid in full in Cash             $0.00                        $0.00
                Claims            by the Plan Trustee from the Available Cash as soon as
                                  reasonably practicable after the Effective Date.
N/A            DIP Claims         The DIP Facility has been indefeasibly paid in full in cash,
                                  and the DIP Agent and DIP Lender have no Claims against                  $0.00                        $0.00
                                  the Debtors or the Debtors’ Assets.                                                             Has already been
                                                                                                                               indefeasibly paid in full




2
      The recoveries set forth in this table may change based upon changes in the amount of Claims that are “Allowed” as well as other factors
      related to the Debtors’ business operations and general economic conditions. “Allowed” means with respect to any Claim, except as
      otherwise provided herein: (a) a Claim that is scheduled by the Debtors as neither disputed, contingent nor unliquidated and not disputed;
      (b) a Claim that either is not a Disputed Claim or has been allowed by a Final Order; (c) a Claim that is allowed (i) pursuant to the terms of
      the Plan, (ii) in any stipulation that is approved by the Bankruptcy Court or (iii) pursuant to any contract, instrument, indenture or other
      agreement entered into or assumed in connection herewith; (d) a Claim relating to a rejected Executory Contract or Unexpired Lease that
      either (i) is not a Disputed Claim or (ii) has been allowed by a Final Order; or (e) a Claim as to which a Proof of Claim has been timely
      Filed and as to which no objection has been Filed. Except for any Claim that is expressly Allowed herein, any Claim that has been or is
      hereafter listed in the Schedules as contingent, unliquidated or disputed, and for which no Proof of Claim has been Filed, is not considered
      Allowed and shall be deemed expunged upon entry of the Confirmation Order.




                                                                              25
PHIL1 6590302v.1
                                                                                                      A122
                Case
                Case 19-50272-KBO
                     17-10124-KBO Doc
                                  Doc 71-5
                                      617 Filed
                                           Filed 11/07/17
                                                 03/02/21 Page
                                                          Page 26
                                                               27 of
                                                                  of 86
                                                                     87




                                   SUMMARY OF EXPECTED RECOVERIES2
N/A     Priority Tax Claims    In full satisfaction, settlement, and release of and in exchange
                               for such Claims, Allowed Priority Tax Claims shall be paid by      Approximately              $1,306,518.00
                               the Plan Trustee from the Available Cash, at the Plan
                               Trustee’s option, as follows: (a) Cash equal to the unpaid         $1,306,518.00    Paid in full pursuant to Plan unless
                               portion of the Face Amount of such Allowed Priority Tax                              otherwise paid pursuant to other
                               Claim on the later of the Effective Date or thirty (30) calendar                         Bankruptcy Court Order
                               days following the date on which such Priority Tax Claim
                               becomes an Allowed Priority Tax Claim; (b) in regular
                               installment payments in Cash over a period not exceeding
                               three (3) years after the Petition Date, plus interest on the
                               unpaid portion thereof at the rate determined under applicable
                               non-bankruptcy law as of the calendar month in which the
                               Confirmation Date occurs (provided that such election shall
                               be without prejudice to the right to prepay any such Allowed
                               Priority Tax Claim in full or in part without penalty); or (c)
                               such other treatment as to which the holder of an Allowed
                               Priority Tax Claim and the Plan Trustee shall have agreed
                               upon in writing.


 1     Prepetition Revolving   The holder of the Prepetition Revolving Secured Claim was
          Secured Claim        indefeasibly paid in full, in Cash, prior to the Petition Date.        $0.00                       $0.00
                               The holder of the Prepetition Revolving Secured Claim has no                                 Has already been
                               further Claim against the Debtors and will not receive any                                indefeasibly paid in full
                               Distributions under the Plan.

 2       Prepetition Term      The holder of the Prepetition Term Secured Claim was
          Secured Claim        indefeasibly paid in full, in Cash, by the Debtors. The holder         $0.00                       $0.00
                               of the Prepetition Term Secured Claim has no further Claim                                   Has already been
                               against the Debtors and will not receive any Distributions                                indefeasibly paid in full
                               under the Plan.

 3        Liberty Mutual       Except to the extent that a holder of an Allowed Class 3
          Secured Claim        Liberty Mutual Secured Claim agrees to a less favorable             $576,185.00                $576,185.00
                               treatment, as a compromise with respect to Liberty Mutual
                               Secured Claim and the in full satisfaction of the Liberty                          through application of agreed portion
                               Mutual Secured Claim, Liberty Mutual shall receive agreed                           of Cash Collateral held by Liberty
                               sum agreed among the Debtors, Plan Trustee and Liberty                                           Mutual.
                               Mutual from the Cash held by Liberty Mutual to collateralize
                               the Liberty Mutual Secured Claim and the balance of such
                               Cash held by Liberty Mutual shall be paid to the Plan Trustee.

 4     Miscellaneous Secured   Except to the extent that a holder of an Allowed Class 4
              Claims           Claim agrees to a less favorable treatment, the holder of each         $0.00                       $0.00
                               Allowed Class 4 Claim shall receive at the discretion of the
                               Plan Trustee: (i) Cash from the Available Cash in an amount                        or return of collateral or treatment as
                               equal to the lesser of (a) the amount of Allowed Secured                                      set forth in Plan
                               Claim and (b) the value of the Debtors' property securing such
                               Allowed Secured Claim currently in the possession of the
                               Debtors or Plan Trust minus the amount of claims secured by
                               such property with legal priority senior to the lien priority of
                               the holder of such Allowed Class 4 Claim; (ii) delivery of the
                               property securing such Allowed Class 4 Claim; or (iii) other
                               treatment such that the Allowed Class 4 Claim shall be
                               rendered Unimpaired. Any Allowed Deficiency Claim of a
                               holder of an Allowed Class 4 Claim shall be treated as a Class
                               7 General Unsecured Claim.

 5    Priority WARN Claims     Except to the extent that a holder of Class 5 Priority WARN
                               Claim agrees to a less favorable treatment, in full satisfaction
                               of any and all Priority WARN Claims, the holder of each
                               Class 5 Priority WARN Claim shall receive after payment of          $810,625.00                $810,625.00
                               all Allowed Administrative Claims, including Professional
                               Fee Claims, Allowed Claims in Class 1, Class 2, Class 3, and
                               Class 4, its Pro Rata share of Cash from the Available Cash in
                               the amount of $810,625.00, consistent with the settlement
                               reached between the Debtors and holders of Priority WARN
                               Claims that will be subject of a separate motion under
                               Bankruptcy Rule 9019 filed with the Bankruptcy Court.




                                                                           26
PHIL1 6590302v.1
                                                                                                  A123
               Case
               Case 19-50272-KBO
                    17-10124-KBO Doc
                                 Doc 71-5
                                     617 Filed
                                          Filed 11/07/17
                                                03/02/21 Page
                                                         Page 27
                                                              28 of
                                                                 of 86
                                                                    87




                                SUMMARY OF EXPECTED RECOVERIES2
 6      Priority Non-Tax    Except to the extent that a holder of an Allowed Priority Non-
             Claims         Tax Claim agrees to a less favorable treatment, each holder of        $46,997.00          $46,997.00
                            such Allowed Priority Non-Tax Claim shall either: (a) be paid
                            in full in Cash to the extent that there is sufficient Available
                            Cash to pay such Allowed Priority Non-Tax Claims in full
                            after payment in full of all Allowed Administrative Claims,
                            including Professional Claims, Allowed Priority Tax Claims
                            and Allowed Claims in Class 1, Class 2, Class 3, Class 4, and
                            Class 5; or (b) to the extent that there are not sufficient
                            Available Cash to pay Allowed Priority Non-Tax Claims in
                            full, each holder of such Allowed Priority Non-Tax Claim
                            shall receive its Pro Rata share of the Available Cash after
                            payment in full of all Allowed Administrative Claims,
                            including Professional Claims, Allowed Priority Tax Claims
                            and Allowed Claims in Class 1, Class 2, Class 3, Class 4, and
                            Class 5. Allowed Priority Non-Tax Claims shall be paid as
                            soon as reasonably practicable after the Effective Date and
                            after the reconciliation of all Disputed Priority Non-Tax
                            Claims, unless the Plan Trustee, in his, her or its sole
                            discretion, determines that an earlier Distribution is
                            practicable consistent with the Plan.


 7      General Unsecured   Except to the extent that a holder of an Allowed Class 7
             Claims         General Unsecured Claim agrees to a less favorable treatment,       $153,409,153.00   Approx. less than 1%
                            each holder of an Allowed Class 7 General Unsecured Claim
                            shall receive its Pro Rata share of Plan Trust Interests after
                            payment in full of (or reserve for) Plan Trust Expenses, all
                            Allowed Administrative Claims (including Professional Fee
                            Claims), Allowed Priority Tax Claims and Allowed Claims in
                            Class 1, Class 2, Class 3, Class 4, Class 5, and Class 6.
                            Distributions on Account of Allowed Class 7 General
                            Unsecured Claims shall be made as soon as reasonably
                            practicable after the Effective Date and after the reconciliation
                            of all Disputed General Unsecured Claims, unless the Plan
                            Trustee, in his, her or its sole discretion, determines that an
                            earlier Distribution is practicable consistent with the Plan and
                            Plan Trust Agreement. For avoidance of doubt, the holders of
                            Priority WARN Claims shall not hold a Class 7 General
                            Unsecured Claims and shall receive no distribution on
                            account of any Class 7 General Unsecured Claims.


 8        Subordinated      The holders of Allowed Class 8 Subordinated Claims shall not
            Claims          be entitled to, and shall not receive or retain any property or        Unknown               $0.00
                            interest in property under the Plan, on account of such
                            Subordinated Claims.


 9          Interests       The holders of Interests in Class 9 shall have their Interests
                            against the Debtors extinguished as of the Effective Date and            N/A                 $0.00
                            shall receive no Distributions under this Plan.




                3.5.5 Time of Distributions. Except as otherwise provided for herein, ordered
by the Bankruptcy Court, or otherwise, Distributions under the Plan shall be made as soon as is
reasonably practicable on the later to occur of (a) the Effective Date, (b) the date a Claim
becomes an Allowed Claim, or (c) the date that Cash becomes available for Distribution to a
particular Class pursuant to the treatment of such Class under the Plan. The Plan Trustee shall
provide for a holdback of a sufficient amount of Cash, which holdback shall be estimated to be
sufficient to satisfy incurred and anticipated Plan Trust Expenses incurred by the Plan Trustee
and to provide for a hold-back with respect to Disputed Claims or Plan Trust Expenses before
making Distributions under this Plan. The Plan Trustee may make additional Distributions of
Cash and property received after the initial Distributions. Such additional Distributions may be
made at such times and in such amounts as determined by the Plan Trustee.



                                                                        27
PHIL1 6590302v.1
                                                                                                A124
              Case
              Case 19-50272-KBO
                   17-10124-KBO Doc
                                Doc 71-5
                                    617 Filed
                                         Filed 11/07/17
                                               03/02/21 Page
                                                        Page 28
                                                             29 of
                                                                of 86
                                                                   87




        3.6        Funding and No Disbursing Agent.

               3.6.1 Plan Predicated Upon Liquidation of the Estate Assets and Net
Recoveries from Third Party Claims. The funding and treatment of Creditors as contemplated
in the Plan is predicated upon entry of the Confirmation Order and such Confirmation Order
becoming a Final Order.

                3.6.2 No Separate Disbursing Agent. The Plan Trustee or his/her designee
shall serve as the Disbursing Agent under the Plan for all Creditors. The Plan Trustee may select
an alternative disbursing agent for Allowed Claim (other than Professional Fee Claims) under the
Plan.

        3.7        Executory Contracts and Unexpired Leases.

               3.7.1 Assumption/Rejection. On the Effective Date, all Pre-Petition Date
executory contracts, employment agreements and unexpired leases other than those leases and
contracts that were previously assumed or rejected, except as set forth in Section 7.2 of the Plan,
shall be deemed automatically rejected as of that date or such earlier date as the Debtors may
have unequivocally terminated such lease or contract. The Confirmation Order shall constitute
an order of the Bankruptcy Court approving such rejections, pursuant to section 365 of the
Bankruptcy Code.

               3.7.2 Rejection Damages Bar Date. If the rejection by the Debtors, pursuant to
the Plan or otherwise, of an executory contract or unexpired lease results in a Claim, then such
Claim shall be forever barred and shall not be enforceable against the Debtors, the Plan Trustee
or the properties of any of them unless a proof of claim is filed with the clerk of the Bankruptcy
Court and served upon counsel to the Plan Trustee within thirty (30) days after entry of an Order
authorizing the Debtors to reject an executory contract or unexpired lease; provided, however,
that notwithstanding the foregoing, in the case of an executory contract or unexpired lease
"deemed rejected" pursuant to Section 7.1 of the Plan which results in a Claim, such Claim shall
be forever barred and shall not be enforceable against the Debtors, the Plan Trustee or the
properties of any of them unless a proof of claim is filed with the clerk of the Bankruptcy Court
and served upon counsel to the Plan Trustee within thirty (30) days after the Effective Date.

               3.7.3 Objections to Rejection Damage Claims. Objections to proofs of Claim
for damages resulting from rejected executory contracts or unexpired leases shall be filed by the
Plan Trustee with the Bankruptcy Court any time on or prior to the Claim Objection Deadline.
Said objections shall be served upon the holder of the Claim to which such objection is made (or
holder’s counsel, when applicable) and any Rejection Claim that is Allowed shall be treated as
an Allowed Class 7 General Unsecured Claim in accordance with this Plan.

        3.8        Modification of the Plan.

              3.8.1 Plan May Be Modified. The Debtors may alter, amend or modify the Plan
or any Exhibits thereto under section 1127(a) of the Bankruptcy Code at any time prior to the
Confirmation Hearing, in consultation with the Creditors’ Committee. After the Confirmation
Date and prior to the Effective Date, the Debtors, with the consent of the Creditors’ Committee,


                                                28
PHIL1 6590302v.1
                                                               A125
               Case
               Case 19-50272-KBO
                    17-10124-KBO Doc
                                 Doc 71-5
                                     617 Filed
                                          Filed 11/07/17
                                                03/02/21 Page
                                                         Page 29
                                                              30 of
                                                                 of 86
                                                                    87




may, under section 1127(b) of the Bankruptcy Code, institute proceedings in the Bankruptcy
Court to remedy any defect or omission or reconcile any inconsistencies in the Plan, the
Disclosure Statement or the Confirmation Order, and such matters as may be necessary to carry
out the purposes and effects of the Plan, so long as such proceedings do not materially adversely
affect the treatment of Claimholders or Interestholders under the Plan; provided, however, that
prior notice of such proceedings shall be served in accordance with the Bankruptcy Rules or
order of the Bankruptcy Court. From and after the Effective Date and prior to substantial
consummation of the Plan (as defined in section 1101(2) of the Bankruptcy Code), the Plan
Trustee may seek non-material modification or amendment of the Plan pursuant to Section 13.2
of the Plan.

        3.9        Plan Controls.

               3.9.1 Plan Provisions Control. In the event and to the extent that any provision
of the Plan is inconsistent with the provisions of this Disclosure Statement or any other
agreement or instrument required or contemplated to be executed by the Debtors or the Plan
Trustee, the provisions of the Plan will control.

        3.10       Binding Effect.

               3.10.1 Provisions of Plan are Binding. The provisions of the Plan and the
Confirmation Order are binding and will inure to the benefit of the holders of Claims against,
and Interests in, the Debtors and their respective successors, assigns, heirs and personal
representatives, whether or not such persons voted to accept or reject the Plan.

        3.11       Procedures for Resolving Disputed Claims and Interests.

                3.11.1 Objections to Claims. Subsequent to Confirmation, the Plan Trustee will
have the right to object to the allowance of any Claim and will have the exclusive right to object
to the allowance of any General Unsecured Claim. Such Objections, if any, will be filed with the
Bankruptcy Court no later than the first Business Day that is at least 180 calendar days after the
Effective Date. For the avoidance of doubt, the Claim Objection Deadline may be extended one
or more times by the Bankruptcy Court.

                3.11.2 No Distributions Pending Allowance. Except as set forth in Section
8.7(c) of the Plan, no payments or Distributions will be made with respect to all or any portion of
a Disputed Claim unless and until all objections to such Disputed Claim have been settled or
withdrawn or have been determined by a Final Order, and the Disputed Claim has become an
Allowed Claim. All objections to Disputed Claims be filed by the Plan Trustee on or before the
Claim Objection Deadline, unless such time period is extended by the Bankruptcy Court.

               3.11.3 Compromises and Settlements. Pursuant to Bankruptcy Rule 9019(a), the
Debtors may compromise and settle various (a) Claims against them, and (b) claims that they
have against other Persons. The Debtors expressly reserve the right (with Bankruptcy Court
approval, following appropriate notice and opportunity for a hearing) to compromise and settle,
up to and including the Effective Date, Claims against them and claims that they may have



                                                 29
PHIL1 6590302v.1
                                                               A126
               Case
               Case 19-50272-KBO
                    17-10124-KBO Doc
                                 Doc 71-5
                                     617 Filed
                                          Filed 11/07/17
                                                03/02/21 Page
                                                         Page 30
                                                              31 of
                                                                 of 86
                                                                    87




against other Persons. After the Effective Date, such right will pass exclusively to the Plan
Trustee to which such Claims will be conveyed pursuant to the Plan.

                3.11.4 Procedures for Treating and Resolving Disputed Claims. Except as set
forth in Section 8.7(c) of the Plan, no payments or Distributions will be made with respect to all
or any portion of a Disputed Claim unless and until all objections to such Disputed Claim have
been settled or withdrawn or have been determined by a Final Order, and the Disputed Claim has
become an Allowed Claim. All objections to Disputed Claims shall be filed by the Plan Trustee
on or before the Claim Objection Deadline, unless such time period is extended by the
Bankruptcy Court.

               3.11.5 Distribution Reserve. The Plan Trustee will withhold the Distribution
Reserve from the property to be distributed under the Plan to Claimholders. The Plan Trustee
may request estimation for any Disputed Claim that is contingent or unliquidated, and the Plan
Trustee will withhold the Distribution Reserve based upon the estimated amount of each such
Claim as determined by the Bankruptcy Court. If the Plan Trustee elects not to request such an
estimation from the Bankruptcy Court with respect to a Disputed Claim that is contingent or
unliquidated, the Plan Trustee will withhold the Distribution Reserve based upon the appropriate
Pro Rata percentage Distribution of the Face Amount of such Claim.

               3.11.6 Distributions After Allowance. Payments and Distributions from the
Distribution Reserve on account of a Disputed Claim, to the extent that such Disputed Claim
ultimately becomes an Allowed Claim, will be made in accordance with provisions of the Plan
that govern the Class in which such Claim is classified. As soon as reasonably practicable after
the date when the order or judgment of the Bankruptcy Court allowing all or part of such Claim
becomes a Final Order, the Plan Trustee shall distribute to the holder of such Claim any Cash
allocated to such Claim in the Distribution Reserve that would have been distributed on the dates
Distributions were previously made on account of Allowed Claims had such Claim been an
Allowed Claim on such dates. All Distributions made under this Section of the Plan on account
of an Allowed Claim shall be made as if such Claim had been an Allowed Claim on the dates
Distributions were previously made to Allowed Claims.

                3.11.7 Claims Allowable Against Multiple Debtors. Notwithstanding anything
herein or in the Schedules to the contrary, to the extent a Claimholder has a Claim that is an
Allowed Claim against more than one of the Debtors based upon the same ground or theory of
liability, such Claim shall only be counted once for determination of Distributions under the
Plan.

        3.12       Retention of Claims Belonging to the Debtors.

               3.12.1 Third Party Claims. Except as previously waived or released, all Third
Party Claims are preserved and retained for enforcement exclusively by the Plan Trustee
subsequent to the Effective Date.




                                                 30
PHIL1 6590302v.1
                                                                   A127
               Case
               Case 19-50272-KBO
                    17-10124-KBO Doc
                                 Doc 71-5
                                     617 Filed
                                          Filed 11/07/17
                                                03/02/21 Page
                                                         Page 31
                                                              32 of
                                                                 of 86
                                                                    87




        3.13       Tax Consequences.

                3.13.1 In General. The Liquidating Trust is intended to qualify as a “grantor
trust” for federal income tax purposes with the Liquidating Trust Beneficiaries treated as
grantors and owners of the Liquidating Trust. For all federal income tax purposes, all parties
(including the Debtors, the Liquidating Trustee, and the Liquidating Trust Beneficiaries) shall
treat the transfer of the Liquidating Trust Assets by the Debtors to the Liquidating Trust, as set
forth in the Liquidating Trust Agreement, as a transfer of such assets by the Debtors to the
Holders of Allowed Claims entitled to distributions from the Liquidating Trust Assets, followed
by a transfer by such Holders to the Liquidating Trust. Thus, the Liquidating Trust Beneficiaries
shall be treated as the grantors and owners of a grantor trust for federal income tax purposes.

                3.13.2 The Federal income tax consequences of the Plan to a Creditor or Interest
Holder will depend upon a number of factors and can be complex. In general, a Creditor that
receives cash in satisfaction of its Allowed Claim will generally receive a gain or loss with
respect to the principal amount of the Allowed Claim equal to the difference between: (i) the
Creditor’s basis in the Claim (other than any Claim in respect to accrued interest); and (ii) the
balance of the cash received after any allocation to the accrued interest. The Debtors have not
determined the character of any gain or loss to be recognized by an Interest Holder with respect
to any distribution, if any, such Interest Holder may receive under the Plan. This discussion does
not apply to a Holder of a Claim that is not a “United States person,” as such term is defined in
the Internal Revenue Code of 1986. FOR THE FOREGOING REASONS, HOLDERS OF
CLAIMS AND HOLDERS OF EQUITY INTERESTS ARE ADVISED TO CONSULT
WITH THEIR OWN TAX ADVISORS AS TO THE SPECIFIC TAX CONSEQUENCES
(FOREIGN, FEDERAL, STATE AND LOCAL) OF THE PLAN. THE DEBTORS ARE
NOT MAKING ANY REPRESENTATION REGARDING THE PARTICULAR TAX
CONSEQUENCES OF THE CONFIRMATION AND CONSUMMATION OF THE
PLAN AS TO ANY CREDITOR OR INTEREST HOLDER, NOR ARE THE DEBTORS
RENDERING ANY FORM OF LEGAL OPINION AS TO SUCH TAX
CONSEQUENCES. CREDITORS AND INTEREST HOLDERS ARE URGED TO
CONSULT THEIR OWN TAX ADVISORS WITH RESPECT TO THE TREATMENT
OF DISTRIBUTIONS MADE UNDER THE PLAN.

4.      POST-CONFIRMATION ISSUES

     4.1     Role of Creditors’ Committee. From and after the Effective Date, the Creditors’
Committee shall not exist, except in accordance with Section 13.3 of the Plan.

        4.2        Employment of Counsel and Fees.

               4.2.1 Employment of Professionals After Confirmation. All professionals
employed by the Debtors and the Creditors’ Committee during the pendency of the Chapter 11
Cases shall continue to be employed, and will be entitled to compensation as holders of
Administrative Claims for their services prior to the Effective Date. Upon the occurrence of the
Effective Date, the Plan Trustee shall be deemed a judicial substitute for each of the Debtors and
shall be empowered to retain and/or employ professionals.


                                               31
PHIL1 6590302v.1
                                                               A128
              Case
              Case 19-50272-KBO
                   17-10124-KBO Doc
                                Doc 71-5
                                    617 Filed
                                         Filed 11/07/17
                                               03/02/21 Page
                                                        Page 32
                                                             33 of
                                                                of 86
                                                                   87




        4.3        Exculpation and Limitation of Liability; Releases; and Injunction

                4.3.1 Compromise and Settlement of Claims, Interests and Controversies.
Pursuant to section 363 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration
for the Distributions and other benefits provided pursuant to the Plan, the provisions of the Plan
shall constitute (a) a good faith compromise of all Claims, Interests and controversies relating to
the contractual, legal and subordination rights that a holder of a Claim may have with respect to
any Allowed Claim or any Distribution to be made on account of such Allowed Claim and (b) a
good faith compromise of all Claims and Causes of Action the Debtors, Creditors’ Committee or
any Person that could bring such Cause of Action on their behalf against the Released Parties.
The entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the
compromise or settlement of all such Claims, Interests and controversies, as well as a finding by
the Bankruptcy Court that such compromise or settlement is in the best interests of the Debtors,
their Estates and holders, and is fair, equitable and reasonable. In accordance with the provisions
of the Plan, pursuant to section 363 of the Bankruptcy Code and Bankruptcy Rule 9019(a),
without any further notice to or action, order or approval of the Bankruptcy Court, after the
Effective Date, the Plan Trustee may compromise and settle Claims against the Debtors, Causes
of Action against other Entities and Third Party Claims against other Entities.

                 4.3.2 Release of Liens. Except as otherwise provided in the Plan or in any
contract, instrument, release or other agreement or document created pursuant to the Plan, on the
Effective Date and concurrently with the applicable Distributions made pursuant to the Plan and,
in the case of a Secured Claim, satisfaction in full of the portion of the Secured Claim that is
Allowed as of the Effective Date, all mortgages, deeds of trust, Liens, pledges or other security
interests against any property of the Estates shall be fully released, and all of the right, title and
interest of any holder of such mortgages, deeds of trust, Liens, pledges or other security interests
shall revert to the relevant Estates and its successors and assigns.

          4.3.3 Releases by the Debtors. EFFECTIVE AS OF THE EFFECTIVE
DATE OF THE PLAN, PURSUANT TO SECTION 1123(b) OF THE BANKRUPTCY
CODE, FOR GOOD AND VALUABLE CONSIDERATION, THE ADEQUACY OF
WHICH IS HEREBY CONFIRMED, ON AND AFTER THE EFFECTIVE DATE, EACH
RELEASED PARTY IS DEEMED CONCLUSIVELY, ABSOLUTELY, EXPRESSLY,
UNCONDITIONALLY, IRREVOCABLY, GENERALLY AND INDIVIDUALLY AND
COLLECTIVELY RELEASED AND ACQUITTED BY EACH AND ALL OF THE
DEBTORS AND THE DEBTORS’ ESTATES FROM ANY AND ALL ACTIONS,
CLAIMS, INTERESTS, OBLIGATIONS, RIGHTS, SUITS, DAMAGES, CAUSES OF
ACTION, REMEDIES AND LIABILITIES WHATSOEVER, INCLUDING ANY
DERIVATIVE CLAIMS ASSERTED OR ASSERTABLE ON BEHALF OF EACH AND
ALL OF THE DEBTORS OR THE DEBTORS’ ESTATES, AS APPLICABLE,
WHETHER KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, MATURED
OR UNMATURED, EXISTING OR HEREINAFTER ARISING, IN LAW, EQUITY,
CONTRACT, TORT OR OTHERWISE, BY STATUTE OR OTHERWISE, THAT EACH
AND ALL OF THE DEBTORS OR THE DEBTORS’ ESTATES (WHETHER
INDIVIDUALLY OR COLLECTIVELY) OR ON BEHALF OF THE HOLDER OF ANY
CLAIM OR INTEREST OR OTHER ENTITY, EVER HAD, NOW HAS OR


                                                  32
PHIL1 6590302v.1
                                                                 A129
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 33
                                                            34 of
                                                               of 86
                                                                  87




HEREAFTER CAN, SHALL OR MAY HAVE, BASED ON OR RELATING TO, OR IN
ANY MANNER ARISING FROM, IN WHOLE OR IN PART, ANY OR ALL OF THE
DEBTORS, THE DEBTORS’ LIQUIDATION, THE CHAPTER 11 CASES, THE
SUBJECT MATTER OF, OR THE TRANSACTIONS OR EVENTS GIVING RISE TO,
ANY CLAIM OR INTEREST THAT IS TREATED IN THE PLAN, THE BUSINESS OR
CONTRACTUAL ARRANGEMENTS BETWEEN THE DEBTORS AND ANY
RELEASED PARTY, THE RESTRUCTURING OF CLAIMS AND INTERESTS BEFORE
OR DURING THE CHAPTER 11 CASES, THE NEGOTIATION, FORMULATION,
PREPARATION, OR PERFORMANCE OF THE DIP FACILITY, THE ASSET SALE,
THE PLAN, THE DISCLOSURE STATEMENT OR RELATED AGREEMENTS,
INSTRUMENTS OR OTHER DOCUMENTS OR ANY OTHER ACT OR OMISSION,
TRANSACTION, AGREEMENT, EVENT OR OTHER OCCURRENCE TAKING
PLACE ON OR BEFORE THE EFFECTIVE DATE OF THE PLAN RELATING TO THE
DEBTORS OR THE DEBTORS’ ESTATES, EXCEPT FOR ANY CLAIMS AND CAUSES
OF ACTION FOR ACTUAL FRAUD, WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE.

           4.3.4 Releases by Holders. SUBJECT TO THE RIGHT OF EACH
HOLDER OF A CLAIM AGAINST THE DEBTOR TO AFFIRMATIVELY ‘OPT OUT”
OF THE RELEASE SET FORTH BELOW BY NOTING SUCH “OPT OUT” ELECTION
ON THE BALLOT TO VOTE ON THE PLAN, AS OF THE EFFECTIVE DATE OF THE
PLAN, EACH AND ALL OF THE RELEASING PARTIES SHALL BE DEEMED TO
CONCLUSIVELY,        ABSOLUTELY,       EXPRESSLY,   UNCONDITIONALLY,
IRREVOCABLY, GENERALLY AND INDIVIDUALLY AND COLLECTIVELY,
RELEASE AND ACQUITTED EACH AND ALL OF THE RELEASED PARTIES AND
THEIR RESPECTIVE PROPERTY FROM ANY AND ALL ACTIONS, CLAIMS,
INTERESTS, OBLIGATIONS, RIGHTS, SUITS, DAMAGES, CAUSES OF ACTION,
REMEDIES AND LIABILITIES WHATSOEVER, INCLUDING ANY DERIVATIVE
CLAIMS ASSERTED OR ASSERTABLE AGAINST OR ON BEHALF OF ANY OR ALL
OF THE RELEASED PARTIES, WHETHER KNOWN OR UNKNOWN, FORESEEN OR
UNFORESEEN, MATURED OR UNMATURED, EXISTING OR HEREAFTER
ARISING, IN LAW, EQUITY, CONTRACT, TORT OR OTHERWISE, BY STATUTE OR
OTHERWISE, THAT SUCH RELEASING PARTY (WHETHER INDIVIDUALLY OR
COLLECTIVELY) EVER HAD, NOW HAS OR HEREAFTER CAN, SHALL OR MAY
HAVE, BASED ON OR RELATING TO, OR IN ANY MANNER ARISING FROM, IN
WHOLE OR IN PART, ANY OR ALL OF THE DEBTORS, THE DEBTORS’
LIQUIDATION, THE CHAPTER 11 CASES, THE SUBJECT MATTER OF, OR THE
TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM OR INTEREST THAT
IS TREATED IN THE PLAN, THE BUSINESS OR CONTRACTUAL ARRANGEMENTS
BETWEEN THE DEBTORS AND ANY RELEASED PARTY, THE RESTRUCTURING
OF CLAIMS AND INTERESTS BEFORE OR DURING THE CHAPTER 11 CASES,
INCLUDING THE NEGOTIATION, FORMULATION, PREPARATION OR
PERFORMANCE OF THE DIP FACILITY, THE ASSET SALE, THE PLAN, THE
DISCLOSURE STATEMENT, OR RELATED AGREEMENTS, INSTRUMENTS OR
OTHER DOCUMENTS OR ANY OTHER ACT OR OMISSION, TRANSACTION,
AGREEMENT, EVENT OR OTHER OCCURRENCE TAKING PLACE ON OR


                                       33
PHIL1 6590302v.1
                                                   A130
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 34
                                                            35 of
                                                               of 86
                                                                  87




BEFORE THE EFFECTIVE DATE OF THE PLAN RELATING TO THE DEBTORS OR
THE DEBTORS’ ESTATES, EXCEPT FOR ANY CLAIMS AND CAUSES OF ACTION
FOR ACTUAL FRAUD, WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.

                4.3.5 Liabilities to, and Rights of, Governmental Units. Nothing in the Plan or
Confirmation Order shall release, or preclude: (1) any liability to a Governmental Unit that is
not a Claim; (2) any Claim of a Governmental Unit arising on or after the Effective Date; (3) any
liability to a Governmental Unit on the part of any Person or Entity other than the Debtors or
Plan Trustee; (4) any valid right of setoff or recoupment by a Governmental Unit; or (5) any
criminal liability. Nothing in the Plan or Confirmation Order shall enjoin or otherwise bar any
Governmental Unit from asserting or enforcing, outside the Bankruptcy Court, any liability
described in the preceding sentence. The injunction provisions contained in the Plan and
Confirmation Order are not intended and shall not be construed to bar any Governmental Unit
from, after the Effective Date, pursuing any police or regulatory action.

          4.3.6 Exculpation. EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED IN THE PLAN, NO EXCULPATED PARTY SHALL HAVE OR INCUR,
AND EACH EXCULPATED PARTY IS HEREBY RELEASED AND EXCULPATED
FROM ANY EXCULPATED CLAIM, OBLIGATION, CAUSE OF ACTION OR
LIABILITY FOR ANY EXCULPATED CLAIM, EXCEPT FOR FRAUD, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, BUT IN ALL RESPECTS SUCH
ENTITIES SHALL BE ENTITLED TO RAISE ANY AFFIRMATIVE DEFENSES,
INCLUDING REASONABLE RELIANCE UPON THE ADVICE OF COUNSEL WITH
RESPECT TO THEIR DUTIES AND RESPONSIBILITIES PURSUANT TO THE PLAN.
THE DEBTORS (AND EACH OF THEIR RESPECTIVE AFFILIATES, AGENTS,
DIRECTORS, OFFICERS, EMPLOYEES, ADVISORS AND ATTORNEYS) HAVE
PARTICIPATED IN GOOD FAITH AND IN COMPLIANCE WITH THE APPLICABLE
LAWS AND PROVISIONS OF THE BANKRUPTCY CODE WITH REGARD TO THE
SOLICITATION OF VOTES AND TRANSFER OF ESTATE ASSETS TO THE PLAN
TRUST PURSUANT TO THE PLAN AND, THEREFORE, ARE NOT, AND ON
ACCOUNT OF SUCH TRANSFER SHALL NOT BE, LIABLE AT ANY TIME FOR THE
VIOLATION OF ANY APPLICABLE LAW, RULE OR REGULATION GOVERNING
THE SOLICITATION OF ACCEPTANCES OR REJECTIONS OF THE PLAN OR THE
TRANSFER OF ESTATE ASSETS PURSUANT TO THE PLAN.

           4.3.7 Injunction. FROM AND AFTER THE EFFECTIVE DATE,
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR RELATED
DOCUMENTS, ALL ENTITIES ARE PERMANENTLY ENJOINED FROM
COMMENCING OR CONTINUING IN ANY MANNER, ANY CAUSE OF ACTION
RELEASED OR TO BE RELEASED PURSUANT TO THE PLAN OR THE
CONFIRMATION ORDER. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THE PLAN OR RELATED DOCUMENTS, OR IN OBLIGATIONS ISSUED PURSUANT
TO THE PLAN, ALL ENTITIES WHO HAVE HELD, HOLD OR MAY HOLD CLAIMS
OR INTERESTS THAT HAVE BEEN RELEASED PURSUANT TO SECTION 9.3 OR
SECTION 9.4, OR ARE SUBJECT TO EXCULPATION PURSUANT TO SECTION 9.6
ARE PERMANENTLY ENJOINED, FROM AND AFTER THE EFFECTIVE DATE,


                                               34
PHIL1 6590302v.1
                                                              A131
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 35
                                                            36 of
                                                               of 86
                                                                  87




FROM TAKING ANY OF THE FOLLOWING ACTIONS: (1) COMMENCING OR
CONTINUING IN ANY MANNER ANY ACTION OR OTHER PROCEEDING OF ANY
KIND ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY
SUCH CLAIMS OR INTERESTS; (2) ENFORCING, ATTACHING, COLLECTING OR
RECOVERING BY ANY MANNER OR MEANS ANY JUDGMENT, AWARD, DECREE
OR ORDER AGAINST SUCH ENTITIES ON ACCOUNT OF OR IN CONNECTION
WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS; (3)
CREATING, PERFECTING OR ENFORCING ANY ENCUMBRANCE OF ANY KIND
AGAINST SUCH ENTITIES OR THE PROPERTY OR ESTATES OF SUCH ENTITIES
ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH
CLAIMS OR INTERESTS; (4) ASSERTING ANY RIGHT OF SETOFF,
SUBROGATION, OR RECOUPMENT OF ANY KIND AGAINST ANY OBLIGATION
DUE FROM SUCH ENTITIES OR AGAINST THE PROPERTY OF SUCH ENTITIES
ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH
CLAIMS OR INTERESTS UNLESS SUCH HOLDER HAS FILED A MOTION
REQUESTING THE RIGHT TO PERFORM SUCH SETOFF ON OR BEFORE THE
EFFECTIVE DATE, AND NOTWITHSTANDING AN INDICATION OF A CLAIMS OR
INTERESTS OR OTHERWISE THAT SUCH HOLDER ASSERTS, HAS, OR INTENDS
TO PRESERVE ANY RIGHT OF SETOFF PURSUANT TO APPLICABLE LAW OR
OTHERWISE; AND (5) COMMENCING OR CONTINUING IN ANY MANNER ANY
ACTION OR OTHER PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN
CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS
RELEASED OR SETTLED PURSUANT TO THE PLAN.

          4.3.8 FROM AND AFTER THE EFFECTIVE DATE, TO THE EXTENT
OF THE RELEASES AND EXCULPATION GRANTED IN THIS ARTICLE IX, THE
DEBTORS AND HOLDERS OF CLAIMS OR INTERESTS SHALL BE
PERMANENTLY ENJOINED FROM COMMENCING OR CONTINUING IN ANY
MANNER AGAINST THE RELEASED PARTIES AND THE EXCULPATED PARTIES
AND THEIR ASSETS AND PROPERTIES, AS THE CASE MAY BE, ANY SUIT,
ACTION OR OTHER PROCEEDING, ON ACCOUNT OF OR RESPECTING ANY
CLAIM, DEMAND, LIABILITY, OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION,
INTEREST OR REMEDY RELEASED OR TO BE RELEASED PURSUANT TO
ARTICLE IX OF THE PLAN.

          4.3.9 THE RIGHTS AFFORDED IN THE PLAN AND THE
TREATMENT OF ALL CLAIMS OR INTERESTS HEREIN SHALL BE IN
EXCHANGE FOR AND IN COMPLETE SATISFACTION OF CLAIMS OR
INTERESTS OF ANY NATURE WHATSOEVER, INCLUDING ANY INTEREST
ACCRUED ON CLAIMS FROM AND AFTER THE PETITION DATE, AGAINST THE
DEBTORS OR ANY OF THEIR ASSETS, OR ESTATE ASSETS. ON THE EFFECTIVE
DATE, ALL SUCH CLAIMS AGAINST THE DEBTORS SHALL BE FULLY
RELEASED, AND THE INTERESTS SHALL BE CANCELLED.

         4.3.10 EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR
HEREIN OR IN OBLIGATIONS ISSUED PURSUANT HERETO FROM AND AFTER


                                       35
PHIL1 6590302v.1
                                                   A132
              Case
              Case 19-50272-KBO
                   17-10124-KBO Doc
                                Doc 71-5
                                    617 Filed
                                         Filed 11/07/17
                                               03/02/21 Page
                                                        Page 36
                                                             37 of
                                                                of 86
                                                                   87




THE EFFECTIVE DATE, ALL CLAIMS SHALL BE FULLY RELEASED, AND THE
INTERESTS SHALL BE CANCELLED, AND THE DEBTORS’ LIABILITY WITH
RESPECT THERETO SHALL BE EXTINGUISHED COMPLETELY, INCLUDING
ANY LIABILITY OF THE KIND SPECIFIED UNDER SECTION 502(G) OF THE
BANKRUPTCY CODE.

          4.3.11 ALL ENTITIES SHALL BE PRECLUDED FROM ASSERTING
AGAINST THE DEBTORS, THE DEBTORS’ ESTATES, THE CREDITORS’
COMMITTEE THE PLAN TRUSTEE, EACH OF THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS AND EACH OF THEIR ASSETS AND PROPERTIES, ANY OTHER
CLAIMS OR INTERESTS BASED UPON ANY DOCUMENTS, INSTRUMENTS OR
ANY ACT OR OMISSION, TRANSACTION OR OTHER ACTIVITY OF ANY KIND
OR NATURE THAT OCCURRED BEFORE THE EFFECTIVE DATE. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, ON OR AFTER THE
EFFECTIVE DATE, EXCEPT AS OTHERWISE PROVIDED HEREIN OR IN A PRIOR
ORDER OF THE BANKRUPTCY COURT, A CLAIM MAY NOT BE FILED OR
AMENDED WITHOUT THE PRIOR AUTHORIZATION OF THE BANKRUPTCY
COURT OR THE CONSENT OF THE PLAN TRUSTEE.           ABSENT SUCH
AUTHORIZATION OR CONSENT, ANY NEW OR AMENDED CLAIM FILED SHALL
BE DEEMED DISALLOWED IN FULL AND EXPUNGED WITHOUT FURTHER
ORDER OF THE BANKRUPTCY COURT.

                4.3.12 Term of Injunctions or Stays. Unless otherwise provided in the Plan or in
the Confirmation Order, all injunctions or stays in effect in the Chapter 11 Cases pursuant to
sections 105 or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and extant on
the Confirmation Date (excluding any injunctions or stays contained in the Plan or the
Confirmation Order), shall remain in full force and effect until the Effective Date. All
injunctions or stays contained in the Plan or the Confirmation Order shall remain in full force
and effect in accordance with their terms.

                4.3.13 No Liability for Solicitation or Participation. As specified in section
1125(e) of the Bankruptcy Code, Persons that solicit acceptances or rejections of this Plan, in
good faith and in compliance with the applicable provisions of the Bankruptcy Code are not
liable, on account of such solicitation or participation, for violation of any applicable law, rule,
or regulation governing the solicitation of acceptances or rejections of this Plan or the offer,
issuance, sale or purchase of securities.

5.      FEASIBILITY

        5.1        Financial Feasibility Analysis.

               5.1.1 Bankruptcy Code Standard. The Bankruptcy Code requires that, in order
to confirm the Plan, the Bankruptcy Court must find that Confirmation of the Plan is not likely to
be followed by the liquidation or the need for further financial reorganization of the Debtors
unless contemplated by the Plan.




                                                     36
PHIL1 6590302v.1
                                                                A133
              Case
              Case 19-50272-KBO
                   17-10124-KBO Doc
                                Doc 71-5
                                    617 Filed
                                         Filed 11/07/17
                                               03/02/21 Page
                                                        Page 37
                                                             38 of
                                                                of 86
                                                                   87




               5.1.2 No Need for Further Reorganization of Debtors. The Plan provides for
the liquidation of all of the Debtors’ Assets. Accordingly, the Debtors believe that all Plan
obligations will be satisfied without the need for further reorganization of the Debtors.

6.      ALTERNATIVES TO PLAN

        6.1        Chapter 7 Liquidation.

               6.1.1 Bankruptcy Code Standard. Notwithstanding acceptance of the Plan by
the requisite number of Creditors and Interest Holders of any Class, the Bankruptcy Court must
still independently determine that the Plan provides each member of each Impaired Class of
Claims and Interests a recovery that has a value at least equal to the value of the distribution that
each such Person would receive if the Debtors were liquidated under Chapter 7 of the
Bankruptcy Code on the Effective Date.

                6.1.2 Plan is in Best Interest of Creditors. The Debtors believe that the Plan
satisfies this standard because the Plan provides for an orderly liquidation of the Assets.
Furthermore, the Debtors believe that the Plan also provides Creditors with a degree of certainty
that would not exist if the Assets were subject to liquidation outside of the Plan and eliminates
the risks and expenses of the marketplace and continual administration of the Debtors. In this
regard, in the event of a liquidation under Chapter 7, some administrative expenses may go
unpaid, general unsecured creditors would likely receive no distribution. and the following is
likely to occur:

                      1.     Additional administrative expenses, including trustee’s
commissions, fees for trustee’s accountant, attorneys and other professionals likely to be
retained, would be incurred with priority over general unsecured claims under section 507(a)(1)
of the Bankruptcy Code and would materially reduce Creditor recovery.

                      2.     Distributions would likely be substantially delayed, while expenses
of administration would continue to grow.

        It is the Debtors’ belief that in a Chapter 7 liquidation of the Debtors, the Unsecured
Creditors would not receive a distribution. Accordingly, the Debtors believes that the Plan is in
the best interests of Creditors. See Chapter 7 Liquidation Comparison attached hereto as Exhibit
A.

        6.2        Risk Factors.

                6.2.1 There can be no assurance by the Debtors that any remaining liquidation
proceeds will be generated from the liquidation of the Debtors’ Assets. Even in the event of the
liquidation of the Debtors’ remaining Assets, there can be no assurance by the Debtors that such
sale or sales will generate additional proceeds for distribution to the holders of Allowed General
Unsecured Claims.

               6.2.2 There can be no assurance at this time of the number or amount of Claims
that will ultimately be Allowed, and thus the projected recoveries disclosed in this Disclosure


                                                 37
PHIL1 6590302v.1
                                                                A134
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 38
                                                            39 of
                                                               of 86
                                                                  87




Statement are highly speculative. A large amount of Allowed Claims may materially and
adversely affect, among other things, the recoveries to holders of Allowed Claims under the
Plan. Some holders are not entitled to any recovery pursuant to the terms of the Plan, and,
depending on the accuracy of the Debtors’ various assumptions, even those holders entitled to a
recovery under the terms of the Plan may ultimately receive no recovery. Therefore, there can be
no assurance by the Debtors that there will be Plan Trust Assets available to make Distributions
to holders of Allowed Claims or that there will be sufficient Plan Trust Assets to meet the
projected recoveries provided for in this Disclosure Statement.

               6.2.3 Any valuation of any of the assets to be distributed under the Plan is
necessarily speculative, and the value of such assets could potentially be zero. Accordingly, the
ultimate value, if any, of these assets could materially affect, among other things, recoveries to
the Debtors’ creditors, including holders of Claims in the voting classes.

               6.2.4 Although the Debtors have made commercially reasonable efforts to
disclose projected recoveries in this Disclosure Statement, it is possible that the amount of
Allowed Claims will be materially higher than any range of possible Allowed Claims the
Debtors have considered to date, and thus creditor recoveries could be materially reduced or
eliminated. In addition, the timing of actual distributions to Holders of Allowed Claims may be
affected by many factors that cannot be predicted. Therefore, the Debtors cannot guarantee the
timing of any recovery on an Allowed Claim.

               6.2.5 Section 1122 of the Bankruptcy Code provides that a plan may place a
claim or an interest in a particular class only if such claim or interest is substantially similar to
the other claims or interests in such class. The Debtors believe that the classification of the
Claims and Interests under the Plan complies with this requirement. There can be no assurance,
however, that the Bankruptcy Court will reach the same conclusion.

                6.2.6 The Debtors may not be able to secure confirmation of the Plan. The
Debtors will need to satisfy section 1129 of the Bankruptcy Code, which sets forth the
requirements for confirmation of a chapter 11 plan and requires, among other things, a finding by
a bankruptcy court that: (a) such plan “does not unfairly discriminate” and is “fair and equitable”
with respect to any non-accepting classes; (b) confirmation of such plan is not likely to be
followed by a liquidation or a need for further financial reorganization unless such liquidation or
reorganization is contemplated by the plan; (c) the value of distributions to non-accepting
holders of claims and interests within a particular class under such plan will not be less than the
value of distributions such holders would receive if the debtor were liquidated under chapter 7 of
the Bankruptcy Code; and (d) such plan provide for the payment in full of administrative claims.
There can be no assurance that the requisite acceptances to confirm the Plan will be received.
Even if the requisite acceptances are received, there can be no assurance that the Bankruptcy
Court will confirm the Plan. A non-accepting Holder of an Allowed Claim might challenge
either the adequacy of this Disclosure Statement or whether the balloting procedures and voting
results satisfy the requirements of the Bankruptcy Code or the Bankruptcy Rules. Even if the
Bankruptcy Court determines that this Disclosure Statement, the Solicitation Procedures, and the
voting results are appropriate, the Bankruptcy Court can still decline to confirm the Plan if it
finds that any of the statutory requirements for Confirmation have not been met, including the


                                                 38
PHIL1 6590302v.1
                                                                A135
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 39
                                                            40 of
                                                               of 86
                                                                  87




requirement that the terms of the Plan do not “unfairly discriminate” and are “fair and equitable”
to non-accepting Classes. If the Plan is not confirmed, it is unclear what distributions, if any,
Holders of Allowed Claims will receive with respect to their Allowed Claims.

                6.2.7 The Bankruptcy Court may determine that the Plan cannot be confirmed
under section 1129 of the Bankruptcy Code if the Plan Trust Assets are not sufficient to satisfy
Allowed Administrative Claims in full. If the Plan is not confirmed, it is unclear what
distributions, if any, Holders of Allowed Claims will receive with respect to their Allowed
Claims.

                6.2.8 The Bankruptcy Court may determine that the Plan does not meet the
requirements for confirmation under the Bankruptcy Code and applicable law, including, without
limitation, as a result of the third party releases conferred upon the Debtors’ insiders and other
parties under the Plan.

               6.2.9 Article X of the Plan sets forth certain conditions that must be fulfilled
before the Effective Date of the Plan can occur. As of the date of this Disclosure Statement,
there can be no assurance that any or all of such conditions in the Plan will be met (or waived) or
that other conditions to consummation (if any) will be satisfied. Accordingly, even if the Plan is
confirmed by the Bankruptcy Court, there can be no assurance that the Effective Date will occur.

              6.2.10 Any delays of either confirmation or effectiveness of the Plan could result
in, among other things, increased administrative costs. The negative effects of delays in
confirmation or effectiveness of the Plan could affect the ultimate approval of the Plan by the
Bankruptcy Court.

                6.2.11 Section 1145(a)(1) of the Bankruptcy Code exempts the offer and sale of
securities under a plan from registration under the Securities Act and state securities laws if three
principal requirements are satisfied: (i) the securities must be offered and sold under a plan and
must be securities of the debtor, an affiliate participating in a joint plan with the debtor, or a
successor to the debtor under the plan; (ii) the recipients of the securities must hold a prepetition
or administrative expense claim against the debtor or an interest in the debtor; and (iii) the
securities must be issued entirely in exchange for the recipient’s claim against or interest in the
debtor, or principally in such exchange and partly for cash or property. To the extent that the
Plan Trust Interests are deemed to constitute securities issued in accordance with the Plan, the
Debtors believe that the Plan Trust Interests should satisfy the requirements of section 1145(a)(1)
and, therefore, should be exempt from registration under the Securities Act and applicable state
securities laws. Claimholders or Interest holders should consult their own advisors regarding any
securities law consequences of the treatment of their Claims or Interests under the Plan.

                6.2.12 As discussed in this Disclosure Statement, there are material income tax
considerations, risks and uncertainties associated with consummation of the Plan. Claimholders
and Interest holders should read carefully the discussion set forth in Section 3.13 of this
Disclosure Statement and consult with their own tax advisors to determine any tax implications
of the Plan to such holders.




                                                 39
PHIL1 6590302v.1
                                                                A136
              Case
              Case 19-50272-KBO
                   17-10124-KBO Doc
                                Doc 71-5
                                    617 Filed
                                         Filed 11/07/17
                                               03/02/21 Page
                                                        Page 40
                                                             41 of
                                                                of 86
                                                                   87




        6.3        Recommendations.

               6.3.1 It is the position of the Debtors that the Plan is substantially preferable to a
liquidation under Chapter 7 of the Bankruptcy Code. Conversion of these Chapter 11 Cases
would result in: (i) substantial delays in the distribution of any proceeds (if any) available under
such alternative; (ii) increased uncertainty as to whether payments would be made to Unsecured
Creditors; and (iii) substantially increased administrative costs.

     THE DEBTORS RECOMMEND THAT YOU VOTE IN FAVOR OF THE PLAN.

7.      CONCLUSION

       It is important that you exercise your right to vote on the Plan. It is the Debtors’ belief
and recommendation that the Plan fairly and equitably provides for the treatment of all Claims
against the Debtors and is substantially preferable to a liquidation under Chapter 7 of the
Bankruptcy Code.

       IN WITNESS WHEREOF, the Debtors have executed this Disclosure Statement this 2nd
day of November, 2017.

                                                      Respectfully submitted,


                                                      LSC Wind Down, LLC f/k/a Limited Stores
                                                      Company, LLC
                                                      LS Wind Down, LLC f/k/a Limited Stores,
                                                      LLC
                                                      TLSGC Wind Down, LLC f/k/a The
                                                      Limited Stores GC, LLC

                                                      By:     /s/ Timothy D. Boates
                                                              Timothy D. Boates
                                                              Chief Restructuring Officer




                                                 40
PHIL1 6590302v.1
                                                                A137
               Case
               Case 19-50272-KBO
                    17-10124-KBO Doc
                                 Doc 71-5
                                     617 Filed
                                          Filed 11/07/17
                                                03/02/21 Page
                                                         Page 41
                                                              42 of
                                                                 of 86
                                                                    87




                                             EXHIBIT A

                                   Chapter 7 Liquidation Comparison



As of December 31, 2017                                                  Chapter 11     Chapter 7
Forecasted Cash Available for Distribution
   Cash & Equivalents                                                      4,047,000      4,047,000
   Sale of IL tax credit                                                      90,000         90,000
   Release of Amex reserve                                                    90,000         90,000
   Release of Discover Reserve                                               208,000        208,000
                                                 TOTAL CASH & RECEIPTS     4,435,000      4,435,000
Forecasted Administrative Expenses Prior to Plan Effective Date
   Administrative Expenses (non-professional)                                158,000       158,000
   Administrative Expenses (professional)                                    373,000       373,000
Forecasted Outstanding as of Plan Effective Date
   Professional Fee Claims                                                 1,142,000      1,142,000
   Priority WARN Claims                                                      810,625        810,625
   Priority Tax Claims                                                     1,306,518      1,306,518
   Priority Non-Tax Claims                                                    46,997         46,997
                         CASH AVAILABLE TO UNSECURED CREDITORS               597,860        597,860
Incremental Chapter 7 Fees & Costs
   Trustee Fee % (3% of all Cash Distributed)                                     ---      133,050
   Attorney and Other Professional Fees                                           ---      350,000
                     TOTAL INCREMENTAL CHAPTER 7 FEES & COSTS                     ---      483,050
    COMPARISON OF CHAPTER 11 VS. CHAPTER 7 AVAILABLE CASH                    597,860       114,810




 PHIL1 6590302v.1
                                                                A138
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 42
                                                            43 of
                                                               of 86
                                                                  87




                                      EXHIBIT B

             Modified Joint Chapter 11 Plan of Liquidation of LSC Wind Down,
             LLC f/k/a Limited Stores Company, LLC and its Debtor Affiliates




PHIL1 6590302v.1
                                                        A139
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 43
                                                            44 of
                                                               of 86
                                                                  87

                                                                                      Solicitation Version



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


                                                       )
In re:                                                 ) Chapter 11
                                                       )
LSC Wind Down, LLC, et al., 1                          ) Case No. 17-10124 (KJC)
                                                       )
                                 Debtors.              ) (Jointly Administered)
                                                       )



         MODIFIED JOINT CHAPTER 11 PLAN OF LIQUIDATION OF
   LSC WIND DOWN, LLC F/K/A LIMITED STORES COMPANY, LLC AND ITS
DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

                                         NOVEMBER 2, 2017




KLEHR HARRISON HARVEY BRANZBURG LLP

Domenic E. Pacitti (DE Bar No. 3989)
Michael W. Yurkewicz (DE Bar No. 4165)
919 Market Street, Suite 1000
Wilmington, DE 19801
Telephone: (302) 426-1189
Facsimile: (302) 426-9193
Email:      dpacitti@klehr.com
Email:      myurkewicz@klehr.com

Counsel for the Debtors and Debtors-in-Possession




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal taxpayer-
    identification number, are: LSC Wind Down, LLC f/k/a Limited Stores Company, LLC (6463), LS Wind
    Down, LLC f/k/a Limited Stores, LLC (0165), and TLSGC Wind Down, LLC f/k/a The Limited Stores GC,
    LLC (6094).



PHIL1 6590322v.1
                                                                      A140
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 44
                                                            45 of
                                                               of 86
                                                                  87




                                       INTRODUCTION

        LSC Wind Down, LLC f/k/a Limited Stores Company, LLC, LS Wind Down, LLC f/k/a
Limited Stores, LLC, and TLSGC Wind Down, LLC f/k/a The Limited Stores GC, LLC
(collectively, the "Debtors"), as debtors and debtors-in-possession in the above-captioned
chapter 11 cases, hereby propose the following modified joint chapter 11 plan of liquidation
pursuant to the provisions of chapter 11 of the Bankruptcy Code.

       For a discussion of the Debtors’ history, businesses, properties, key contracts, and a
summary and analysis of the Plan, stakeholders of the Debtors should review the Disclosure
Statement filed with the Bankruptcy Court to which the Plan is attached.                 ALL
CLAIMHOLDERS AND INTERESTHOLDERS ARE ENCOURAGED TO READ THE PLAN
AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO
ACCEPT OR REJECT THE PLAN.

         The Plan provides for the wind down of the Debtors’ affairs, continued liquidation and
conversion of all of the Debtors’ remaining assets to Cash and the distribution of the net
proceeds realized therefrom, in addition to Cash on hand on the Effective Date of the Plan, to
creditors holding Allowed Claims as of the Record Date in accordance with the relative priorities
established in the Bankruptcy Code. The Plan does not provide for a distribution to holders of
Subordinated Claims or Interests, and their votes are not being solicited. The Plan contemplates
the appointment of a Plan Trustee to, among other things, finalize the wind down of the Debtors’
affairs, resolve Disputed Claims, pursue any unreleased Causes of Action, implement the terms
of the Plan and the Plan Trust Agreement and make Distributions to holders of Allowed Claims
and administer the Plan Trust Assets.

        Under section 1125(b) of the Bankruptcy Code, a vote to accept or reject the Plan cannot
be solicited from a Claimholder until such time as the Disclosure Statement has been approved
by the Bankruptcy Court and distributed to Claimholders.

        The Debtors expressly reserve their right to alter, amend or modify the Plan, one or more
times, before its substantial consummation, subject to the restrictions on modification set forth in
section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019 and otherwise set forth in this
Plan.

NO SOLICITATION MATERIALS, OTHER THAN THE DISCLOSURE STATEMENT
AND RELATED MATERIALS TRANSMITTED THEREWITH AND APPROVED BY
THE BANKRUPTCY COURT, HAVE BEEN AUTHORIZED BY THE BANKRUPTCY
COURT FOR USE IN SOLICITING ACCEPTANCE OR REJECTION OF THE PLAN.




                                                     2

PHIL1 6590322v.1
                                                                A141
              Case
              Case 19-50272-KBO
                   17-10124-KBO Doc
                                Doc 71-5
                                    617 Filed
                                         Filed 11/07/17
                                               03/02/21 Page
                                                        Page 45
                                                             46 of
                                                                of 86
                                                                   87




                                             ARTICLE I

A.      Scope of Definitions

       For purposes of the Plan, except as expressly provided or unless the context otherwise
requires:

        (a)        all Defined Terms shall have the meanings ascribed to them in Section 1.1 of the
Plan;

      (b)    any term used in the Plan that is not a Defined Term, but that is used in the
Bankruptcy Code or Bankruptcy Rules has the meaning assigned to such term in the Bankruptcy
Code or Bankruptcy Rules, as applicable, unless the context requires otherwise;

       (c)    whenever the context requires, terms shall include the plural as well as the
singular number, the masculine gender shall include the feminine, and the feminine gender shall
include the masculine;

      (d)     any reference in the Plan to a contract, instrument, release, or other agreement or
document being in a particular form or on particular terms and conditions means that such
document shall be substantially in such form or substantially on such terms and conditions;

        (e)   any reference in the Plan to an existing document, instrument, or exhibit means
such document, instrument, or exhibit as it may be amended, modified, or supplemented from
time to time;

        (f)     any reference to a specific Person includes any successors or assigns of such
Person, and all rights, benefits, interests, and obligations of any Person named or referred to in
the Plan shall be binding on, and shall inure to the benefit of, any heir, executor, administrator,
trustee, liquidator, rehabilitator, conservator, successor, or assign of such Person;

       (g)      unless otherwise indicated, the phrase “under the Plan” and similar words or
phrases refer to the Plan in its entirety rather than to only a particular portion of the Plan;

       (h)    unless otherwise specified, all references in the Plan to sections, articles,
schedules, and exhibits are references to sections, articles, schedules, and exhibits of or to the
Plan;

       (i)    the words “herein,” “hereof,” “hereto,” “hereunder,” “herewith,” and other words
of similar import refer to the Plan in its entirety rather than to only a particular portion of the
Plan;

       (j)    whenever the Plan uses the word “including,” such reference shall be deemed to
mean “including, without limitation,”;

       (k)     captions and headings to articles and sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the interpretation of the Plan;

                                                      3

PHIL1 6590322v.1
                                                                 A142
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 46
                                                            47 of
                                                               of 86
                                                                  87




        (l)     whenever the Plan provides that a document or thing must be “acceptable” or
“satisfactory” to any Person, such requirement shall in each case be subject to a reasonableness
qualifier;

        (m)     the definition given to any term or provision in the Plan supersedes and controls
any different meaning that may be given to that term or provision in the Disclosure Statement, on
any Ballot, or in any other document; and

      (n)    all other rules of construction set forth in Bankruptcy Code section 102 and in the
Bankruptcy Rules shall apply.

        The following Defined Terms shall have the respective meanings specified below.

B.      Definitions

              1.1        “Administrative Claim” means a claim for payment of an
administrative expense of a kind specified in section 503(b) of the Bankruptcy Code and entitled
to priority pursuant to section 507(a)(1) of the Bankruptcy Code, including, but not limited to, (a)
the actual, necessary costs and expenses, incurred after the Petition Date, of preserving the
Estates and operating the businesses of the Debtors, including wages, salaries or commissions for
services rendered after the commencement of the Chapter 11 Cases, (b) Professional Claims, and
(c) all fees and charges assessed against the Estates under chapter 123 of title 28, United States
Code, and all Allowed Claims that are entitled to be treated as Administrative Claims pursuant to
a Final Order of the Bankruptcy Court under section 546(c)(2)(A) of the Bankruptcy Code.

             1.2       “Administrative Tax Claim” means a claim for any tax of a kind
specified in section 503(b)(1)(B) and (C) of the Bankruptcy Code and entitled to priority
pursuant to section 507(a)(1) of the Bankruptcy Code.

              1.3       “Allowed Claim" means a Claim or any portion thereof (a) that has been
allowed by a Final Order, or (b) as to which, on or by the Effective Date, (i) no proof of claim
has been filed with the Bankruptcy Court and (ii) the liquidated and noncontingent amount of
which is Scheduled, other than a Claim that is Scheduled in an unknown amount or as disputed,
or (c) for which a proof of claim in a liquidated amount has been timely filed with the
Bankruptcy Court pursuant to the Bankruptcy Code, any Final Order of the Bankruptcy Court or
other applicable bankruptcy law, and as to which either (i) no objection to its allowance has been
filed within the periods of limitation fixed by the Plan, the Bankruptcy Code or by any order of
the Bankruptcy Court or (ii) any objection to its allowance has been settled or withdrawn, or has
been denied by a Final Order, or (d) that is expressly allowed in a liquidated amount in the Plan.
The amount of an Allowed Claim shall be the lesser of the amount stated in a proof of claim filed
for such Claim (if less than the amount Scheduled for such Claim), the amount agreed to in a
written settlement, or the amount allowed by a Final Order. All Distributions on account of an
Allowed Claim will be made to the Claimholder of record on the Record Date.

              1.4       “Allowed [ ] Claim” means an Allowed Claim of the type described.



                                                     4

PHIL1 6590322v.1
                                                                A143
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 47
                                                            48 of
                                                               of 86
                                                                  87




            1.5       “Asset Sale” means the sale of the Debtors’ Assets pursuant to the Order
(A) Approving the Asset Purchase Agreement Between the Debtors and the Purchaser, (B)
Authorizing the Sale of Certain of the Debtors' Assets Free and Clear of Liens, Claims,
Encumbrances, and Interests, (C) Authorizing the Assumption and Assignment of Contracts; and
(D) Granting Related Relief [Docket No. 276].

             1.6       “Available Cash” means all Cash held by the Debtors on the Effective
Date and transferred to the Plan Trust, plus all Cash realized after the Effective Date by the
Debtors and Plan Trust from the sale, collection, or other disposition of the Estate Assets, Plan
Trust Assets and Third Party Claims, but excluding the amount of Cash: (i) necessary to fund
and maintain the Professional Fee Claim Escrow; (ii) estimated and reserved by the Plan Trustee
to (A) pay all fees payable under 28 U.S.C. § 1930, (B) provide a reasonable and necessary
reserve for Plan Trust Expenses that are anticipated to be payable following any date on which
the extent of Available Cash is determined, and (C) fund and maintain any other postpetition
reserve requirements in connection with any agreements or otherwise.

             1.7        “Avoidance Actions” means, unless otherwise released under a prior
Order of the Bankruptcy Court or under the Plan, Causes of Action against Persons arising under
sections 502, 510, 541, 542, 544, 545, 547, 548, 549, 550, 551 and 553 of the Bankruptcy Code,
or under related state or federal statutes and common law, including fraudulent transfer laws,
whether or not litigation is commenced to prosecute such Avoidance Actions.

              1.8       “Ballot” means each of the ballot forms that are distributed with the
Disclosure Statement to Claimholders with Claims in Classes that are impaired under the Plan
and entitled to vote under Article IV hereof in connection with the solicitation of acceptances of
the Plan.

           1.9        “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as
amended and codified in title 11 of the United States Code, 11 U.S.C. §§ 101, et seq.

             1.10       “Bankruptcy Court” means the United States Bankruptcy Court for the
District of Delaware or such other court as may have jurisdiction over the Chapter 11 Cases.

              1.11      “Bankruptcy Rules” means (a) the Federal Rules of Bankruptcy
Procedure and the Official Bankruptcy Forms, as amended, (b) the Federal Rules of Civil
Procedure, as amended, as applicable to the Chapter 11 Cases or proceedings therein, and (c) the
Local Rules of the Bankruptcy Court, as applicable to the Chapter 11 Cases or proceedings
therein, as the case may be.

            1.12     “Bar Date” means the date or dates established by the Bankruptcy Court
and/or Bankruptcy Rule 3002 by which Proofs of Claim must be filed.

             1.13     “Business Day” means any day, excluding Saturdays, Sundays and legal
holidays, on which commercial banks are open for business in Wilmington, Delaware.

              1.14      “Cash” means U.S. currency, a certified check, cashier’s check or wire
transfer of good funds from any source.

                                                    5

PHIL1 6590322v.1
                                                               A144
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 48
                                                            49 of
                                                               of 86
                                                                  87




              1.15       “Causes of Action” means, unless otherwise released under a prior
Order of the Bankruptcy Court or under the Plan, any and all actions, causes of action, suits,
accounts, controversies, agreements, promises, rights (including rights to legal remedies,
equitable remedies, and payment), claims, cross claims, third-party claims, interests, damages,
debts, judgments, demands, obligations, liabilities, defenses, offsets, powers, privileges, licenses,
liens, indemnities, guaranties, and franchises of any kind or character whatsoever, whether
known, unknown, foreseen, unforeseen, existing, hereinafter arising, reduced to judgment, not
reduced to judgment, liquidated, unliquidated, fixed, contingent, non-contingent, matured,
unmatured, suspected, unsuspected, disputed, undisputed, secured, or unsecured, and whether
asserted or assertable directly or derivatively, arising before, on, or after the Petition Date, in
contract, tort, law, equity, or pursuant to any other theory of law or otherwise. Causes of Action
also include: (a) any rights of setoff, counterclaim, or recoupment and any claims under
contracts or for breaches of duties imposed by law or in equity; (b) the right to object to or
otherwise contest Claims or Interests; (c) claims pursuant to section 362 or Chapter 5 of the
Bankruptcy Code; (d) any claims or defenses, including fraud, mistake, duress, and usury, and
any other defenses set forth in section 558 of the Bankruptcy Code; and (e) any state law
fraudulent transfer claim. For the avoidance of doubt, the Comenity Action and all Avoidance
Actions are Causes of Action.

           1.16      “Challenge Rights Order” means the Order Approving Stipulation (I)
Resolving Committee’s Challenge Rights Under Final DIP Order; and (II) Releasing Funds
Escrowed For the Benefit of the DIP Agent and the Pre-Petition Agent [Docket No. 425].

            1.17     “Chapter 11 Cases” means the Debtors’ bankruptcy cases pending in the
Bankruptcy Court and being jointly administered with one another as case number 17-10124
(KJC) and “Chapter 11 Case” means any one of the Chapter 11 Cases.

              1.18       “Claim” means a claim against any one of the Debtors, whether or not
asserted, as defined in section 101(5) of the Bankruptcy Code.

             1.19       “Claim Objection Deadline” means, subject to extension as set forth in
Section 8.6 of this Plan, the date that is the first Business Day that is at least 180 calendar days
after the Effective Date. For the avoidance of doubt, the Claim Objection Deadline may be
extended one or more times by the Bankruptcy Court.

             1.20      “Claims Agent” means Donlin Recano & Co., Inc., the claims and
noticing agent of the Debtors.

              1.21      “Claimholder” means a holder of a Claim.

               1.22      “Class” means a category of Claimholders or Interestholders described in
Article III of the Plan.

            1.23     “Comenity Action” means the adversary proceeding commenced against
Comenity Bank, f/k/a World Financial Network Bank, Successor by Conversion to Word
Financial Network National Bank in the Bankruptcy Court bearing Adversary Proceeding No.
17-50558 (KJC) and any substitute or successor action.

                                                     6

PHIL1 6590322v.1
                                                                A145
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 49
                                                            50 of
                                                               of 86
                                                                  87




              1.24      “Confirmation Date” means the date of entry of the Confirmation
Order.

           1.25      “Confirmation Hearing” means the hearing before the Bankruptcy
Court on confirmation of the Plan and related matters under section 1128 of the Bankruptcy
Code.

              1.26      “Confirmation Hearing Notice” means the notice of, among other
things, the time for submitting Ballots to accept or reject the Plan, the date, time and place of the
Confirmation Hearing and the time for filing objections to the confirmation of the Plan.

            1.27       “Confirmation Order” means the order entered by the Bankruptcy
Court confirming in all respects all of the provisions, terms and conditions of this Plan.

             1.28      “Creditors’ Committee” means the Official Committee of Unsecured
Creditors consisting of the Persons appointed to such Committee in the Chapter 11 Cases
pursuant to section 1102(a) of the Bankruptcy Code and their appointed successors, as amended
from time to time.

              1.29      “CRO” means Timothy D. Boates and RAS Management Advisors LLC.

              1.30      “Cure” means with respect to the assumption and assignment of an
executory contract or unexpired lease pursuant to section 365(b) of the Bankruptcy Code, (a) the
distribution of Cash by the Debtors at or before the closing of the sale pursuant to the Asset Sale,
or (b) payment of Cash by the assignee, in an amount equal to all due and payable unpaid
monetary obligations, without interest, under such executory contract or unexpired lease, or such
other amount as may be agreed upon by the parties to the extent such obligations are enforceable
under the Bankruptcy Code and applicable non-bankruptcy law.

              1.31      “Debtors” shall have the meaning ascribed thereto in the Introduction.

             1.32       “Deficiency Claim” means, as to a Secured Creditor, that portion of such
Secured Creditor’s Allowed Secured Claim not paid or satisfied from the proceeds of any sale or
other disposition of the Debtors’ assets or return of such Secured Creditor’s collateral; and, as to
any other creditor asserting a Claim that is subject to a lien or security interest in property of the
Estates, such Claim to the extent it is (a) rendered an unsecured claim by virtue of section 506(a)
of the Bankruptcy Code and (b) otherwise determined to be an Allowed Claim.

             1.33        “Defined Term” means any capitalized term that is defined in this
Section 1.1 of the Plan.

              1.34      “DIP Agent” means Cerberus Business Finance LLC.

             1.35        “DIP Facility” means that senior secured and superpriority debtor-in-
possession credit facility provided pursuant to the DIP Facility Credit Agreement and DIP Order.

               1.36       “DIP Facility Claim” means any Claim derived from, or based upon,
relating to, or arising from, the DIP Facility Credit Agreement.
                                                      7

PHIL1 6590322v.1
                                                                 A146
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 50
                                                            51 of
                                                               of 86
                                                                  87




             1.37       “DIP Facility Credit Agreement” means the Senior Secured and
Superpriority Debtor-in-Possession Credit Agreement governing the DIP Facility, date as of
January 18, 2017 among the Debtors, the DIP Agent and the DIP Lenders (as amended, restated,
supplemented or otherwise modified from time to time), as well as any other documents entered
into in connection therewith.

              1.38      “DIP Lenders” means the lenders that from time to time are or were
parties to the DIP Facility Credit Agreement.

              1.39       “DIP Order” means the Final Order (I) Authorizing the Debtors to
Obtain Post-Petition Secured Financing Pursuant to Section 364 of the Bankruptcy Code; (II)
Authorizing the Debtors to Use Cash Collateral; (III) Granting Liens and Superpriority
Administrative Expense Claims; (IV) Granting Adequate Protection to the Pre-Petition Lenders;
(V) Modifying the Automatic Stay; and (VI) Granting Related Relief [Docket No. 233],
authorizing, inter alia, the Debtors to enter into the DIP Facility Credit Agreement and incur the
postpetition obligations thereunder (as further amended, restated, supplemented or otherwise
modified from time to time), and under which the Challenge Period (defined therein) has expired
and was resolved pursuant to the Stipulation (I) Resolving Committee’s Challenge Rights Under
Final DIP Order; and (II) Releasing Funds Escrowed For the Benefit of the DIP Agent and the
Pre-Petition Agent [Docket No. 428].

             1.40      “Disallowed Claim” means a Claim, or any portion thereof, that (a) has
been disallowed by a Final Order or (b) is Scheduled at zero or as contingent, disputed or
unliquidated and as to which a Bar Date has been established, but no proof of claim has been
filed or deemed timely filed with the Bankruptcy Court pursuant to either the Bankruptcy Code
or any Final Order of the Bankruptcy Court or otherwise deemed timely filed under applicable
law.

             1.41      “Disclosure Statement” means the written disclosure statement that
relates to the Plan, as approved by the Bankruptcy Court pursuant to section 1125 of the
Bankruptcy Code and Bankruptcy Rule 3017, as such disclosure statement may be amended,
modified or supplemented from time to time.

            1.42     “Disclosure Statement Approval Order” means a Final Order
approving, among other things, the Disclosure Statement.

             1.43      “Disputed Claim” means a Claim, or any portion thereof, that is neither
an Allowed Claim nor a Disallowed Claim, and includes, without limitation, a Claim that (a) has
not been Scheduled or is Scheduled by the Debtors as unknown or as contingent, unliquidated or
disputed for which a proof of claim has been filed or (b) is the subject of an objection filed with
the Bankruptcy Court and which objection has not been withdrawn or overruled by a Final Order
of the Bankruptcy Court.

             1.44     “Distribution” means any distribution provided for in this Plan to
holders of Allowed Claims in full or partial satisfaction of such Allowed Claims.



                                                    8

PHIL1 6590322v.1
                                                               A147
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 51
                                                            52 of
                                                               of 86
                                                                  87




            1.45      “Distribution Dates” means collectively, the First Distribution Date, any
Subsequent Distribution Date and the Final Distribution Date.

             1.46     “Distribution Record Date” or “Record Date” means the date that is
two (2) Business Days after the entry of an order by the Bankruptcy Court approving the
Disclosure Statement.

             1.47       “Distribution Reserve” means Cash from the Plan Trust in an amount
equal to the Distribution or Distributions under applicable classes of Claims that shall be made
on account of Disputed Claims when allowed, which Cash will be held by the Plan Trustee
pending allowance of Disputed Claims, and then distributed on account of Allowed Claims in
accordance with Section 8.7(a) of the Plan. The Distribution Reserve shall be funded from the
Plan Trust Assets.

             1.48       “Effective Date” means the first Business Day on which the conditions
precedent set forth in Sections 10.2 of this Plan have been satisfied or waived as provided in
Section 10.3 of this Plan.

             1.49      “Estate Assets” means all of the right, title and interest of the Debtors in
and to property of whatever type or nature (real, personal, mixed, tangible or intangible),
including property of each Debtor’s Estate.

             1.50       “Estates” means as to each Debtor the bankruptcy estate of the Debtor
arising pursuant to section 541 of the Bankruptcy Code.

             1.51       “Exculpated Claim” means any Claim related to any act or omission in
connection with, derived from, based upon, related to or arising from the Debtors’ in or out-of-
court sale and restructuring efforts, the Chapter 11 Cases, including the negotiation, formulation,
preparation or performance of the DIP Loan Facility, the Asset Sale, the sale and liquidation of
assets, formulation, preparation, dissemination, negotiation, filing, confirmation, approval,
implementation or administration of the Disclosure Statement, the Plan, the property to be
distributed under the Plan or any contract, instrument, release or other agreement or document
created or entered into in connection with the Disclosure Statement, the Plan, the filing of the
Chapter 11 Cases, the pursuit of Confirmation and consummation of the Plan and the
administration and implementation of the Plan, or the Distribution of property under the Plan or
any other related agreement.

              1.52       “Exculpated Party” means each of: (a) the Debtors, (b) the CRO, and
(c) the Creditors’ Committee and its members in their capacity as such and with respect to
clauses (a) through (c) such entities’ predecessors, participants, successors and assigns,
subsidiaries, affiliates, beneficial owners, managed accounts or funds, current and former
officers, directors, managers, principals, shareholders, direct and indirect equity holders,
members, partners (general and limited), employees, agents, advisory board members, financial
advisors, attorneys, accountants, investment bankers, consultants, representatives, management
companies, fund advisors and other Professionals.

              1.53     “Exhibit” means an exhibit annexed to the Plan.

                                                    9

PHIL1 6590322v.1
                                                               A148
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 52
                                                            53 of
                                                               of 86
                                                                  87




            1.54      “Face Amount” means (a) when used in reference to a Disputed or
Disallowed Claim, the full stated amount claimed by the Claimholder in any proof of claim filed
with the Bankruptcy Court, and (b) when used in reference to an Allowed Claim, the allowed
amount of such Claim.

            1.55    “Final Decree” means the order entered pursuant to section 350, of the
Bankruptcy Code, Bankruptcy Rule 3022, and Local Rule 5009-1 closing the Chapter 11 Cases.

              1.56      “Final Distribution Date” means the date(s) on which a final
Distribution is made to holders of Allowed Claims entitled to Distributions therefrom. The Final
Distribution Date(s) shall be one or more dates, as determined by the Plan Trustee, which is after
the liquidation into Cash of all Plan Trust Assets (other than those assets abandoned by the
Debtors or the Plan Trustee, as applicable) and the collection of other sums due or otherwise
remitted or returned to the Estates or Plan Trust.

            1.57       “Final Order” means an order or judgment, the operation or effect of
which has not been stayed, reversed or amended and as to which order or judgment (or any
revision, modification or amendment thereof) the time to appeal or seek review or rehearing has
expired and as to which no appeal or petition for review or rehearing was filed or, if filed,
remains pending.

              1.58      “First Distribution Date” means with respect to a Claim that is Allowed
as of the Effective Date, the Effective Date or the date that is as soon as reasonably practicable
after the Effective Date.

              1.59     “General Unsecured Claim” means a Claim that is not an
Administrative Claim, Priority Claim, Secured Claim or Miscellaneous Secured Claim, and
specifically includes, without limitation, any Allowed Deficiency Claim of any holder of a
Miscellaneous Secured Claim.

            1.60      “Impaired” refers to any Claim or Interest that is impaired within the
meaning of section 1124 of the Bankruptcy Code.

              1.61     “Interest” means the rights of any current or former holder or owner of
any shares of common stock, preferred stock or any other equity securities of the Debtors
authorized and issued prior to the Confirmation Date, exclusive of any such interests held in
treasury by the Debtors, and the rights of any member of the limited liability company Debtors.

              1.62     “Interestholder” means a holder of an Interest.

              1.63     “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.

            1.64     “Liberty Mutual Secured Claim” means the Secured Claim of Liberty
Mutual Insurance Company with respect to known, liquidated, contingent and unliquidated
claims under the Debtors’ workers compensation program that is collateralized by Cash in the
amount of approximately $852,000.00.

                                                   10

PHIL1 6590322v.1
                                                               A149
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 53
                                                            54 of
                                                               of 86
                                                                  87




              1.65        “Miscellaneous Secured Claim” means any Secured Claim other than
the DIP Facility Claim, the Prepetition Revolving Secured Claim, the Prepetition Term Secured
Claim, and the Liberty Mutual Secured Claim whether by operation of law, contract or
otherwise, but solely to the extent of the value, as of the Effective Date, or such other date as is
established by the Bankruptcy Court, of such security interest or lien after giving effect to all
security interests or liens senior in priority.

              1.66      “Net Recoveries” shall mean the net proceeds of the liquidation of the
Assets of the Debtors after payment of all necessary and actual fees and expenses associated with
the liquidation of such Assets.

              1.67      “Non-Compensatory Penalty Claim” means any Claim, secured or
unsecured, for any fine, penalty or forfeiture, or for multiple, exemplary or punitive damages, to
the extent such fine, penalty, forfeiture or damages are not compensation for actual pecuniary
loss suffered by the holder of such Claim.

              1.68      “Person” means an individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, limited liability partnership, trust,
estate, unincorporated organization or other entity.

            1.69      “Petition Date” means, as to each Debtor, January 17, 2017, which is the
date on which each Debtor filed its petition commencing its Chapter 11 Case.

             1.70       “Plan” means the plan which is herein jointly proposed by the Debtors,
as consolidated entities, for the resolution of outstanding Claims and Interests in the Chapter 11
Cases, as such plan may be amended or modified from time to time in accordance with the
Bankruptcy Code and after consultation with the Creditors’ Committee.

              1.71       “Plan Supplement” means the compilation of documents and forms of
documents, schedules and Exhibits to the Plan to be filed no later than ten (10) days before the
Confirmation Hearing, in consultation with the Creditors’ Committee, on notice to parties in
interest, and additional documents filed before the Effective Date as supplements or amendments
to the Plan Supplement (all in consultation with the Creditors’ Committee). The Debtors shall
have the right to amend the documents contained in, and Exhibits to, the Plan Supplement
through the Effective Date in consultation with the Creditors’ Committee.

             1.72      “Plan Trust” means the trust established for the benefit of the Plan Trust
Beneficiaries on the Effective Date in accordance with the terms of the Plan and the Plan Trust
Agreement which shall be a grantor, liquidating trust within the meaning of Treasury
Regulation 301.7701-4(d).

             1.73     “Plan Trust Agreement” means the agreement substantially in the form
Filed in the Plan Supplement establishing and delineating the terms and conditions of the Plan
Trust.

             1.74      “Plan Trust Assets” means collectively, all Estate Assets as of the
Effective Date, including Cash on hand of the Debtors less amounts funded into the Professional

                                                    11

PHIL1 6590322v.1
                                                                A150
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 54
                                                            55 of
                                                               of 86
                                                                  87




Fee Escrow Account, all Causes of Action, including Third Party Claims, and all other Assets of
the Debtors not previously liquidated prior to the Effective Date, together with all Net
Recoveries of the liquidation of the Debtors’ Assets from any source

           1.75         “Plan Trust Beneficiaries” means the holders of Allowed General
Unsecured Claims.

             1.76       “Plan Trust Expenses” means all reasonable and documented fees,
expenses, and costs incurred by the Plan Trustee in connection with carrying out the obligations
of the Plan Trust, including the maintenance or disposition of the Plan Trust Assets (including
Plan Trustee fees, indemnity reserves, attorneys’ fees, the fees of other professionals, and other
Persons retained by the Plan Trustee, personnel-related expenses, and any taxes imposed on the
Plan Trust or in respect of the Plan Trust Assets), and any other expenses incurred in accordance
with the Plan Trust Agreement.

              1.77       “Plan Trust Indemnified Parties” means the Plan Trustee and its
consultants, agents, attorneys, accountants, financial advisors, estates, employees, officers,
directors, principals, professionals, and other representatives, each in their respective capacity as
such, and any of such Person’s successors and assigns.

              1.78       “Plan Trust Interests” means the non-transferable, beneficial interests
in the Plan Trust that will entitle the holder thereof to the distributions of the Plan Trust Assets
which will be made pursuant to the Plan and the Plan Trust Agreement, which Plan Trust
Interests will be non-transferable and non-assignable except by operation of law.

             1.79     “Plan Trustee” means Person designated by the Creditors’ Committee in
consultation with the Debtors for such position in the Plan Supplement or such other Person
subsequently appointed as trustee for the Plan Trust in accordance with the Plan Trust
Agreement.

            1.80       “Prepetition Revolving Secured Agent” means Bank of America,
National Association, together with its successors and assigns.

             1.81     “Prepetition Revolving Secured Claim” means those claims held by the
Prepetition Revolving Secured Agent and Prepetition Revolving Secured Lenders on account of
amounts owed under the Prepetition Revolving Secured Credit Facility.

            1.82      “Prepetition Revolving Secured Credit Agreement” means the Credit
Agreement by and among the Debtors, Prepetition Revolving Secured Agent and the Prepetition
Revolving Secured Lenders, dated as of August 24, 2007 (as amended, restated, supplemented or
otherwise modified from time to time).

             1.83      “Prepetition Revolving Secured Credit Facility” means that certain
prepetition revolving secured credit facility established by the Prepetition Revolving Secured
Credit Agreement.



                                                     12

PHIL1 6590322v.1
                                                                A151
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 55
                                                            56 of
                                                               of 86
                                                                  87




              1.84      “Prepetition Revolving Secured Lenders” means the parties that time
to time are or were lenders under Prepetition Revolving Secured Credit Agreement, together with
their successors and assigns.

            1.85        “Prepetition Term Secured Agent” means Cerberus Business Finance,
LLC, together with its successors and assigns.

             1.86     “Prepetition Term Secured Claim” means those claims held by the
Prepetition Term Secured Agent and Prepetition Term Secured Lenders on account of amounts
owed under the Prepetition Term Secured Credit Facility.

            1.87      “Prepetition Term Secured Credit Agreement” means the Term Loan
Agreement by and among the Debtors, Prepetition Term Secured Agent and the Prepetition Term
Secured Lenders, dated as of December 20, 2011 (as amended, restated, supplemented or
otherwise modified from time to time).

              1.88     “Prepetition Term Secured Credit Facility” means that certain
prepetition revolving secured credit facility established by the Prepetition Term Secured Credit
Agreement.

             1.89       “Prepetition Term Secured Lenders” means the parties that time to
time are or were lenders under Prepetition Term Secured Credit Agreement, together with their
successors and assigns.

             1.90       “Priority Non-Tax Claim” means any Claim of a kind specified in
section 507(a)(3), (4), (5), (6), (7) or (9) of the Bankruptcy Code but not including the Priority
WARN Claim or Administrative Claims.

             1.91       “Priority Tax Claim” means any Claim of a governmental unit of the
kind specified in sections 502(i) or 507(a)(8) of the Bankruptcy Code.

               1.92        “Priority WARN Claim” means any Claim of any Person under The
Worker Adjustment and Retraining Notification Act 29 U.S.C. §2101 et seq., or other similar
state statute, that is of a kind specified in section 507(a)(4) or (5) of the Bankruptcy Code.

             1.93       “Pro Rata” means, at any time, the proportion that the Face Amount of a
Claim in a particular Class bears to the aggregate Face Amount of all Claims (including Disputed
Claims, but excluding Disallowed Claims) in such Class, unless the Plan provides otherwise.

             1.94      “Professional” means a professional retained in the Chapter 11 Cases
pursuant to sections 327, 328 and 1103 of the Bankruptcy Code, or otherwise.

             1.95       “Professional Fee Claim” means a Claim of a Professional for
compensation or reimbursement of costs and expenses relating to services rendered after the
Petition Date and prior to and including the Effective Date.

             1.96       “Professional Fee Claim Bar Date” shall have the meaning set forth in
Section 4.2(a) of the Plan.
                                                 13

PHIL1 6590322v.1
                                                               A152
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 56
                                                            57 of
                                                               of 86
                                                                  87




             1.97         “Professional Fee Claim Escrow” means an escrow account funded by
the Debtors on the Effective Date and maintained by counsel to the Debtors to provide sufficient
funds to pay in full all unpaid Allowed Professional Fee Claims.

             1.98       “Professional Fee Order” means an order or orders establishing
procedures for the interim compensation for Professionals that has been or may be entered by the
Bankruptcy Court.

             1.99     “Record Date” or “Distribution Record Date” means the date that is
two (2) Business Days after the entry of an order by the Bankruptcy Court approving the
Disclosure Statement.

              1.100     “Released Party” means each of: (a) the Debtors; (b) the Sponsor; (c)
the Creditors’ Committee and its members in their capacity as such; and (d) with respect to each
of the foregoing entities in clauses (a) through (c), each and all of such entities’ direct and
indirect current and former: equity holders, affiliates, predecessors, participants, successors and
assigns, parents, subsidiaries, partners (including general partners and limited partners), managed
accounts or funds, management companies, fund advisors, investors, beneficial owners,
managing members, directors, managers, officers, principals, advisory board members,
controlling persons, employees, agents, financial advisors, partners, attorneys, accountants,
investment bankers, consultants, representatives and other professionals, advisors, and
representatives, and each and all of their respective heirs, successors, and legal representatives.

              1.101     “Releasing Parties” means each of: (a) the Debtors, (b) the Prepetition
Revolving Secured Lenders, (c) the Prepetition Term Secured Lenders, (d) the Prepetition
Revolving Secured Agent, (e) the Prepetition Term Secured Agent, (f) the DIP Lenders, (g) the
DIP Agent, (h) the holders of Interests, (i) the Sponsors, (j) all holders of Claims that vote to
accept or are deemed to accept the Plan; (k) all holders of Claims or Interests that abstain from
voting on the Plan and who do not affirmatively opt out of the releases provided by the Plan by
checking the box on the applicable ballot indicating that they opt not to grant the releases
provided in the Plan; and (l) all holders of Claims or Interests that vote to reject the Plan and who
do not affirmatively opt out of the releases provided by the Plan by checking the box on the
applicable ballot indicating that they opt not to grant the releases provided in the Plan; and (m)
with respect to each of the foregoing entities in clauses (a) through (l), each and all of such
entities’ direct and indirect current and former: equity holders, affiliates, predecessors,
participants, successors and assigns, parents, subsidiaries, partners (including general partners
and limited partners), managed accounts or funds, management companies, fund advisors,
investors, beneficial owners, managing members, directors, managers, officers, principals,
advisory board members, controlling persons, employees, agents, financial advisors, partners,
attorneys, accountants, investment bankers, consultants, representatives and other professionals,
advisors, and representatives, and each and all of their respective heirs, successors, and legal
representatives.

             1.102      “Scheduled” means, with respect to any Claim or Interest, the status and
amount, if any, of such Claim or Interest as set forth in the Schedules.


                                                     14

PHIL1 6590322v.1
                                                                A153
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 57
                                                            58 of
                                                               of 86
                                                                  87




            1.103    “Schedules” means the schedules of assets and liabilities filed in the
Bankruptcy Court by the Debtors, as such schedules have been or may be amended or
supplemented from time to time in accordance with Bankruptcy Rule 1009 or orders of the
Bankruptcy Court.

             1.104       “Section 503 Deadline” shall have the meaning ascribed thereto in
Section 2.3 of the Plan.

             1.105      “Secured Claim” means a Claim secured by a properly perfected and
unavoidable security interest in or lien upon property of the Estates to the extent of the value of
such security interest or lien as determined by a Final Order of the Bankruptcy Court pursuant to
section 506 of the Bankruptcy Code or as otherwise agreed upon in writing by the Debtors and
the Claimholder. Without limiting the generality of the foregoing, the DIP Facility Claim, the
Prepetition Revolving Secured Claim and the Prepetition Term Secured Claim shall be deemed
to be a Secured Claim to the extent of the value of the property of the Estates that secure such
Claim.

              1.106     “Secured Creditor” means any Creditor that holds a Secured Claim.

             1.107     “Sponsor” means Sun Capital Partners, Inc., Sun Capital Partners IV,
L.P.; Sun Capital Partners V, L.P.; Sun Mod Fashions IV, LLC; Sun Mod Fashions V, LLC; and
Sun Capital Partners V, L.P.

             1.108    “Subordinated Claim” means, collectively, any Non-Compensatory
Penalty Claim and any other Claim that is subordinated to General Unsecured Claims pursuant to
Section 510 of the Bankruptcy Code.

             1.109     “Subsequent Distribution Date” means any date, as determined by the
Plan Trustee which is after the First Distribution Date and prior to the Final Distribution Date, on
which the Plan Trustee commences a Distribution to Holders of Allowed Claims pursuant to the
Plan.

              1.110    “Tax Refunds” means the Claim of a Debtor for a refund of state or
federal income taxes other than any refund of state income taxes received by a Debtor prior to
the Petition Date.

             1.111     “Third Party Claim” means a claim that is an Avoidance Action or
other Cause of Action of one or more Debtors as of the Effective Date against any Person not
otherwise released under a prior Order of the Bankruptcy Court or under the Plan. For the
avoidance of doubt, the Comenity Action is a Third Party Claim.

              1.112     “Unimpaired” refers to any Claim or Interest which is not Impaired.

             1.113    “U.S. Trustee” means the Office of the United States Trustee for the
District of Delaware.



                                                    15

PHIL1 6590322v.1
                                                                A154
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 58
                                                            59 of
                                                               of 86
                                                                  87




              1.114     “WARN Action” means the adversary proceeding commenced against
the Debtors in the Bankruptcy Court bearing Adversary Proceeding No. 17-50005 (KJC) and any
substitute or successor action.

C.   Rules of Interpretation: Application of Definitions, Rules of Construction, and
Computation of Time

        Wherever from the context it appears appropriate, each term stated in either the singular
or the plural shall include both the singular and the plural, and pronouns stated in the masculine,
feminine, or neuter gender shall include the masculine, feminine, and neuter. For purposes of the
Plan: (a) any reference in the Plan to a contract, instrument, release, indenture, or other
agreement or document being in a particular form or on particular terms and conditions means
that the document shall be substantially in that form or substantially on those terms and
conditions; (b) any reference in the Plan to an existing document or exhibit filed or to be filed
means the document or exhibit as it may have been or may be amended, modified, or
supplemented; (c) unless otherwise specified, all references in the Plan to Sections, Schedules,
and Exhibits are references to sections, schedules, and exhibits of or to the Plan. Unless
otherwise specified, the words "herein," "hereof," "hereto," "hereunder," and other words of
similar meaning refer to the Plan as a whole and not to any particular section, subsection, or
clause contained in the Plan. The rules of construction contained in Bankruptcy Code section
102 shall apply to the construction of the Plan. The headings in the Plan are for convenience of
reference only and shall not expand, limit, or otherwise affect the provisions of the Plan. Unless
otherwise indicated herein, all references to dollars are to United States dollars. Unless
otherwise expressly provided herein, in computing any period of time prescribed or allowed by
the Plan, the provisions of Bankruptcy Rule 9006(a) shall apply.

D.      Exhibits

       All Exhibits are incorporated into and are a part of the Plan as if set forth in full herein
and as may be filed with the Plan Supplement.

                                  ARTICLE II
                    CLASSIFICATION OF CLAIMS AND INTERESTS

        Pursuant to section 1122 of the Bankruptcy Code, set forth below is a designation of
classes of Claims against and Interests in the Debtors. A Claim or Interest is placed in a
particular Class for the purposes of voting on the Plan and receiving Distributions pursuant to the
Plan only to the extent that such Claim or Interest is an Allowed Claim in that Class and such
Claim or Interest has not been paid, released or otherwise settled prior to the Effective Date. In
accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims and Priority
Tax Claims have not been classified and their treatment is set forth in Article 2 above.

       This Plan provides for the substantive consolidation of the Debtors. All Allowed Claims
and Interests are consolidated into the Classes set forth below.




                                                    16

PHIL1 6590322v.1
                                                               A155
               Case
               Case 19-50272-KBO
                    17-10124-KBO Doc
                                 Doc 71-5
                                     617 Filed
                                          Filed 11/07/17
                                                03/02/21 Page
                                                         Page 59
                                                              60 of
                                                                 of 86
                                                                    87



CLASS              DESCRIPTION                IMPAIRMENT      VOTING STATUS

Unclassified       DIP Claims                 Unimpaired      Not entitled to vote

Unclassified       Administrative Claims      Unimpaired      Not entitled to vote

Unclassified       Professional Fee Claims    Unimpaired      Not entitled to vote

Unclassified       Priority Tax Claims        Unimpaired      Not entitled to vote

Class 1            Prepetition Revolving      Unimpaired      Not entitled to vote (deemed to accept)
                   Secured Claims
Class 2            Prepetition Term Secured   Unimpaired      Not entitled to vote (deemed to accept)
                   Claims
Class 3            Liberty Mutual Secured     Impaired        Entitled to Vote
                   Claim

Class 4            Miscellaneous Secured      Unimpaired      Not entitled to vote (deemed to accept)
                   Claims
Class 5            Priority WARN Claim        Impaired        Entitled to Vote

Class 6            Priority Non-Tax Claims    Impaired        Entitled to Vote

Class 7            General Unsecured Claims   Impaired        Entitled to Vote

Class 8            Subordinated Claims        Impaired        Not entitled to vote (deemed to reject)

Class 9            Interests                  Impaired        Not entitled to vote (deemed to reject)




                                  ARTICLE III
               DENTIFICATION OF CLASSES OF CLAIMS AND INTERESTS
                    IMPAIRED AND NOT IMPAIRED BY THE PLAN

            3.1        Unimpaired Classes of Claims. Class 1 Prepetition Revolving Secured
Claims, Class 2 Prepetition Term Secured Claims and Class 4 Miscellaneous Secured Claims are
not Impaired by the Plan and are deemed to have accepted the Plan.

            3.2      Impaired Classes of Claims Entitled to Vote. Class 3 Liberty Mutual
Secured Claim, Class 5 Priority WARN Claim, Class 6 Priority Non-Tax Claims and Class 7
General Unsecured Claims are Impaired under the Plan and are entitled to vote on the Plan.

              3.3      Impaired Classes of Claims and Interests Deemed to Have Rejected
the Plan. Class 8 Subordinated Claims and Class 9 Interests are Impaired under the Plan, shall
receive no Distributions under the Plan on account of their Interests and are deemed to have
rejected the Plan.




                                                         17

PHIL1 6590322v.1
                                                              A156
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 60
                                                            61 of
                                                               of 86
                                                                  87




                                ARTICLE IV
             PROVISIONS FOR TREATMENT OF UNCLASSIFIED CLAIMS
              ADMINISTRATIVE CLAIMS AND PRIORITY TAX CLAIMS

             4.1      DIP Facility Claim. The DIP Facility has been indefeasibly paid in full
in cash, and the DIP Agent and DIP Lender have no Claims against the Debtors or the Debtors’
Assets.

              4.2      Administrative Claims - Professional Claims.

               (a)    Final Professional Fee Applications. All final requests for payment of
Professional Fee Claims pursuant to sections 327, 328, 330, 331, 363, 503(b), or 1103 of the
Bankruptcy Code must be made by application Filed with the Bankruptcy Court and served on
counsel to the Debtors, counsel to the Creditors’ Committee, counsel to the Plan Trustee, and
counsel to the U.S. Trustee no later than forty-five (45) calendar days after the Effective Date,
unless otherwise ordered by the Bankruptcy Court (the "Professional Fee Claim Bar Date").
Objections to such applications must be Filed and served on counsel to the Debtors, counsel to
the Plan Trustee, counsel to the Creditors’ Committee, counsel to the U.S. Trustee, and the
requesting Professional on or before the date that is fifteen (15) calendar days after the date on
which the applicable application was served (or such longer period as may be allowed by order
of the Bankruptcy Court or by agreement with the requesting Professional).

               (b)     Payment of Interim Amounts. The provisions of the Professional Fee
Order shall remain in effect as to amounts owing to Professionals prior to the Effective Date.

                (c)    Payment of Professional Fee Claims. All Professional Fee Claims shall be
paid from the Professional Fee Claim Escrow to the extent approved by order of the Bankruptcy
Court within five (5) Business Days after entry of such order. On the Effective Date, the Debtors
shall fully fund the Professional Fee Claim Escrow in an amount that is agreed upon by the
Debtors and the Creditors’ Committee prior to the Effective Date and that approximates the total
projected amount of unpaid Professional Fee Claims on the Effective Date. If the Debtors and the
Creditors’ Committee are unable to agree on an amount by which the Professional Fee Claim
Reserve is to be funded, then any of those parties may submit the issue to the Bankruptcy Court,
which, following notice and a hearing, shall fix the amount of the required funding. All
Professional Fee Claims that have not previously been paid, otherwise satisfied, or withdrawn
shall be paid from the Professional Fee Claim Escrow. Any excess funds in the Professional Fee
Claim Escrow shall be released to the Plan Trustee to be used for other purposes consistent with
the Plan.

               (d)    Post-Effective Date Services. After the Effective Date, any requirement
that Professionals comply with the Professional Fee Order or sections 327 through 331 of the
Bankruptcy Code in seeking retention or compensation for services rendered after such date shall
terminate. The Plan Trustee shall pay any Professionals for Post-Effective Date services
requested by the Plan Trustee.

          4.3      Administrative Claims - Substantial Contribution Compensation and
Expenses Bar Date.   Any person or entity who requests compensation or expense
                                                   18

PHIL1 6590322v.1
                                                               A157
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 61
                                                            62 of
                                                               of 86
                                                                  87




reimbursement for making a substantial contribution (“Substantial Contribution Claim”) in the
Chapter 11 Cases pursuant to sections 503(b)(3), (4) and (5) of the Bankruptcy Code must file an
application with the clerk of the Bankruptcy Court on or before a date that is thirty (30) days
subsequent to the Effective Date (the “Section 503 Deadline”) and serve such application on
counsel for the Plan Trustee and on all other parties as otherwise required by the Bankruptcy
Court and the Bankruptcy Code on or before the Section 503 Deadline, or be forever barred from
seeking such compensation or expense reimbursement. All Allowed Substantial Contribution
Claims shall be paid by the Plan Trustee from the Available Cash within thirty (30) days of
allowance by the Bankruptcy Court.

            4.4       Administrative Claims – Allowed Section 503(b)(9) Claims. Allowed
Section 503(b)(9) Claims shall be paid in full in Cash by the Plan Trustee from the Available
Cash as soon as reasonably practicable after the Effective Date.

            4.5        Administrative Claims – Allowed Administrative Tax Claims under
section 503(b)(1)(B) and (C) of the Bankruptcy Code. Allowed Administrative Claims under
section 503(b)(1)(B) and (C) of the Bankruptcy Code shall be paid in full in Cash by the Plan
Trustee from the Available Cash as soon as reasonably practicable after the Effective Date.

              4.6       Other Administrative Claims Bar Date. All requests for payment of an
Administrative Claim other than Professional Fee Claims, DIP Facility Claims, Administrative
Tax Claims under sections 503(b)(1)(B) and (C) of the Bankruptcy Code, amounts owed to the
U.S. Trustee, Substantial Contribution Claims and Section 503(b)(9) Claims must be filed with
the Bankruptcy Court and served on counsel to the Plan Trustee no later than thirty (30) days
after the Effective Date. Unless the Plan Trustee objects to an Administrative Claim on or prior
to the Claims Objection Deadline (subject to extension by consent or court order) such
Administrative Claim shall be deemed an Allowed Administrative Claim in the amount
requested. All such Allowed Administrative Claims shall be paid in full in Cash by the Plan
Trustee from Available Cash as soon as reasonably practicable after the Effective Date.

             4.7        Priority Tax Claims. In full satisfaction, settlement, and release of and
in exchange for such Claims, Allowed Priority Tax Claims shall be paid by the Plan Trustee
from the Available Cash, at the Plan Trustee’s option, as follows: (a) Cash equal to the unpaid
portion of the Face Amount of such Allowed Priority Tax Claim on the later of the Effective
Date or thirty (30) calendar days following the date on which such Priority Tax Claim becomes
an Allowed Priority Tax Claim; (b) in regular installment payments in Cash over a period not
exceeding three (3) years after the Petition Date, plus interest on the unpaid portion thereof at the
rate determined under applicable non-bankruptcy law as of the calendar month in which the
Confirmation Date occurs (provided that such election shall be without prejudice to the right to
prepay any such Allowed Priority Tax Claim in full or in part without penalty); or (c) such other
treatment as to which the holder of an Allowed Priority Tax Claim and the Plan Trustee shall
have agreed upon in writing.




                                                     19

PHIL1 6590322v.1
                                                                A158
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 62
                                                            63 of
                                                               of 86
                                                                  87




                                 ARTICLE V
             PROVISIONS FOR TREATMENT OF CLAIMS AND INTERESTS

              5.1       Class 1 (Prepetition Revolving Secured Claim). The holder of the
Prepetition Revolving Secured Claim was paid in full, in Cash, prior to the Petition Date. The
holder of the Prepetition Revolving Secured Claim has no further Claim against the Debtors and
will not receive any Distributions under the Plan.

             5.2        Class 2 (Prepetition Term Secured Claim). The holder of the
Prepetition Term Secured Claim was indefeasibly paid in full, in Cash, by the Debtors. The
holder of the Prepetition Term Secured Claim has no further Claim against the Debtors and will
not receive any Distributions under the Plan.

              5.3       Class 3 (Liberty Mutual Secured Claims). Except to the extent that a
holder of an Allowed Class 3 Liberty Mutual Secured Claim agrees to a less favorable treatment,
as a compromise with respect to Liberty Mutual Secured Claim and the in full satisfaction of the
Liberty Mutual Secured Claim, Liberty Mutual shall receive agreed sum agreed among the
Debtors, Plan Trustee and Liberty Mutual from the Cash held by Liberty Mutual to collateralize
the Liberty Mutual Secured Claim and the balance of such Cash held by Liberty Mutual shall be
paid to the Plan Trustee.

             5.4        Class 4 (Miscellaneous Secured Claims). Except to the extent that a
holder of an Allowed Class 4 Claim agrees to a less favorable treatment, the holder of each
Allowed Class 4 Claim shall receive at the discretion of the Plan Trustee: (i) Cash from the
Available Cash in an amount equal to the lesser of (a) the amount of Allowed Secured Claim and
(b) the value of the Debtors' property securing such Allowed Secured Claim currently in the
possession of the Debtors or Plan Trust minus the amount of claims secured by such property
with legal priority senior to the lien priority of the holder of such Allowed Class 4 Claim; (ii)
delivery of the property securing such Allowed Class 4 Claim; or (iii) other treatment such that
the Allowed Class 4 Claim shall be rendered Unimpaired. Any Allowed Deficiency Claim of a
holder of an Allowed Class 4 Claim shall be treated as a Class 7 General Unsecured Claim.

              5.5     Class 5 (Priority WARN Claims). Except to the extent that a holder of
Class 5 Priority WARN Claim agrees to a less favorable treatment, in full satisfaction of any and
all Priority WARN Claims, the holder of each Class 5 Priority WARN Claim shall receive after
payment of all Allowed Administrative Claims, including Professional Fee Claims, Allowed
Claims in Class 1, Class 2, Class 3, and Class 4, its Pro Rata share of Cash from the Available
Cash in the amount of $810,625.00, consistent with the settlement reached between the Debtors
and holders of Priority WARN Claims that will be subject of a separate motion under
Bankruptcy Rule 9019 filed with the Bankruptcy Court.

              5.6      Class 6 (Priority Non-Tax Claims). Except to the extent that a holder
of an Allowed Priority Non-Tax Claim agrees to a less favorable treatment, each holder of such
Allowed Priority Non-Tax Claim shall either: (a) be paid in full in Cash to the extent that there is
sufficient Available Cash to pay such Allowed Priority Non-Tax Claims in full after payment in
full of all Allowed Administrative Claims, including Professional Claims, Allowed Priority Tax
Claims and Allowed Claims in Class 1, Class 2, Class 3, Class 4, and Class 5; or (b) to the extent
                                                    20

PHIL1 6590322v.1
                                                                A159
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 63
                                                            64 of
                                                               of 86
                                                                  87




that there are not sufficient Available Cash or Plan Trust Assets to pay Allowed Priority Non-
Tax Claims in full, each holder of such Allowed Priority Non-Tax Claim shall receive its Pro
Rata share of the Available Cash after payment in full of all Allowed Administrative Claims,
including Professional Claims, Allowed Priority Tax Claims and Allowed Claims in Class 1,
Class 2, Class 3, Class 4, and Class 5. Allowed Priority Non-Tax Claims shall be paid as soon as
reasonably practicable after the Effective Date and after the reconciliation of all Disputed
Priority Non-Tax Claims, unless the Plan Trustee, in his, her or its sole discretion, determines
that an earlier Distribution is practicable consistent with the Plan.

              5.7       Class 7 (General Unsecured Claims). Except to the extent that a holder
of an Allowed Class 7 General Unsecured Claim agrees to a less favorable treatment, each holder
of an Allowed Class 7 General Unsecured Claim shall receive its Pro Rata share of Plan Trust
Interests after payment in full of (or reserve for) Plan Trust Expenses, all Allowed
Administrative Claims (including Professional Fee Claims), Allowed Priority Tax Claims and
Allowed Claims in Class 1, Class 2, Class 3, Class 4, Class 5, and Class 6. Distributions on
Account of Allowed Class 7 General Unsecured Claims shall be made as soon as reasonably
practicable after the Effective Date and after the reconciliation of all Disputed General
Unsecured Claims, unless the Plan Trustee, in his, her or its sole discretion, determines that an
earlier Distribution is practicable consistent with the Plan and Plan Trust Agreement. For
avoidance of doubt, the holders of Priority WARN Claims shall not hold a Class 7 General
Unsecured Claims and shall receive no distribution on account of any Class 7 General Unsecured
Claims.

              5.8       Class 8 (Subordinated Claims). The holders of Allowed Class 8
Subordinated Claims shall not be entitled to, and shall not receive or retain any property or
interest in property under the Plan, on account of such Subordinated Claims.

             5.9        Class 9 (Interests). The holders of Interests in Class 9 shall have their
Interests against the Debtors extinguished as of the Effective Date and shall receive no
Distributions under this Plan.

                                 ARTICLE VI
                    MEANS FOR IMPLEMENTATION OF THE PLAN

        After the Effective Date, the Plan will be implemented by, among other things, the
establishment of the Plan Trust, and the making of Distributions by the Plan Trustee in
accordance with the Plan.

              6.1       The Plan Trust.

        (a)     Creation and Governance of the Plan Trust. On the Effective Date, the Debtors
and the Plan Trustee shall execute the Plan Trust Agreement and shall take all steps necessary to
establish the Plan Trust in accordance with the Plan and the beneficial interests therein, which
shall be for the benefit of the Plan Trust Beneficiaries. Additionally, on the Effective Date, the
Debtors shall irrevocably transfer and shall be deemed to have irrevocably transferred to the Plan
Trust all rights, title, and interest in and to all of the Plan Trust Assets, and in accordance with
section 1141 of the Bankruptcy Code, the Plan Trust Assets shall automatically vest in the Plan
                                                    21

PHIL1 6590322v.1
                                                                A160
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 64
                                                            65 of
                                                               of 86
                                                                  87




Trust free and clear of all Claims, Liens, encumbrances, or interests subject only to the Plan
Trust Interests and the Plan Trust Expenses, as provided for in the Plan Trust Agreement, and
such transfer shall be exempt from any stamp, real estate transfer, other transfer, mortgage
reporting, sales, use, or other similar tax. The Plan Trustee shall be the exclusive trustee of the
Plan Trust Assets for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3), as well as the
representative of the Estates appointed pursuant to Bankruptcy Code section 1123(b)(3)
regarding all Plan Trust Assets. The Plan Trust shall be governed by the Plan Trust Agreement
and administered by the Plan Trustee. The powers, rights, and responsibilities of the Plan
Trustee shall be specified in the Plan Trust Agreement. The Plan Trust shall hold and distribute
the Plan Trust Assets in accordance with the provisions of the Plan and the Plan Trust
Agreement. Other rights and duties of the Plan Trustee and the Plan Trust Beneficiaries shall be
as set forth in the Plan Trust Agreement. After the Effective Date, the Debtors shall have no
interest in the Plan Trust Assets.

        (b)     Purpose of the Plan Trust. The Plan Trust shall be established for the purpose of
pursuing or liquidating the Plan Trust Assets, winding down the remaining affairs of the Debtors
(including, to the extent not already terminated, the 401K and other employee health and benefit
plans of the Debtors), reconciling and objecting to Claims, seeking approval of the settlement of
the WARN Action and, if necessary, defending the WARN Action, prosecuting Third Party
Claims and making Distributions to holders of Allowed Claims, other than Professional Fee
Claims, in accordance with Treasury Regulation section 301.7701-4(d), with no objective to
continue or engage in the conduct of a trade or business.

        (c)   Authority. The Plan Trustee shall have the sole authority and right on behalf of
each of the Debtors, and their respective Estates, without the need for Bankruptcy Court approval
(unless otherwise indicated), to carry out and implement all provisions of the Plan, including to:

              (i)    review, reconcile, compromise, settle, or object to Administrative Claims,
Priority Tax Claims and Claims in Class 1, Class 2, Class 3, Class 4, Class 5, Class 6 and Class
7, pursue approval of the settlement of the WARN Action, or defend the WARN Action, if
necessary, and resolve such objections as set forth in the Plan, free of any restrictions of the
Bankruptcy Code or the Bankruptcy Rules;

               (ii)   calculate the amount of Distributions to be made to holders of Allowed
Administrative Claims, Allowed Priority Tax Claims and Allowed Claims in Class 1, Class 2,
Class 3, Class 4, Class 5, Class 6, and Class 7 in accordance with the Plan, and use Available
Cash from the Plan Trust Assets to make such Distributions to the Holders of such Allowed
Claims in accordance with the Plan;

               (iii)    review, reconcile, enforce, collect, compromise, settle, or elect not to
pursue any or all Third Party Claims or similar actions, free of any restrictions of the Bankruptcy
Code or the Bankruptcy Rules;

              (iv)    maintain, conserve, supervise, prosecute, collect, settle, and protect the
Plan Trust Assets (subject to the limitations described herein);



                                                    22

PHIL1 6590322v.1
                                                               A161
                Case
                Case 19-50272-KBO
                     17-10124-KBO Doc
                                  Doc 71-5
                                      617 Filed
                                           Filed 11/07/17
                                                 03/02/21 Page
                                                          Page 65
                                                               66 of
                                                                  of 86
                                                                     87




               (v)    wind down of the remaining affairs of the Debtors (including, to the extent
not already terminated, the 401K and other employee health and benefit plans of the Debtors);

               (vi)   prepare and file any and all informational returns, reports, statements,
returns, and other documents or disclosures relating to the Debtors that are required under the
Plan, by any governmental unit, or by applicable law;

                (vii) file any and all tax returns for the Debtors and the Estates, as applicable,
provided however, the Plan Trustee shall have no personal liability for the signing or accuracy of
the Debtors’ tax returns that are due to be filed after the Effective Date or for any tax liability
related thereto, which shall be limited solely to the Plan Trust Assets;

               (viii) take such actions as are necessary or appropriate to close or dismiss any or
all of the Chapter 11 Cases;

               (ix)    execute any and all documents and instruments necessary to effectuate the
provisions of the Plan;

                (x)     hold the Plan Trust Assets for the benefit of the Plan Trust Beneficiaries
and act in the best interests of the Plan Trust Beneficiaries; and

               (xi)    market, sell, lease, abandon or otherwise dispose of or realize the value of
the Plan Trust Assets.

        (d)     Powers of the Plan Trustee. The Plan Trustee shall be deemed to be a judicial
substitute for each of the Debtors as the party-in-interest in these Bankruptcy Cases solely with
respect to the purposes of the Plan Trust set forth in Section 6.3(b) and (c) of the Plan, under the
Plan or in any judicial proceeding or appeal to which the Debtors are a party, consistent with
section 1123(b)(3)(B) of the Bankruptcy Code and section 303 of the Delaware General
Corporation Law, and is appointed as the representative of the Estates solely for the purposes set
forth in Section 6.3(b) and (c) of the Plan. Solely with respect to the purposes of the Plan Trust
set forth in Section 6.3(b) and (c) of the Plan, the Plan Trustee may exercise all power and
authority that may be exercised by any officer, director or holder of an Interest in the Debtors
with like effect as if authorized, exercised and taken by unanimous consent of such officers,
directors or holders of Interests.

        (e)    Employment, Indemnification and Other Agreements. The Plan Trustee may
enter into employment, indemnification and other agreements with individuals who may be
required to assist the Plan Trustee after the Effective Date. Such agreements, in addition to
director and officer liability policies and other insurance policies, shall remain in place after the
Effective Date until such time as the Plan Trustee shall determine to either terminate or amend
such agreements.

          (f)      Plan Trustee and Plan Trust Agreement.

    (I)         The Plan Trust Agreement generally will provide for, among other things:

                   (i)    the payment of the Plan Trust Expenses to the extent of Available Cash;
                                                      23

PHIL1 6590322v.1
                                                                  A162
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 66
                                                            67 of
                                                               of 86
                                                                  87




                   (ii)   the payment of other reasonable expenses of the Plan Trust;

                   (iii) the retention of counsel, accountants, financial advisors, or other
                   professionals and the payment of their reasonable compensation without
                   Bankruptcy Court approval;

                   (iv)   the investment of Cash by the Plan Trustee within certain limitations,
                   including those specified in the Plan;

                   (v)    the orderly collection and liquidation of the Plan Trust Assets;

                   (vi)   litigation of any Third Party Claims, which may include the pursuit,
                   commencement, prosecution, settlement, release, waiver, abandonment, or
                   dismissal of any such Third Party Claims;

                   (vii) the making of Distributions under this Plan and under the Plan Trust
                   Agreement to holders of Allowed Claims;

                   (viii) the pursuit of objections to, and estimations and settlements of
                   Administrative Claims (other than Professional Fee Claims), Priority Tax Claims,
                   and Claims in Class 1, Class 2, Class 3, Class 4, Class 5, Class 6 and Class 7; and

                   (ix)   the abandonment, in any commercially reasonable manner, of any Plan
                   Trust Assets that, in the Plan Trustee’s reasonable judgment, cannot be sold in a
                   commercially reasonable manner or that the Plan Trustee believes in good faith
                   have inconsequential value to the Plan Trust.

    (II)    The Plan Trustee shall in the ordinary course of business and without the necessity of
            any approval by the Bankruptcy Court, pay the Plan Trust Expenses to the extent of
            Available Cash. The Plan Trust Expenses shall be payable solely from the Plan Trust
            Assets in accordance with the Plan and Plan Trust Agreement. The Plan Trustee may,
            but shall not be obligated to, physically segregate and maintain separate accounts or
            sub-accounts for Plan Trust Expenses. Reserves may be merely bookkeeping entries
            or accounting methodologies, which may be revised from time to time, to enable the
            Plan Trustee to determine reserves and amounts to be paid to holders of Allowed
            Claims.

    (III)   The Plan Trustee, on behalf of the Plan Trust, may employ, without further order of
            the Bankruptcy Court, professionals (including those previously retained by the
            Creditors’ Committee) to assist in carrying out its duties hereunder and under the
            Plan Trust Agreement and may compensate and reimburse the reasonable expenses of
            these professionals without further order of the Bankruptcy Court from the Plan Trust
            Assets in accordance with the Plan and the Plan Trust Agreement at the rates agreed
            upon by and between the Plan Trustee and hi/her/its retained professionals.


                                                       24

PHIL1 6590322v.1
                                                                   A163
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 67
                                                            68 of
                                                               of 86
                                                                  87




    (IV)    The Plan Trust Agreement may include reasonable and customary provisions that
            allow for indemnification by the Plan Trust in favor of the Plan Trustee. Any such
            indemnification shall be the sole responsibility of the Plan Trust and payable solely
            from the Plan Trust Assets.

        (g)     Preservation of Privileges and Defenses. The actions taken by the Debtors shall
not be (or be deemed to be) a waiver of any privilege of the Debtors, as applicable, including any
attorney-client privilege or work-product privilege attaching to any document or communications
(whether written or oral). Notwithstanding any Debtors providing any privileged information to
the Creditors’ Committee, Plan Trustee, the Plan Trust, or any party or person associated with
the Plan Trust, such privileged information shall be without waiver of any privilege of the
Debtors, as applicable, including any attorney-client privilege or work-product privilege whether
in recognition of the joint and/or successor interest in prosecuting the Third Party Claims, the
WARN Action or objections to Disputed Claims, as applicable, or otherwise, and shall remain
privileged. The Plan Trustee shall have no right to waive the attorney-client privilege, work-
product privilege, or other protection of information received from the Debtors. The Debtors
shall retain the right to waive their own privilege.

       (h)     Liquidation of Assets. The Plan Trustee shall pursue recovery of Plan Trust
Assets under the Plan and Plan Trust in a commercially reasonable manner.

       (i)    Disbursing Agent. The Plan Trustee shall serve as or may select an alternative
disbursing agent for Allowed Claims (other than Professional Fee Claims) under the Plan.

       (j)     Execution of Documents. The Debtors (or the Plan Trustee on behalf of the
Debtors) may execute any and all documents and instruments necessary to effectuate the
purposes of the Plan Trust set forth in Section 6.3(b) and (c) of the Plan.

         (k)     Limitation of Liability. Neither the Plan Trustee, nor its firms, companies,
affiliates, partners, officers, directors, members, employees, designees, professionals, advisors,
attorneys, representatives, disbursing agents or agents, and any of such Person’s successors and
assigns, shall incur any responsibility or liability by reason of any error of law or fact or of any
matter or thing done or suffered or omitted to be done under or in connection with the Plan or
Plan Trust Agreement, other than for specific actions or omissions resulting from its willful
misconduct, gross negligence or fraud found by a Final Order (not subject to further appeal or
review) of a court of competent jurisdiction to be the direct and primary cause of loss, liability,
damage, or expense suffered by the Trust. The Plan Trustee shall enjoy all of the rights, powers,
immunities, and privileges applicable to a chapter 7 trustee. The Plan Trustee may, in
connection with the performance of his, her or its functions, in the Plan Trustee’s sole and
absolute discretion, consult with his, her or its attorneys, accountants, advisors, and agents, and
shall not be liable for any act taken, or omitted to be taken, or suggested to be done in
accordance with advice or opinions rendered by such persons, regardless of whether such advice
or opinions are in writing. Notwithstanding such authority, the Plan Trustee shall be under no
obligation to consult with any such attorneys, accountants, advisors, or agents, and any
determination not to do so shall not result in the imposition of liability on the Plan Trustee or its
members unless such determination is based on willful misconduct, gross negligence, or fraud.
Persons dealing with the Plan Trustee shall look only to the Plan Trust Assets to satisfy any
                                                      25

PHIL1 6590322v.1
                                                                A164
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 68
                                                            69 of
                                                               of 86
                                                                  87




liability incurred by the Plan Trustee to such person in carrying out the terms of the Plan or the
Plan Trust Agreement, and the Plan Trustee shall have no personal obligation to satisfy such
liability.

        (l)     Indemnification. The Plan Trust shall indemnify the Plan Trust Indemnified
Parties for, and shall hold them harmless against, any loss, liability, damage, judgment, fine,
penalty, claim, demand, settlement, cost, or expense (including the reasonable fees and expenses
of their respective professionals) incurred without fraud, gross negligence or willful misconduct
on the part of the Plan Trust Indemnified Parties (which fraud, gross negligence or willful
misconduct, if any, must be determined by a Final Order of a court of competent jurisdiction) for
any action taken, suffered, or omitted to be taken by the Plan Trust Indemnified Parties in
connection with the acceptance, administration, exercise, and performance of their duties under
the Plan or the Plan Trust Agreement, as applicable. An act or omission taken with the approval
of the Bankruptcy Court, and not inconsistent therewith, will be conclusively deemed not to
constitute fraud, gross negligence or willful misconduct. In addition, the Plan Trust shall, to the
fullest extent permitted by law, indemnify and hold harmless the Plan Trust Indemnified Parties,
from and against and with respect to any and all liabilities, losses, damages, claims, costs, and
expenses, including attorneys’ fees arising out of or due to their actions or omissions, or
consequences of such actions or omissions, with respect to the Plan Trust or the implementation
or administration of the Plan if the Plan Trust Indemnified Party acted in good faith and in a
manner reasonably believed to be in, or not opposed to, the best interest of the Plan Trust. To the
extent the Plan Trust indemnifies and holds harmless any Plan Trust Indemnified Parties as
provided above, the legal fees and related costs incurred by counsel to the Plan Trustee in
monitoring or participating in the defense of such claims giving rise to the right of
indemnification shall be paid as Plan Trust Expenses. The costs and expenses incurred in
enforcing the right of indemnification in this Section shall be paid by the Plan Trust. This
provision shall survive the termination of the Plan Trust Agreement and the death, dissolution,
liquidation, resignation, replacement, or removal of the Plan Trustee.

        (m)    Insurance. The Plan Trustee shall be authorized, but not required, to obtain any
reasonably necessary insurance coverage, at the Plan Trust’s sole expense, for itself and its
respective agents, including coverage with respect to the liabilities, duties, and obligations of the
Plan Trustee, which insurance coverage may, at the sole option of the Plan Trustee, be extended
for a reasonable period after the termination of the Plan Trust Agreement.

        (n)     United States Federal Income Tax Treatment of the Plan Trust. For all United
States federal income tax purposes, the parties shall treat the transfer of the Plan Trust Assets to
the Plan Trust as: (a) a transfer of the Plan Trust Assets directly to the applicable holders of
Allowed General Unsecured Claims, followed by (b) the transfer by the holders of such Allowed
General Unsecured Claims to the Plan Trust of such Plan Trust Assets in exchange for the Plan
Trust Interests; provided, however, that the Plan Trust Assets will be subject to any post-
Effective-Date obligations incurred by the Plan Trust relating to the pursuit of Plan Trust Assets.
Accordingly, the applicable Plan Trust Beneficiaries shall be treated for United States federal
income tax purposes as the grantors and owners of their respective share of the Plan Trust
Assets. The foregoing treatment shall also apply, to the extent permitted by applicable law, for
state and local income tax purposes.

                                                     26

PHIL1 6590322v.1
                                                                A165
                 Case
                 Case 19-50272-KBO
                      17-10124-KBO Doc
                                   Doc 71-5
                                       617 Filed
                                            Filed 11/07/17
                                                  03/02/21 Page
                                                           Page 69
                                                                70 of
                                                                   of 86
                                                                      87




           (o)      Tax Reporting.

    (I)          The Plan Trustee shall file any and all tax returns for the Debtor and Plan Trust, as
                 applicable.

    (II)         The Plan Trustee shall be responsible for payment, out of the Plan Trust Assets, of
                 any taxes imposed on the Plan Trust or Plan Trust Assets to the extent such payment
                 is consistent with the Bankruptcy Code, this Plan and any applicable order of the
                 Bankruptcy Court including, but not limited to, any order establishing a Bar Date.

    (III)        The Plan Trustee shall file tax returns for the Plan Trust treating the Plan Trust as a
                 grantor trust pursuant to Treasury Regulation section 1.671-4(a).

    (IV)         The Plan Trustee shall be responsible for payment, solely from the Plan Trust Assets,
                 of all taxes (if any) imposed on the Plan Trust or its assets.

    (V)          The Plan Trustee shall distribute such tax-related notices to the applicable Plan Trust
                 Beneficiaries as the Plan Trustee determines are necessary or desirable.

        (p)    Cash Investments. The Plan Trustee may invest Cash (including any earnings
thereon or proceeds therefrom); provided, however, that such investments must be investments
that are permitted to be made by a “liquidating trust” within the meaning of Treasury Regulation
section 301.7701-4(d), as reflected therein, or under applicable IRS guidelines, rulings or other
controlling authorities.

        (q)      Dissolution of the Plan Trust. The Plan Trustee and the Plan Trust shall be
discharged or dissolved, as the case may be, at such time as: (a) the Plan Trustee determines that
the pursuit of additional Third Party Claims is not likely to yield sufficient additional proceeds to
justify further pursuit of such Third Party Claims, (b) all objections to Disputed Claims are fully
resolved, and (c) all Distributions required to be made by the Plan Trustee to the Plan Trust
Beneficiaries under the Plan and the Plan Trust Agreement have been made, but in no event shall
the Plan Trust be dissolved later than five (5) years from the Effective Date unless the
Bankruptcy Court, upon motion made within the six (6) month period before such fifth
anniversary (and, in the event of further extension, by order of the Bankruptcy Court, upon
motion made at least six months before the end of the preceding extension), determines that a
fixed period extension (not to exceed three years, together with any prior extensions, without a
favorable letter ruling from the Internal Revenue Service that any further extension would not
adversely affect the status of the Plan Trust as a liquidating trust for federal income tax purposes)
is necessary to facilitate or complete the recovery on, and liquidation of, the Plan Trust Assets.
Upon dissolution of the Plan Trust or at such earlier time as determined by the Plan Trustee in
his, her or its sole discretion, any remaining Plan Trust Assets that exceed the amounts required
to be paid under the Plan may be transferred by the Plan Trustee to a charitable organization that
the Committee shall designate by the Effective Date.

         (r)     Control Provisions. To the extent there is any inconsistency between the Plan as
it relates to the Plan Trust and the Plan Trust Agreement, the Plan shall control.

                                                         27

PHIL1 6590322v.1
                                                                    A166
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 70
                                                            71 of
                                                               of 86
                                                                  87




             6.2       Transfer Taxes. Any transfer of the Plan Trust Assets or any portion(s)
of the Plan Trust Assets pursuant to the Plan shall constitute a "transfer under a plan" within the
purview of section 1146(c) of the Bankruptcy Code and shall not be subject to transfer, stamp or
similar Taxes.

              6.3      Third Party Claims. Except as otherwise expressly provided in this
Plan or the Plan Trust Agreement, the Plan Trustee may pursue any Third Party Claim by
informal demand and/or by the commencement of litigation, but is not required to do so. The
Net Recoveries of such Third Party Claims will be added to the Plan Trust Assets and shall be
distributed in accordance with this Plan and the Plan Trust Agreement.

             6.4        Effective Date. On the Effective Date, the Plan Trustee shall have the
rights and powers set forth in Section 6.3 (c) of the Plan in order to carry out and implement the
purposes and intent of the Plan.

             6.5       Records. The Plan Trustee shall be provided with originals or copies of
or access to all documents and business records of the Debtors necessary for the disposition of
Plan Trust Assets and objections to Disputed Claims.

              6.6       Substantial Consummation.         The Plan shall be deemed to be
substantially consummated on the first date Distributions are made in accordance with the terms
of this Plan to any holders of Allowed Claims of any Class.

              6.7        Rights with Respect to Challenge Rights Order. Nothing in the Plan,
the Plan Supplement or any other Plan related document shall alter, impair or otherwise affect
the Bankruptcy Court’s Challenge Rights Order, which order shall remain valid and enforceable
in all respects. In the event of any inconsistency between the Plan, the Plan Supplement and/or
any other Plan related document, on one hand, and the Challenge Rights Order, on the other
hand, the Challenge Rights Order shall govern in all respects.

                                  ARTICLE VII
                   UNEXPIRED LEASES AND EXECUTORY CONTRACTS

              7.1       Contracts and Leases. On the Effective Date, all Pre-Petition Date
executory contracts, employment agreements and unexpired leases other than those leases and
contracts that were previously assumed or rejected, except as set forth in Section 7.2 herein, shall
be deemed automatically rejected as of that date or such earlier date as the Debtors may have
unequivocally terminated such lease or contract. The Confirmation Order shall constitute an
order of the Bankruptcy Court approving such rejections, pursuant to section 365 of the
Bankruptcy Code.

             7.2         Payments Related to Assumption of Executory Contracts and
Unexpired Leases. Except with respect to executory contracts and unexpired leases assumed
under the prior Court orders, to the extent not already paid prior to plan confirmation, any
monetary amounts by which each executory contract and unexpired lease to be assumed may be
in default shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by Cure. In
the event of a dispute regarding (a) the nature or the amount of any Cure, (b) the ability of any

                                                    28

PHIL1 6590322v.1
                                                                A167
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 71
                                                            72 of
                                                               of 86
                                                                  87




assignee to provide "adequate assurance of future performance" (within the meaning of section
365 of the Bankruptcy Code) under the executory contract or unexpired lease to be assumed, or
(c) any other matter pertaining to assumption, Cure shall occur following the entry of a Final
Order resolving the dispute and approving the assumption and assignment.

              7.3       Rejection Damages Bar Date. If the rejection by the Debtors, pursuant
to the Plan or otherwise, of an executory contract or unexpired lease results in a Claim, then such
Claim shall be forever barred and shall not be enforceable against the Debtors, the Plan Trustee
or the properties of any of them unless a proof of claim is filed with the clerk of the Bankruptcy
Court and served upon counsel to the Plan Trustee within thirty (30) days after entry of an Order
authorizing the Debtors to reject an executory contract or unexpired lease; provided, however,
that notwithstanding the foregoing, in the case of an executory contract or unexpired lease
"deemed rejected" pursuant to Section 7.1 of this Plan which results in a Claim, such Claim shall
be forever barred and shall not be enforceable against the Debtors, the Plan Trustee or the
properties of any of them unless a proof of claim is filed with the clerk of the Bankruptcy Court
and served upon counsel to the Plan Trustee within thirty (30) days after the Effective Date.

              7.4      Objections to Rejection Damage Claims. Objections to proofs of
Claim for damages resulting from rejected executory contracts or unexpired leases shall be filed
by the Plan Trustee with the Bankruptcy Court any time on or prior to the Claim Objection
Deadline. Said objections shall be served upon the holder of the Claim to which such objection
is made (or holder’s counsel, when applicable) and any Rejection Claim that is Allowed shall be
treated as an Allowed Class 7 General Unsecured Claim in accordance with this Plan.

                                  ARTICLE VIII
                      PROVISIONS GOVERNING DISTRIBUTIONS

              8.1        Time of Distributions. Except as otherwise provided for herein, ordered
by the Bankruptcy Court, or otherwise, Distributions under the Plan shall be made as soon as is
reasonably practicable on the later to occur of (a) the Effective Date, (b) the date a Claim
becomes an Allowed Claim, or (c) the date that Cash becomes available for Distribution to a
particular Class pursuant to the treatment of such Class under the Plan. The Plan Trustee shall
provide for a holdback of a sufficient amount of Cash, which holdback shall be estimated to be
sufficient to satisfy incurred and anticipated Plan Trust Expenses incurred by the Plan Trustee
and to provide for a hold-back with respect to Disputed Claims or Plan Trust Expenses before
making Distributions under this Plan. The Plan Trustee may make additional Distributions of
Cash and property received after the initial Distributions. Such additional Distributions may be
made at such times and in such amounts as determined by the Plan Trustee.

              8.2       Interest on Claims. Unless otherwise specifically provided for in the
Plan or Confirmation Order, or as required by section 506 of the Bankruptcy Code, post-Petition
Date interest shall not accrue or be paid on Claims, and no Claimholder shall be entitled to
interest accruing on or after the Petition Date on any Claim. Interest shall not accrue or be paid
upon any Disputed Claim in respect of the period from the Petition Date to the date a final
Distribution is made thereon if and after such Disputed Claim becomes an Allowed Claim.


                                                    29

PHIL1 6590322v.1
                                                               A168
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 72
                                                            73 of
                                                               of 86
                                                                  87




             8.3        Claims Administration Responsibility. The Plan Trustee shall retain
sole responsibility for administering, disputing, objecting to, compromising or otherwise
resolving issues related to Distributions to holders of all Claims.

             8.4         Tax Identification Forms from Holders of Claims. The Plan Trustee
may require each holder of Allowed Claims to provide a current executed Form W-9, Form W-8
or similar tax form as a prerequisite to receiving a Distribution under the Plan and Plan Trust
Agreement by mailing a request for such forms to all holders of Allowed Claims potentially
entitled to Distribution to either (i) the address set forth on the proof(s) of claim filed by such
Claimholder, (ii) the address reflected in the Schedules if no proof of claim has been filed or (iii)
the address set forth in any written notice of change of address delivered to the Plan Trustee and
filed with the Bankruptcy Court. Any holder of Allowed Claims failing to return a completed
Form W-9 (or, if applicable, Form W-8) to the Plan Trustee within 60 days of the Plan Trustee’s
request (or within any further time period expressly agreed to in writing between the Plan
Trustee and such holder of Allowed Claims), shall be deemed to have forfeited their respective
rights to any current, reserved or future Distributions provided for under the Plan and such
Allowed Claim shall be expunged without further order of the Bankruptcy Court. Any such
forfeited Distribution shall be deemed to have reverted back to the Plan Trust for all purposes,
including for Distributions to other holders of Allowed Claims, notwithstanding any federal,
provincial or state escheat, abandoned or unclaimed property law to the contrary.

              8.5        Withholding, Payment and Reporting Requirements Regarding
Distributions. All Distributions under the Plan and Plan Trust Agreement shall, to the extent
applicable, comply with all tax withholding, payment and reporting requirements imposed by
any federal, state, provincial, local or foreign taxing authority, and all Distributions shall be
subject to any such withholding, payment and reporting requirements. The Plan Trustee shall be
authorized to take any and all actions that may be necessary or appropriate to comply with such
withholding, payment and reporting requirements including requiring each Claimholder to
provide a completed Form W-9 (or, if applicable, Form W-8) as set forth in Section 8.4 of this
Plan. Notwithstanding any other provision of the Plan, (i) each Claimholder of an Allowed
Claim that is to receive a Distribution pursuant to the Plan shall have sole and exclusive
responsibility for the satisfaction and payment of any tax obligations imposed by a governmental
unit, including income, withholding and other tax obligations on account of such Distribution,
and including, in the case of a holder of a Disputed Claim that has become an Allowed Claim,
any tax obligation that would be imposed on the Debtors or Plan Trust, as applicable, in
connection with such Distribution, and (ii) no Distribution shall be made to or on behalf of such
holder pursuant to the Plan unless and until such holder has made arrangements reasonably
satisfactory to the Plan Trustee for the payment and satisfaction of such withholding tax
obligations or such tax obligation that would be imposed in connection with such Distribution.

            8.6       Distribution to General Unsecured Creditors. The Plan Trustee shall
make Distributions to Allowed Class 7 General Unsecured Claims, after satisfaction of the
Allowed Administrative Claims (including Professional Fee Claims), Allowed Priority Tax
Claims and Allowed Claims in Class 1, Class 2, Class 3, Class 4, Class 5 and Class 6 as required
by the Plan and setting aside the Distribution Reserve and a reserve for Plan Trust Expenses,
from the remaining Plan Trust Assets.

                                                     30

PHIL1 6590322v.1
                                                                A169
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 73
                                                            74 of
                                                               of 86
                                                                  87




             8.7        Procedures for Treating and Resolving Disputed Claims. No
Distributions Pending Allowance. Except as set forth in Section 8.7(c) of this Plan, no
payments or Distributions will be made with respect to all or any portion of a Disputed Claim
unless and until all objections to such Disputed Claim have been settled or withdrawn or have
been determined by a Final Order, and the Disputed Claim has become an Allowed Claim. All
objections to Disputed Claims shall be filed by the Plan Trustee on or before the Claim Objection
Deadline, unless such time period is extended by the Bankruptcy Court.

                      (a)     Distribution Reserve.      The Plan Trustee will withhold the
Distribution Reserve from the property to be distributed under the Plan to Claimholders. The
Plan Trustee may request estimation for any Disputed Claim that is contingent or unliquidated,
and the Plan Trustee will withhold the Distribution Reserve based upon the estimated amount of
each such Claim as determined by the Bankruptcy Court. If the Plan Trustee elects not to request
such an estimation from the Bankruptcy Court with respect to a Disputed Claim that is
contingent or unliquidated, the Plan Trustee will withhold the Distribution Reserve based upon
the appropriate Pro Rata percentage Distribution of the Face Amount of such Claim.

                       (b)    Distributions After Allowance. Payments and Distributions from
the Distribution Reserve on account of a Disputed Claim, to the extent that such Disputed Claim
ultimately becomes an Allowed Claim, will be made in accordance with provisions of the Plan
that govern the Class in which such Claim is classified. As soon as reasonably practicable after
the date when the order or judgment of the Bankruptcy Court allowing all or part of such Claim
becomes a Final Order, the Plan Trustee shall distribute to the holder of such Claim any Cash
allocated to such Claim in the Distribution Reserve that would have been distributed on the dates
Distributions were previously made on account of Allowed Claims had such Claim been an
Allowed Claim on such dates. All Distributions made under this Section of the Plan on account
of an Allowed Claim shall be made as if such Claim had been an Allowed Claim on the dates
Distributions were previously made to Allowed Claims.

                       (c)     Claims Allowable Against Multiple Debtors. Notwithstanding
anything herein or in the Schedules to the contrary, to the extent a Claimholder has a Claim that
is an Allowed Claim against more than one of the Debtors based upon the same ground or theory
of liability, such Claim shall only be counted once for determination of Distributions under the
Plan.

              8.8       Delivery of Distributions. Distributions to holders of Allowed Claims,
other than Professional Fee Claims, shall be delivered by the Plan Trustee (a) to the addresses set
forth on the proofs of claim filed by such Claimholders (or the address reflected in the Schedules
if no proof of claim is filed), (b) to the addresses set forth in any written notices of address
changes delivered to the Plan Trustee and filed with the Bankruptcy Court after the date of any
related proof of claim, or (c) in the case of a Claimholder whose Claim is governed by an
agreement and is administered by an agent or servicer, to the agent or servicer which shall then
be responsible for making delivery of the Distribution to such Claimholder.

             8.9       Uncashed Checks. Cash payments in the form of checks shall be null
and void if not cashed within sixty (60) calendar days after the date of issuance. Distributions in
respect of such voided checks shall be treated as unclaimed or undeliverable Distributions as
                                                    31

PHIL1 6590322v.1
                                                               A170
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 74
                                                            75 of
                                                               of 86
                                                                  87




provided in Section 8.10 of the Plan. Requests for reissuance of any check must be made in
writing to the Plan Trustee by the Claimholder that originally was issued such check, which
request shall be made within sixty (60) calendar days after the date of issuance thereof.

              8.10      Unclaimed or Undeliverable Distributions. If the Distribution of any
Claimholder, other than Professional Fee Claims, is returned as undeliverable, no further
Distributions to such Claimholder shall be made unless and until the Plan Trustee, as applicable,
is notified of such Claimholder’s then-current address, provided, however, that unless a
Claimholder asserts a claim for an undeliverable Distribution within 60 days after such
Distribution is returned as undeliverable, such Distribution shall be deemed unclaimed property
under section 347(b) of the Bankruptcy Code and all title to and beneficial interest in such
undeliverable Distribution shall revert to and/or remain in the Plan Trust automatically and
without any need for further order by the Bankruptcy Court for all purposes, including for
redistribution to other holders of Allowed Claims, notwithstanding any federal, provincial or
state escheat, abandoned or unclaimed property laws to the contrary. If a Claimholder timely
provides the Plan Trustee the necessary information within the period specified herein, all missed
Distributions shall be made to the Claimholder as soon as is practicable, without interest.

             8.11      Minimum Distribution. Notwithstanding any other provision of the
Plan, the Plan Trustee, or other disbursing agent will not be required to make Distributions of
Cash less than $50.00 in value.

              8.12      Manner of Payment Under this Plan. The Cash Distributions made
pursuant to this Plan shall be made by checks drawn on domestic banks selected by the Plan
Trustee, or in the Plan Trustee’s sole discretion, by wire transfer from a domestic bank selected
by the Plan Trustee.

              8.13       Post-Final Distribution Assets. Any assets received by the Plan Trustee
after the final Distribution is made shall be distributed Pro Rata to the holders of Allowed Class
7 General Unsecured Claims unless the Plan Trustee determines, in his, her or its sole discretion,
that the remaining Plan Trust Assets are insufficient or it is otherwise impracticable to make any
further or supplemental Distribution.

                               ARTICLE IX
        SETTLEMENT, RELEASE, INJUNCTION AND RELATED PROVISIONS

              9.1        Compromise and Settlement of Claims, Interests and Controversies.
Pursuant to section 363 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration
for the Distributions and other benefits provided pursuant to the Plan, the provisions of the Plan
shall constitute (a) a good faith compromise of all Claims, Interests and controversies relating to
the contractual, legal and subordination rights that a holder of a Claim may have with respect to
any Allowed Claim or any Distribution to be made on account of such Allowed Claim and (b) a
good faith compromise of all Claims and Causes of Action the Debtors, Creditors’ Committee or
any Person that could bring such Cause of Action on their behalf against the Released Parties.
The entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the
compromise or settlement of all such Claims, Interests and controversies, as well as a finding by
the Bankruptcy Court that such compromise or settlement is in the best interests of the Debtors,
                                                    32

PHIL1 6590322v.1
                                                               A171
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 75
                                                            76 of
                                                               of 86
                                                                  87




their Estates and holders, and is fair, equitable and reasonable. In accordance with the provisions
of the Plan, pursuant to section 363 of the Bankruptcy Code and Bankruptcy Rule 9019(a),
without any further notice to or action, order or approval of the Bankruptcy Court, after the
Effective Date, the Plan Trustee may compromise and settle Claims against the Debtors, Causes
of Action against other Entities and Third Party Claims against other Entities.

              9.2        Release of Liens. Except as otherwise provided in the Plan or in any
contract, instrument, release or other agreement or document created pursuant to the Plan, on the
Effective Date and concurrently with the applicable Distributions made pursuant to the Plan and,
in the case of a Secured Claim, satisfaction in full of the portion of the Secured Claim that is
Allowed as of the Effective Date, all mortgages, deeds of trust, Liens, pledges or other security
interests against any property of the Estates shall be fully released, and all of the right, title and
interest of any holder of such mortgages, deeds of trust, Liens, pledges or other security interests
shall revert to the relevant Estates and its successors and assigns.

         9.3    Releases by the Debtors. EFFECTIVE AS OF THE EFFECTIVE
DATE OF THE PLAN, PURSUANT TO SECTION 1123(b) OF THE BANKRUPTCY
CODE, FOR GOOD AND VALUABLE CONSIDERATION, THE ADEQUACY OF
WHICH IS HEREBY CONFIRMED, ON AND AFTER THE EFFECTIVE DATE, EACH
RELEASED PARTY IS DEEMED CONCLUSIVELY, ABSOLUTELY, EXPRESSLY,
UNCONDITIONALLY, IRREVOCABLY, GENERALLY AND INDIVIDUALLY AND
COLLECTIVELY RELEASED AND ACQUITTED BY EACH AND ALL OF THE
DEBTORS AND THE DEBTORS’ ESTATES FROM ANY AND ALL ACTIONS,
CLAIMS, INTERESTS, OBLIGATIONS, RIGHTS, SUITS, DAMAGES, CAUSES OF
ACTION, REMEDIES AND LIABILITIES WHATSOEVER, INCLUDING ANY
DERIVATIVE CLAIMS ASSERTED OR ASSERTABLE ON BEHALF OF EACH AND
ALL OF THE DEBTORS OR THE DEBTORS’ ESTATES, AS APPLICABLE,
WHETHER KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, MATURED
OR UNMATURED, EXISTING OR HEREINAFTER ARISING, IN LAW, EQUITY,
CONTRACT, TORT OR OTHERWISE, BY STATUTE OR OTHERWISE, THAT EACH
AND ALL OF THE DEBTORS OR THE DEBTORS’ ESTATES (WHETHER
INDIVIDUALLY OR COLLECTIVELY) OR ON BEHALF OF THE HOLDER OF ANY
CLAIM OR INTEREST OR OTHER ENTITY, EVER HAD, NOW HAS OR
HEREAFTER CAN, SHALL OR MAY HAVE, BASED ON OR RELATING TO, OR IN
ANY MANNER ARISING FROM, IN WHOLE OR IN PART, ANY OR ALL OF THE
DEBTORS, THE DEBTORS’ LIQUIDATION, THE CHAPTER 11 CASES, THE
SUBJECT MATTER OF, OR THE TRANSACTIONS OR EVENTS GIVING RISE TO,
ANY CLAIM OR INTEREST THAT IS TREATED IN THE PLAN, THE BUSINESS OR
CONTRACTUAL ARRANGEMENTS BETWEEN THE DEBTORS AND ANY
RELEASED PARTY, THE RESTRUCTURING OF CLAIMS AND INTERESTS BEFORE
OR DURING THE CHAPTER 11 CASES, THE NEGOTIATION, FORMULATION,
PREPARATION, OR PERFORMANCE OF THE DIP FACILITY, THE ASSET SALE,
THE PLAN, THE DISCLOSURE STATEMENT OR RELATED AGREEMENTS,
INSTRUMENTS OR OTHER DOCUMENTS OR ANY OTHER ACT OR OMISSION,
TRANSACTION, AGREEMENT, EVENT OR OTHER OCCURRENCE TAKING
PLACE ON OR BEFORE THE EFFECTIVE DATE OF THE PLAN RELATING TO THE

                                                     33

PHIL1 6590322v.1
                                                                 A172
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 76
                                                            77 of
                                                               of 86
                                                                  87




DEBTORS OR THE DEBTORS’ ESTATES, EXCEPT FOR ANY CLAIMS AND CAUSES
OF ACTION FOR ACTUAL FRAUD, WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE.

          9.4     Releases by Holders. SUBJECT TO THE RIGHT OF EACH
HOLDER OF A CLAIM AGAINST THE DEBTOR TO AFFIRMATIVELY ‘OPT OUT”
OF THE RELEASE SET FORTH BELOW BY NOTING SUCH “OPT OUT” ELECTION
ON THE BALLOT TO VOTE ON THE PLAN, AS OF THE EFFECTIVE DATE OF THE
PLAN, EACH AND ALL OF THE RELEASING PARTIES SHALL BE DEEMED TO
CONCLUSIVELY,        ABSOLUTELY,       EXPRESSLY,   UNCONDITIONALLY,
IRREVOCABLY, GENERALLY AND INDIVIDUALLY AND COLLECTIVELY,
RELEASE AND ACQUITTED EACH AND ALL OF THE RELEASED PARTIES AND
THEIR RESPECTIVE PROPERTY FROM ANY AND ALL ACTIONS, CLAIMS,
INTERESTS, OBLIGATIONS, RIGHTS, SUITS, DAMAGES, CAUSES OF ACTION,
REMEDIES AND LIABILITIES WHATSOEVER, INCLUDING ANY DERIVATIVE
CLAIMS ASSERTED OR ASSERTABLE AGAINST OR ON BEHALF OF ANY OR ALL
OF THE RELEASED PARTIES, WHETHER KNOWN OR UNKNOWN, FORESEEN OR
UNFORESEEN, MATURED OR UNMATURED, EXISTING OR HEREAFTER
ARISING, IN LAW, EQUITY, CONTRACT, TORT OR OTHERWISE, BY STATUTE OR
OTHERWISE, THAT SUCH RELEASING PARTY (WHETHER INDIVIDUALLY OR
COLLECTIVELY) EVER HAD, NOW HAS OR HEREAFTER CAN, SHALL OR MAY
HAVE, BASED ON OR RELATING TO, OR IN ANY MANNER ARISING FROM, IN
WHOLE OR IN PART, ANY OR ALL OF THE DEBTORS, THE DEBTORS’
LIQUIDATION, THE CHAPTER 11 CASES, THE SUBJECT MATTER OF, OR THE
TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM OR INTEREST THAT
IS TREATED IN THE PLAN, THE BUSINESS OR CONTRACTUAL ARRANGEMENTS
BETWEEN THE DEBTORS AND ANY RELEASED PARTY, THE RESTRUCTURING
OF CLAIMS AND INTERESTS BEFORE OR DURING THE CHAPTER 11 CASES,
INCLUDING THE NEGOTIATION, FORMULATION, PREPARATION OR
PERFORMANCE OF THE DIP FACILITY, THE ASSET SALE, THE PLAN, THE
DISCLOSURE STATEMENT, OR RELATED AGREEMENTS, INSTRUMENTS OR
OTHER DOCUMENTS OR ANY OTHER ACT OR OMISSION, TRANSACTION,
AGREEMENT, EVENT OR OTHER OCCURRENCE TAKING PLACE ON OR
BEFORE THE EFFECTIVE DATE OF THE PLAN RELATING TO THE DEBTORS OR
THE DEBTORS’ ESTATES, EXCEPT FOR ANY CLAIMS AND CAUSES OF ACTION
FOR ACTUAL FRAUD, WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.

               9.5      Liabilities to, and Rights of, Governmental Units. Nothing in the Plan
or Confirmation Order shall release, or preclude: (1) any liability to a Governmental Unit that is
not a Claim; (2) any Claim of a Governmental Unit arising on or after the Effective Date; (3) any
liability to a Governmental Unit on the part of any Person or Entity other than the Debtors or
Plan Trustee; (4) any valid right of setoff or recoupment by a Governmental Unit; or (5) any
criminal liability. Nothing in the Plan or Confirmation Order shall enjoin or otherwise bar any
Governmental Unit from asserting or enforcing, outside the Bankruptcy Court, any liability
described in the preceding sentence. The injunction provisions contained in the Plan and


                                                   34

PHIL1 6590322v.1
                                                               A173
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 77
                                                            78 of
                                                               of 86
                                                                  87




Confirmation Order are not intended and shall not be construed to bar any Governmental Unit
from, after the Effective Date, pursuing any police or regulatory action.

         9.6    Exculpation. EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED IN THE PLAN, NO EXCULPATED PARTY SHALL HAVE OR INCUR,
AND EACH EXCULPATED PARTY IS HEREBY RELEASED AND EXCULPATED
FROM ANY EXCULPATED CLAIM, OBLIGATION, CAUSE OF ACTION OR
LIABILITY FOR ANY EXCULPATED CLAIM, EXCEPT FOR FRAUD, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, BUT IN ALL RESPECTS SUCH
ENTITIES SHALL BE ENTITLED TO RAISE ANY AFFIRMATIVE DEFENSES,
INCLUDING REASONABLE RELIANCE UPON THE ADVICE OF COUNSEL WITH
RESPECT TO THEIR DUTIES AND RESPONSIBILITIES PURSUANT TO THE PLAN.
THE DEBTORS (AND EACH OF THEIR RESPECTIVE AFFILIATES, AGENTS,
DIRECTORS, OFFICERS, EMPLOYEES, ADVISORS AND ATTORNEYS) HAVE
PARTICIPATED IN GOOD FAITH AND IN COMPLIANCE WITH THE APPLICABLE
LAWS AND PROVISIONS OF THE BANKRUPTCY CODE WITH REGARD TO THE
SOLICITATION OF VOTES AND TRANSFER OF ESTATE ASSETS TO THE PLAN
TRUST PURSUANT TO THE PLAN AND, THEREFORE, ARE NOT, AND ON
ACCOUNT OF SUCH TRANSFER SHALL NOT BE, LIABLE AT ANY TIME FOR THE
VIOLATION OF ANY APPLICABLE LAW, RULE OR REGULATION GOVERNING
THE SOLICITATION OF ACCEPTANCES OR REJECTIONS OF THE PLAN OR THE
TRANSFER OF ESTATE ASSETS PURSUANT TO THE PLAN.

         9.7     Injunction. FROM AND AFTER THE EFFECTIVE DATE,
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR RELATED
DOCUMENTS, ALL ENTITIES ARE PERMANENTLY ENJOINED FROM
COMMENCING OR CONTINUING IN ANY MANNER, ANY CAUSE OF ACTION
RELEASED OR TO BE RELEASED PURSUANT TO THE PLAN OR THE
CONFIRMATION ORDER. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THE PLAN OR RELATED DOCUMENTS, OR IN OBLIGATIONS ISSUED PURSUANT
TO THE PLAN, ALL ENTITIES WHO HAVE HELD, HOLD OR MAY HOLD CLAIMS
OR INTERESTS THAT HAVE BEEN RELEASED PURSUANT TO SECTION 9.3 OR
SECTION 9.4, OR ARE SUBJECT TO EXCULPATION PURSUANT TO SECTION 9.6
ARE PERMANENTLY ENJOINED, FROM AND AFTER THE EFFECTIVE DATE,
FROM TAKING ANY OF THE FOLLOWING ACTIONS: (1) COMMENCING OR
CONTINUING IN ANY MANNER ANY ACTION OR OTHER PROCEEDING OF ANY
KIND ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY
SUCH CLAIMS OR INTERESTS; (2) ENFORCING, ATTACHING, COLLECTING OR
RECOVERING BY ANY MANNER OR MEANS ANY JUDGMENT, AWARD, DECREE
OR ORDER AGAINST SUCH ENTITIES ON ACCOUNT OF OR IN CONNECTION
WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS; (3)
CREATING, PERFECTING OR ENFORCING ANY ENCUMBRANCE OF ANY KIND
AGAINST SUCH ENTITIES OR THE PROPERTY OR ESTATES OF SUCH ENTITIES
ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH
CLAIMS OR INTERESTS; (4) ASSERTING ANY RIGHT OF SETOFF,
SUBROGATION, OR RECOUPMENT OF ANY KIND AGAINST ANY OBLIGATION

                                               35

PHIL1 6590322v.1
                                                          A174
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 78
                                                            79 of
                                                               of 86
                                                                  87




DUE FROM SUCH ENTITIES OR AGAINST THE PROPERTY OF SUCH ENTITIES
ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH
CLAIMS OR INTERESTS UNLESS SUCH HOLDER HAS FILED A MOTION
REQUESTING THE RIGHT TO PERFORM SUCH SETOFF ON OR BEFORE THE
EFFECTIVE DATE, AND NOTWITHSTANDING AN INDICATION OF A CLAIMS OR
INTERESTS OR OTHERWISE THAT SUCH HOLDER ASSERTS, HAS, OR INTENDS
TO PRESERVE ANY RIGHT OF SETOFF PURSUANT TO APPLICABLE LAW OR
OTHERWISE; AND (5) COMMENCING OR CONTINUING IN ANY MANNER ANY
ACTION OR OTHER PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN
CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS
RELEASED OR SETTLED PURSUANT TO THE PLAN.

         9.8    FROM AND AFTER THE EFFECTIVE DATE, TO THE EXTENT
OF THE RELEASES AND EXCULPATION GRANTED IN THIS ARTICLE IX, THE
DEBTORS AND HOLDERS OF CLAIMS OR INTERESTS SHALL BE
PERMANENTLY ENJOINED FROM COMMENCING OR CONTINUING IN ANY
MANNER AGAINST THE RELEASED PARTIES AND THE EXCULPATED PARTIES
AND THEIR ASSETS AND PROPERTIES, AS THE CASE MAY BE, ANY SUIT,
ACTION OR OTHER PROCEEDING, ON ACCOUNT OF OR RESPECTING ANY
CLAIM, DEMAND, LIABILITY, OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION,
INTEREST OR REMEDY RELEASED OR TO BE RELEASED PURSUANT TO
ARTICLE IX OF THE PLAN.

        9.9     THE RIGHTS AFFORDED IN THE PLAN AND THE
TREATMENT OF ALL CLAIMS OR INTERESTS HEREIN SHALL BE IN
EXCHANGE FOR AND IN COMPLETE SATISFACTION OF CLAIMS OR
INTERESTS OF ANY NATURE WHATSOEVER, INCLUDING ANY INTEREST
ACCRUED ON CLAIMS FROM AND AFTER THE PETITION DATE, AGAINST THE
DEBTORS OR ANY OF THEIR ASSETS, OR ESTATE ASSETS. ON THE EFFECTIVE
DATE, ALL SUCH CLAIMS AGAINST THE DEBTORS SHALL BE FULLY
RELEASED, AND THE INTERESTS SHALL BE CANCELLED.

        9.10   EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR
HEREIN OR IN OBLIGATIONS ISSUED PURSUANT HERETO FROM AND AFTER
THE EFFECTIVE DATE, ALL CLAIMS SHALL BE FULLY RELEASED, AND THE
INTERESTS SHALL BE CANCELLED, AND THE DEBTORS’ LIABILITY WITH
RESPECT THERETO SHALL BE EXTINGUISHED COMPLETELY, INCLUDING
ANY LIABILITY OF THE KIND SPECIFIED UNDER SECTION 502(G) OF THE
BANKRUPTCY CODE.

         9.11  ALL ENTITIES SHALL BE PRECLUDED FROM ASSERTING
AGAINST THE DEBTORS, THE DEBTORS’ ESTATES, THE CREDITORS’
COMMITTEE THE PLAN TRUSTEE, EACH OF THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS AND EACH OF THEIR ASSETS AND PROPERTIES, ANY OTHER
CLAIMS OR INTERESTS BASED UPON ANY DOCUMENTS, INSTRUMENTS OR
ANY ACT OR OMISSION, TRANSACTION OR OTHER ACTIVITY OF ANY KIND
OR NATURE THAT OCCURRED BEFORE THE EFFECTIVE DATE. WITHOUT
                                 36

PHIL1 6590322v.1
                                                   A175
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 79
                                                            80 of
                                                               of 86
                                                                  87




LIMITING THE GENERALITY OF THE FOREGOING, ON OR AFTER THE
EFFECTIVE DATE, EXCEPT AS OTHERWISE PROVIDED HEREIN OR IN A PRIOR
ORDER OF THE BANKRUPTCY COURT, A CLAIM MAY NOT BE FILED OR
AMENDED WITHOUT THE PRIOR AUTHORIZATION OF THE BANKRUPTCY
COURT OR THE CONSENT OF THE PLAN TRUSTEE.          ABSENT SUCH
AUTHORIZATION OR CONSENT, ANY NEW OR AMENDED CLAIM FILED SHALL
BE DEEMED DISALLOWED IN FULL AND EXPUNGED WITHOUT FURTHER
ORDER OF THE BANKRUPTCY COURT.

              9.12     Term of Injunctions or Stays. Unless otherwise provided in the Plan or
in the Confirmation Order, all injunctions or stays in effect in the Chapter 11 Cases pursuant to
sections 105 or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and extant on
the Confirmation Date (excluding any injunctions or stays contained in the Plan or the
Confirmation Order), shall remain in full force and effect until the Effective Date. All
injunctions or stays contained in the Plan or the Confirmation Order shall remain in full force
and effect in accordance with their terms.

             9.13       Compromises and Settlements. Pursuant to Bankruptcy Rule 9019(a),
the Debtors may compromise and settle various (a) Claims against them, and (b) claims that they
have against other Persons. The Debtors expressly reserve the right (with Bankruptcy Court
approval, following appropriate notice and opportunity for a hearing) to compromise and settle
up to and including the Effective Date, Claims against them and claims that they may have
against other Persons. After the Effective Date, such right shall pass exclusively to the Plan
Trustee to which such claims shall be conveyed pursuant to the Plan, including in accordance
with Section 9.1 of the Plan.

              9.14      Cancellation of Agreements. On the Effective Date, except to the
extent of a right to receive a Distribution under this Plan and as otherwise provided herein, any
note, bond, indenture or other instrument or document evidencing or creating any indebtedness
or obligation of the Debtors shall be deemed automatically cancelled; provided, however, that
each agreement that governs the rights of the Claimholder and that is administered by an agent or
a servicer, shall continue in effect solely for the purposes of allowing such agent or servicer to
make the Distributions to be made on account of such Claims or Interests under the Plan.

              9.15        Objections to Claims. The failure by the Debtors or the Plan Trustee to
object to, or examine, any Claim or Interest for purposes of voting shall not be deemed a waiver
of any such entities' right to object to (to the extent of any Claim that is not expressly Allowed in
the Plan) or reexamine the Claim or Interest in whole or in part for any other purpose, including,
but not limited to, distribution of property.

             9.16      Setoff. Notwithstanding anything herein, in no event shall any
Claimholder be entitled to setoff any Claim against any claim, right, or cause of action of the
Debtors, unless such Claimholder preserves its right to set off by (i) including in a timely-filed
proof of claim that it intends to preserve any right of setoff pursuant to section 553 of the
Bankruptcy Code or otherwise or (ii) filing a motion for authority to effect such setoff on or
before the Confirmation Date (regardless of whether such motion is heard prior to or after the
Confirmation Date).
                                                     37

PHIL1 6590322v.1
                                                                A176
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 80
                                                            81 of
                                                               of 86
                                                                  87




                                         ARTICLE X
                                   CONDITIONS PRECEDENT

            10.1       Conditions to Confirmation. The following are conditions precedent to
confirmation of the Plan that may be satisfied or waived in accordance with Section 10.3 of the
Plan:

              (a)     The Plan and Confirmation Order shall be in form and substance
reasonably acceptable to the Debtors in consultation with the Creditors’ Committee;

              (b)  The Plan Supplement shall have been filed (including the Plan Trust
Agreement in form and substance reasonably acceptable to the Creditors’ Committee and the
Debtors); and

              (c)     The Plan Trustee shall have been selected and shall have indicated his or
her agreement to serve under the terms of the Plan and the Plan Trust Agreement.

             10.2       Conditions to Effective Date. The following are conditions precedent to
the occurrence of the Effective Date, each of which may be satisfied or waived in accordance
with Section 10.3 of the Plan:

              (a)    The Confirmation Order shall have been entered by the Bankruptcy Court
and such Confirmation Order has become a Final Order (unless the Final Order requirement is
waived by the Debtors and the Creditors’ Committee);

                   (b)   No stay shall be in effect with respect to the Confirmation Order; and

                   (c)   The Plan Trust Agreement has been fully executed.

              10.3      Waiver of Conditions to Confirmation and Effective Date. The
conditions set forth in Sections 10.1 and 10.2 of the Plan may be waived by the Debtors the
Creditors’ Committee, without any notice to any other parties in interest or the Bankruptcy Court
and without a hearing. The failure to satisfy or waive any condition to the Confirmation Date or
the Effective Date may be asserted by the Debtors and the Creditors’ Committee regardless of
the circumstances giving rise to the failure of such condition to be satisfied (including any action
or inaction by the Debtors and the Creditors’ Committee). The failure of the Debtors or the
Creditors’ Committee to exercise any of the foregoing rights shall not be deemed a waiver of any
other rights, and each such right shall be deemed an ongoing right, which may be asserted at any
time.

                                       ARTICLE XI
                                RETENTION OF JURISDICTION

            11.1       Pursuant to sections 105(a) and 1142 of the Bankruptcy Code, the
Bankruptcy Court shall have jurisdiction of all matters arising out of, and related to, the Chapter
11 Cases and the Plan, including, among other things, the following matters:


                                                     38

PHIL1 6590322v.1
                                                                 A177
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 81
                                                            82 of
                                                               of 86
                                                                  87




                (a)    to hear and determine pending motions for the assumption and assignment
of or rejection of executory contracts or unexpired leases to which the Debtors are a party or with
respect to which the Debtors may be liable, and to hear and determine the allowance of Claims
resulting therefrom, including the amount of Cure, if any, required to be paid in connection with
such assumption and assignment;

                (b)      to adjudicate any and all adversary proceedings, applications and
contested matters that may be commenced or maintained pursuant to the Chapter 11 Cases or the
Plan, including, without limitation, any actions to recover any transfers, assets, properties or
damages to which the Debtors may be entitled under applicable contract provisions, the
provisions of this Plan or under applicable provisions of the Bankruptcy Code or any other
federal, state or local laws;

              (c)        to ensure that Distributions to Allowed Claimholders are accomplished as
provided herein;

                (d)    to hear and determine any and all objections to the allowance or estimation
of Claims filed both before and after the Confirmation Date, including any objections to the
classification of any Claim or Interest, and to allow or disallow any Claim in whole or in part;

              (e)      to determine requests for the payment of Claims entitled to priority under
section 507(a)(2) of the Bankruptcy Code, including compensation of and reimbursement of
expenses of parties entitled thereto;

             (f)     to enter and implement such orders as may be appropriate if the
Confirmation Order is for any reason stayed, revoked, modified or vacated;

                (g)    to hear and determine disputes arising in connection with the
interpretation, implementation or enforcement of the Plan, including disputes arising under
agreements, documents or instruments executed in connection with the Plan or regarding the
rights of the Plan Trustee;

                   (h)   to issue orders in aid of execution, implementation or consummation of
the Plan;

                (i)    to consider any modifications of the Plan, to cure any defect or omission,
or to reconcile any inconsistency in any order of the Bankruptcy Court, including, without
limitation, the Confirmation Order;

              (j)     to hear and determine all applications for compensation and
reimbursement of Professional Claims under the Plan or under sections 330, 331, 503(b), 1103
and 1129(a)(4) of the Bankruptcy Code;

              (k)     to hear and determine matters concerning state, local and federal taxes in
accordance with sections 346, 505 and 1146 of the Bankruptcy Code;

                   (l)   to hear any other matter not inconsistent with the Bankruptcy Code;

                                                     39

PHIL1 6590322v.1
                                                                A178
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 82
                                                            83 of
                                                               of 86
                                                                  87




                (m)    to hear and determine all disputes involving the existence, nature or scope
of the releases provided for in the Plan;

                   (n)    to hear and determine any Claims of or against the Debtors;

                   (o)    to enforce all orders previously entered by the Bankruptcy Court; and

                   (p)    to enter a Final Decree closing the Chapter 11 Cases.

Notwithstanding anything contained herein to the contrary, the Bankruptcy Court retains
exclusive jurisdiction to hear and determine disputes concerning Claims, Interests, Avoidance
Actions, Third Party Claims and any motions to compromise or settle such disputes. Despite the
foregoing, if the Bankruptcy Court is determined not to have jurisdiction with respect to the
foregoing, or if the Plan Trustee chooses to pursue any Third Party Claim in another court of
competent jurisdiction, the Plan Trustee will have authority to bring such action in any other
court of competent jurisdiction.

                                       ARTICLE XII
                          ACCEPTANCE OR REJECTION OF THE PLAN;
                           EFFECT OF REJECTION BY ONE OR MORE
                         IMPAIRED CLASSES OF CLAIMS OR INTERESTS

            12.1      Impaired Classes of Claims and Interests Entitled to Vote.
Claimholders in each Impaired Class of Claims are entitled to vote as a class to accept or reject
the Plan. The Claims Agent will tabulate votes on the Plan.

              12.2      Acceptance by an Impaired Class. In accordance with section 1126(c)
of the Bankruptcy Code and except as provided in section 1126(e) of the Bankruptcy Code, an
Impaired Class of Claims shall have accepted the Plan if the Plan is accepted by the holders of at
least two-thirds in dollar amount and more than one-half (½) in number of the Allowed Claims
of such Class that have timely and properly voted to accept or reject the Plan.

            12.3       Presumed Acceptances by Unimpaired Classes. Class 1 Prepetition
Revolving Secured Claims, Class 2 Prepetition Term Secured Claims and Class 4 Miscellaneous
Secured Claims are Unimpaired by the Plan. Under section 1126(f) of the Bankruptcy Code,
such Claimholders are conclusively presumed to accept the Plan, and the votes of such
Claimholders will not be solicited.

             12.4      Class Deemed to Reject Plan. Holders of Class 8 Subordinated Claims
and Class 9 Interests will not receive any Distribution, are not entitled to vote on the Plan and are
conclusively presumed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy
Code.

              12.5      Non-Consensual Confirmation. In the event that less than all Classes
entitled to vote to accept the Plan, the Debtors will seek Confirmation of the Plan under section
1129(b) of the Bankruptcy Code.


                                                      40

PHIL1 6590322v.1
                                                                  A179
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 83
                                                            84 of
                                                               of 86
                                                                  87




            12.6       Confirmability and Severability of the Plan. The confirmation
requirements of section 1129 of the Bankruptcy Code must be satisfied. A determination by the
Bankruptcy Court that the Plan is not confirmable pursuant to section 1129 of the Bankruptcy
Code shall not limit or affect the Debtors’ ability to modify the Plan to satisfy the confirmation
requirements of section 1129 of the Bankruptcy Code.

                                    ARTICLE XIII
                              MISCELLANEOUS PROVISIONS

             13.1       Binding Effect. The Plan shall be binding upon and inure to the benefit
of the Debtors, the Plan Trustee, all present and former Claimholders, all present and former
Interestholders, other parties in interest and their respective successors and assigns to the fullest
extent permitted by section 1141(a) of the Bankruptcy Code.

              13.2      Modification and Amendments. The Debtors may alter, amend or
modify the Plan or any Exhibits thereto under section 1127(a) of the Bankruptcy Code at any
time prior to the Confirmation Hearing, in consultation with the Creditors’ Committee. After the
Confirmation Date and prior to the Effective Date, the Debtors, with the consent of the
Creditors’ Committee, may, under section 1127(b) of the Bankruptcy Code, institute proceedings
in the Bankruptcy Court to remedy any defect or omission or reconcile any inconsistencies in the
Plan, the Disclosure Statement or the Confirmation Order, and such matters as may be necessary
to carry out the purposes and effects of the Plan, so long as such proceedings do not materially
adversely affect the treatment of Claimholders or Interestholders under the Plan; provided,
however, that prior notice of such proceedings shall be served in accordance with the Bankruptcy
Rules or order of the Bankruptcy Court. From and after the Effective Date and prior to
substantial consummation of the Plan (as defined in section 1101(2) of the Bankruptcy Code),
the Plan Trustee may seek non-material modification or amendment of the Plan pursuant to this
paragraph.

              13.3      Creditors’ Committee. The Creditors' Committee shall continue in
existence until the Effective Date to exercise those powers and perform those duties specified in
section 1103 of the Bankruptcy Code, and shall perform such other duties as it may have been
assigned by the Bankruptcy Court prior to the Effective Date. From and after the Effective Date,
the Creditors’ Committee shall exist for the sole purposes of: (a) matters relating to any appeals
or other challenges or matters with respect to the Confirmation Order; (b) pursuing the Creditors’
Committee’s Professional Claims and reviewing and being heard in connection with all
Professional Claims; and (c) appearing before and being heard by the Bankruptcy Court and
other courts of competent jurisdiction in connection with the above duties. Upon the conclusion
of the foregoing duties, the Creditors' Committee shall automatically dissolve and its members,
Professionals and agents shall be deemed released of all their duties, responsibilities and
obligations in connection with the Chapter 11 Cases or the Plan and its implementation, and the
retention or employment of the Creditors’ Committee's attorneys and other agents shall
terminate. All expenses of Creditors' Committee members and the fees and expenses of their
professionals through the Effective Date shall be paid in accordance with the terms and
conditions of this Plan and any order of the Bankruptcy Court.


                                                     41

PHIL1 6590322v.1
                                                                A180
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 84
                                                            85 of
                                                               of 86
                                                                  87




             13.4      Third Party Claims/Causes of Action. Unless otherwise released under
a prior Order of the Bankruptcy Court or under the Plan, all Third Party Claims are hereby
preserved for prosecution and enforcement by the Plan Trustee. For the avoidance of doubt,
neither the Debtors nor the Plan Trustee shall commence, litigate, prosecute and/or settle any
Causes of Action against the Released Parties. The Plan Trustee shall have no obligation to
perform an analysis of or pursue any Third Party Claims.

              13.5      Insurance Issues. Nothing in the Disclosure Statement, the Plan, the
Plan Supplement, the Confirmation Order, any other document related to any of the foregoing or
any other order of the Bankruptcy Court (including, without limitation, any other provision that
purports to be preemptory or supervening or grants an injunction or release or requires a part to
opt out of any releases) alters the rights and obligations of the Debtors and the Debtors’ insurers
(or any of their third party administrators) under any insurance policies and any agreements
related thereto or modifies the coverage provided thereunder or the terms and conditions thereof
except that on and after the Effective Date, the Debtors and the Plan Trust shall become and
remain jointly and severally liable for all of the Debtors’ obligations under the insurance policies
and agreements regardless of whether such obligations arise before or after the Effective
Date. Any such rights and obligations shall be determined under the applicable insurance
policies and agreements and applicable non-bankruptcy law.

              13.6      Comenity Action Issues. Notwithstanding anything to the contrary in
this Plan, the Disclosure Statement that preceded it, and the Confirmation Order approving the
Plan, the confirmation of this Plan will have no effect on the Comenity Action, including any
rights, obligations, claims, counterclaims, defenses, and appeals that have been or may be
asserted in connection with the Comenity Action. Without limiting the generality of the
foregoing, any transfer of the Debtors’ rights to the Plan Trust in or with respect to the Comenity
Action shall not deprive or affect Comenity Bank’s or the Plan Trustee’s claims and defenses;
nor shall any setoff, recoupment, or other rights of Comenity Bank or the Plan Trustee be
reduced or affected by the confirmation of this Plan.

              13.7      Substantial Consummation.         The Plan shall be deemed to be
substantially consummated on the first date Distributions are made in accordance with the terms
of this Plan to any holders of Allowed Claims of any Class.

             13.8      Revocation, Withdrawal or Non-Consummation Right to Revoke or
Withdraw. The Debtors reserve the right to revoke or withdraw the Plan at any time prior to the
Effective Date in consultation with the Creditors’ Committee.

              13.9      Severability of Plan Provisions. If prior to Confirmation any term or
provision of this Plan which does not govern the treatment of Claims or Interests or the
conditions to the Effective Date is held by the Bankruptcy Court to be invalid, void or
unenforceable, the Bankruptcy Court shall have the power to alter and interpret such term or
provision to make it valid and enforceable to the maximum extent practicable, consistent with
the original purpose of the term or provision held to be invalid, void, or unenforceable, and such
term or provision shall then be applicable as altered or interpreted. Notwithstanding any such
holding, alteration or interpretation, the remainder of the terms and provisions of this Plan will
remain in full force and effect and will in no way be affected, impaired, or invalidated by such
                                                    42

PHIL1 6590322v.1
                                                                A181
              Case
              Case 19-50272-KBO
                   17-10124-KBO Doc
                                Doc 71-5
                                    617 Filed
                                         Filed 11/07/17
                                               03/02/21 Page
                                                        Page 85
                                                             86 of
                                                                of 86
                                                                   87




holding, alteration, or interpretation. The Confirmation Order shall constitute a judicial
determination and shall provide that each term and provision of this Plan, as it may have been
altered or interpreted in accordance with the foregoing, is valid and enforceable pursuant to its
terms.

              13.10     U.S. Trustee’s Fees. All fees due and owing under 28 U.S.C. §1930
shall be paid on the Effective Date and thereafter, as due, until the cases are closed, converted or
dismissed and final decreed, from the Plan Trust Assets.

              13.11      Notices. Pursuant to Bankruptcy Rule 2002 and any applicable local
Bankruptcy Rules, notice of all post-Effective Date matters for which notice is required to be
given shall be deemed sufficient if served upon the U.S. Trustee's Office, counsel to the Debtors,
the Plan Trustee, counsel to the Plan Trustee and all persons on the Debtors' Bankruptcy Rule
2002 service list. With the exception of the Debtors, the Plan Trustee and the United States
Trustee, any Person desiring to remain on the Debtors' Bankruptcy Rule 2002 service list shall be
required to file a request for continued service and to serve such request upon counsel to the Plan
Trustee within thirty (30) days subsequent to the Effective Date. Persons shall be notified of
such continued notice requirements in the notice of entry of the Confirmation Order. Persons
who do not file a request for continued service shall be removed from the Bankruptcy Rule 2002
service list. Any notice required or permitted to be provided to the Debtors, the Plan Trustee
under the Plan shall be in writing and served by (a) certified mail, return receipt requested, (b)
hand delivery, or (c) overnight delivery service, to be addressed as follows:

If to the Debtors:

        LSC Wind Down, LLC
        P.O. Box 29
        New Bremen, OH 45869
        Attn: Timothy D. Boates

        with a copy to:

        Klehr Harrison Harvey Branzburg LLP
        919 N. Market Street, Suite 1000
        Wilmington, DE 19801
        Attn: Domenic E. Pacitti
              Michael W. Yurkewicz
        E-mail address: dpacitti@klehr.com
                         myurkewicz@klehr.com

If to the Plan Trustee:

        Kelley Drye & Warren LLP
        101 Park Avenue
        New York, NY 10178
        Attn: James S. Carr
              Kristin S. Elliott
        E-mail address: jcarr@kelleydrye.com
                         kelliott@kelleydrye.com
                                                    43

PHIL1 6590322v.1
                                                                A182
             Case
             Case 19-50272-KBO
                  17-10124-KBO Doc
                               Doc 71-5
                                   617 Filed
                                        Filed 11/07/17
                                              03/02/21 Page
                                                       Page 86
                                                            87 of
                                                               of 86
                                                                  87




        - and -

        Pachulski Stang Ziehl & Jones LLP
        919 N. Market Street, 17th Floor
        Wilmington, DE 19801
        Attn: Bradford J. Sandler
              James E. O'Neill
        E-mail address: bsandler@pszjlaw.com
                        jo’neill@pszjlaw.com

              13.12      Governing Law. Unless a rule of law or procedure is supplied by federal
law (including the Bankruptcy Code and Bankruptcy Rules) or unless otherwise specifically
stated, the laws of the State of Delaware shall govern the construction and implementation of the
Plan, any agreements, documents and instruments executed in connection with the Plan, and
corporate governance matters.

             13.13      Waiver and Estoppel. Each Claimholder shall be deemed to have
waived any right to assert that, by virtue of an agreement made with the Debtors and/or their
counsel, the Creditors’ Committee and/or its counsel, or any other party, its Claim or Interest
should be allowed in a certain amount, in a certain priority, secured or not subordinated if such
agreement was not disclosed in the Plan, the Disclosure Statement or other papers filed with, or
orders entered by, the Bankruptcy Court.

Dated: November 2, 2017              Respectfully submitted,


                             LSC Wind Down, LLC f/k/a Limited Stores Company, LLC
                             LS Wind Down, LLC f/k/a Limited Stores, LLC
                             TLSGC Wind Down, LLC f/k/a The Limited Stores GC, LLC


                             By:     /s/ Timothy D. Boates
                                     Timothy D. Boates
                                     Chief Restructuring Officer




                                                  44

PHIL1 6590322v.1
                                                               A183
